


110 HR 1328 RH: Indian Health Care Improvement Act Amendments

U.S. House of Representatives
2008-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 444
		110th CONGRESS
		2d Session
		H. R. 1328
		[Report No. 110–564, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 6, 2007
			Mr. Pallone (for
			 himself, Mr. Rahall,
			 Mr. Young of Alaska,
			 Mr. Kildee,
			 Mr. George Miller of California,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Mr. Grijalva,
			 Mr. Boren,
			 Mr. Hinchey,
			 Mr. Kennedy,
			 Mr. Kind, Mr. Inslee, Mr.
			 Baca, Mr. Udall of New
			 Mexico, Mr. Renzi,
			 Mr. Wu, Mr. Conyers, Mr.
			 Oberstar, Mr. Thompson of
			 California, Mr. Waxman,
			 Mr. Cole of Oklahoma,
			 Mr. Boswell,
			 Ms. Herseth,
			 Mr. Engel,
			 Mr. Kagen,
			 Ms. Bordallo,
			 Mrs. Bono,
			 Mr. Moran of Virginia,
			 Mr. McDermott,
			 Mr. Honda,
			 Mr. Filner,
			 Mr. McKeon, and
			 Ms. Solis) introduced the following
			 bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			April 4, 2008
			Reported from the
			 Committee on Natural
			 Resources with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			April 4, 2008
			Referral to the Committees on
			 Energy and Commerce and
			 Ways and Means extended
			 for a period ending not later than June 6, 2008 
		
		
			June 6, 2008
			Additional sponsors: Mr.
			 Udall of Colorado, Mr.
			 Allen, Mr. Walden of
			 Oregon, Mr. Berman,
			 Ms. Zoe Lofgren of California,
			 Ms. Linda T. Sánchez of California,
			 Mr. Larson of Connecticut,
			 Mrs. Capps,
			 Mrs. Wilson of New Mexico,
			 Mr. McCotter,
			 Mr. Mitchell,
			 Mr. Hinojosa,
			 Mr. Michaud,
			 Mr. Gordon of Tennessee,
			 Ms. DeGette,
			 Ms. Carson,
			 Mr. Capuano,
			 Mr. Blumenauer,
			 Mr. Matheson,
			 Mr. Peterson of Minnesota,
			 Ms. Baldwin,
			 Mr. Walz of Minnesota,
			 Mr. Pearce,
			 Mr. Meeks of New York, and
			 Mr. Salazar
		
		
			June 6, 2008
			 Committees on Energy
			 and Commerce and Ways and
			 Means discharged; committed to the Committee of the Whole
			 House on the State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on March 6, 2007
		
		A BILL
		To amend the Indian Health Care Improvement
		  Act to revise and extend that Act.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Indian Health Care Improvement
			 Act Amendments of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Amendments to Indian laws
					Sec. 101. Indian Health Care Improvement Act
				amended.
					Sec. 102. Soboba sanitation
				facilities.
					Sec. 103. Native American Health and Wellness
				Foundation.
					TITLE II—Improvement of Indian Health Care
				Provided Under the Social Security Act 
					Sec. 201. Expansion of payments
				under Medicare, Medicaid, and SCHIP for all covered services furnished by
				Indian Health Programs.
					Sec. 202. Increased outreach to Indians under
				Medicaid and SCHIP and improved cooperation in the provision of items and
				services to Indians under Social Security Act health benefit
				programs.
					Sec. 203. Additional provisions to increase
				outreach to, and enrollment of, Indians in SCHIP and Medicaid.
					Sec. 204. Premiums and cost sharing protections
				under Medicaid, eligibility determinations under Medicaid and SCHIP, and
				protection of certain Indian property from Medicaid estate
				recovery.
					Sec. 205. Nondiscrimination in qualifications
				for payment for services under Federal health care programs.
					Sec. 206. Consultation on Medicaid, SCHIP, and
				other health care programs funded under the Social Security Act involving
				Indian Health Programs and Urban Indian Organizations.
					Sec. 207. Exclusion waiver authority for
				affected Indian Health Programs and safe harbor transactions under the Social
				Security Act.
					Sec. 208. Rules applicable under Medicaid and
				SCHIP to managed care entities with respect to Indian enrollees and Indian
				health care providers and Indian managed care entities.
					Sec. 209. Annual report on Indians served by
				Social Security Act health benefit programs.
				
			2.Report on third-party
			 payment collections
			(a)StudyThe Secretary of Health and Human Services
			 shall conduct a thorough study of the system of third-party payment collections
			 for items and services furnished through the Indian Health Service.
			(b)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 shall submit to each House of Congress a report on such study. Such report
			 shall include such recommendations on how to improve such third-party payment
			 collections as the Secretary determines appropriate.
			IAmendments to Indian
			 laws
			101.Indian Health Care Improvement Act
			 amended
				(a)In
			 generalThe
			 Indian Health Care Improvement Act
			 (25 U.S.C. 1601 et seq.) is amended to read as follows:
					
						1.Short title; table of
				contents
							(a)Short
				titleThis Act may be cited as the Indian
				Health Care Improvement Act.
							(b)Table of
				ContentsThe table of contents for this Act is as follows:
								
									Sec. 1. Short title; table of
				  contents.
									Sec. 2. Findings.
									Sec. 3. Declaration of national
				  Indian health policy.
									Sec. 4. Definitions.
									Title I—Indian health, human resources, and
				  development
									Sec. 101. Purpose.
									Sec. 102. Health professions recruitment
				  program for Indians.
									Sec. 103. Health professions preparatory
				  scholarship program for Indians.
									Sec. 104. Indian health professions
				  scholarships.
									Sec. 105. American Indians Into Psychology
				  Program.
									Sec. 106. Scholarship programs for Indian
				  Tribes.
									Sec. 107. Indian Health Service extern
				  programs.
									Sec. 108. Continuing education
				  allowances.
									Sec. 109. Community Health Representative
				  Program.
									Sec. 110. Indian Health Service Loan Repayment
				  Program.
									Sec. 111. Scholarship and Loan Repayment
				  Recovery Fund.
									Sec. 112. Recruitment activities.
									Sec. 113. Indian recruitment and retention
				  program.
									Sec. 114. Advanced training and
				  research.
									Sec. 115. Quentin N. Burdick American Indians
				  Into Nursing Program.
									Sec. 116. Tribal cultural
				  orientation.
									Sec. 117. INMED Program.
									Sec. 118. Health training programs of community
				  colleges.
									Sec. 119. Retention bonus.
									Sec. 120. Nursing residency
				  program.
									Sec. 121. Community Health Aide
				  Program.
									Sec. 122. Tribal Health Program
				  administration.
									Sec. 123. Health professional chronic shortage
				  demonstration programs.
									Sec. 124. National Health
				  Service Corps.
									Sec. 125. Substance abuse counselor educational
				  curricula demonstration programs.
									Sec. 126. Behavioral health training and
				  community education programs.
									Sec. 127. Authorization of
				  appropriations.
									Title II—Health Services
									Sec. 201. Indian Health Care Improvement
				  Fund.
									Sec. 202. Catastrophic Health Emergency
				  Fund.
									Sec. 203. Health promotion and
				  disease prevention services.
									Sec. 204. Diabetes prevention, treatment, and
				  control.
									Sec. 205. Shared services for long-term
				  care.
									Sec. 206. Health services
				  research.
									Sec. 207. Mammography and other cancer
				  screening.
									Sec. 208. Patient travel costs.
									Sec. 209. Epidemiology centers.
									Sec. 210. Comprehensive school health education
				  programs.
									Sec. 211. Indian youth program.
									Sec. 212. Prevention, control,
				  and elimination of communicable and infectious diseases.
									Sec. 213. Authority for provision of other
				  services.
									Sec. 214. Indian women’s health
				  care.
									Sec. 215. Environmental and nuclear health
				  hazards.
									Sec. 216. Arizona as a contract
				  health service delivery area.
									Sec. 217. North Dakota and South Dakota as
				  contract health service delivery area.
									Sec. 218. California contract health services
				  program.
									Sec. 219. California as a contract health
				  service delivery area.
									Sec. 220. Contract health services for the
				  Trenton Service Area.
									Sec. 221. Programs operated by Indian Tribes
				  and Tribal Organizations.
									Sec. 222. Licensing.
									Sec. 223. Notification of provision of
				  emergency contract health services.
									Sec. 224. Prompt action on payment of
				  claims.
									Sec. 225. Liability for payment.
									Sec. 226. Office of Indian Men's
				  Health.
									Sec. 227. Authorization of
				  appropriations.
									Title III—Facilities
									Sec. 301. Consultation;
				  construction and renovation of facilities; reports.
									Sec. 302. Sanitation facilities.
									Sec. 303. Preference to Indians and Indian
				  firms.
									Sec. 304. Expenditure of non-Service funds for
				  renovation.
									Sec. 305. Funding for the construction,
				  expansion, and modernization of small ambulatory care facilities.
									Sec. 306. Indian health care
				  delivery demonstration project.
									Sec. 307. Land transfer.
									Sec. 308. Leases, contracts, and other
				  agreements.
									Sec. 309. Study on loans, loan guarantees, and
				  loan repayment.
									Sec. 310. Tribal leasing.
									Sec. 311. Indian Health Service/tribal
				  facilities joint venture program.
									Sec. 312. Location of
				  facilities.
									Sec. 313. Maintenance and improvement of health
				  care facilities.
									Sec. 314. Tribal management of federally-owned
				  quarters.
									Sec. 315. Applicability of
				  Buy American Act
				  requirement.
									Sec. 316. Other funding for
				  facilities.
									Sec. 317. Authorization of
				  appropriations.
									Title IV—Access to health services
									Sec. 401. Treatment of payments under
				  Social Security Act health benefits
				  programs.
									Sec. 402. Grants to and contracts with the
				  Service, Indian Tribes, Tribal Organizations, and Urban Indian Organizations to
				  facilitate outreach, enrollment, and coverage of Indians under Social Security
				  Act health benefit programs and other health benefits programs.
									Sec. 403. Reimbursement from
				  certain third parties of costs of health services.
									Sec. 404. Crediting of
				  reimbursements.
									Sec. 405. Purchasing health care
				  coverage.
									Sec. 406. Sharing arrangements with Federal
				  agencies.
									Sec. 407. Payor of last resort.
									Sec. 408. Nondiscrimination under Federal
				  health care programs in qualifications for reimbursement for
				  services.
									Sec. 409. Consultation.
									Sec. 410. State Children's
				  Health Insurance Program (SCHIP).
									Sec. 411. Exclusion waiver
				  authority for affected Indian Health Programs and safe harbor transactions
				  under the Social Security Act.
									Sec. 412. Premium and cost sharing protections
				  and eligibility determinations under Medicaid and SCHIP and protection of
				  certain Indian property from Medicaid estate recovery.
									Sec. 413. Treatment under Medicaid and SCHIP
				  managed care.
									Sec. 414. Navajo Nation Medicaid Agency
				  feasibility study.
									Sec. 415. General exceptions.
									Sec. 416. Authorization of
				  appropriations.
									Title V—Health services for Urban
				  Indians
									Sec. 501. Purpose.
									Sec. 502. Contracts with, and grants to, Urban
				  Indian Organizations.
									Sec. 503. Contracts and grants for the
				  provision of health care and referral services.
									Sec. 504. Contracts and grants for the
				  determination of unmet health care needs.
									Sec. 505. Evaluations;
				  renewals.
									Sec. 506. Other contract and grant
				  requirements.
									Sec. 507. Reports and records.
									Sec. 508. Limitation on contract
				  authority.
									Sec. 509. Facilities.
									Sec. 510. Division of Urban Indian
				  Health.
									Sec. 511. Grants for alcohol and substance
				  abuse-related services.
									Sec. 512. Treatment of certain demonstration
				  projects.
									Sec. 513. Urban NIAAA transferred
				  programs.
									Sec. 514. Consultation with Urban Indian
				  Organizations.
									Sec. 515. Urban youth treatment center
				  demonstration.
									Sec. 516. Grants for diabetes prevention,
				  treatment, and control.
									Sec. 517. Community health
				  representatives.
									Sec. 518. Effective
				  date.
									Sec. 519. Eligibility for services.
									Sec. 520. Authorization of
				  appropriations.
									Title VI—Organizational
				  improvements
									Sec. 601. Establishment of the Indian Health
				  Service as an agency of the Public Health Service.
									Sec. 602. Automated management information
				  system.
									Sec. 603. Authorization of
				  appropriations.
									Title VII—Behavioral health
				  programs
									Sec. 701. Behavioral health prevention and
				  treatment services.
									Sec. 702. Memoranda of
				  agreement with the Department of the Interior.
									Sec. 703. Comprehensive behavioral health
				  prevention and treatment program.
									Sec. 704. Mental health technician
				  program.
									Sec. 705. Licensing requirement for mental
				  health care workers.
									Sec. 706. Indian women treatment
				  programs.
									Sec. 707. Indian youth
				  program.
									Sec. 708. Indian youth telemental health
				  demonstration project.
									Sec. 709. Inpatient and community-based mental
				  health facilities design, construction, and staffing.
									Sec. 710. Training and community
				  education.
									Sec. 711. Behavioral health
				  program.
									Sec. 712. Fetal alcohol disorder
				  programs.
									Sec. 713. Child sexual abuse and prevention
				  treatment programs.
									Sec. 714. Behavioral health
				  research.
									Sec. 715. Definitions.
									Sec. 716. Authorization of
				  appropriations.
									Title VIII—Miscellaneous
									Sec. 801. Reports.
									Sec. 802. Regulations.
									Sec. 803. Plan of implementation.
									Sec. 804. Availability of
				  funds.
									Sec. 805. Limitation on use of funds
				  appropriated to Indian Health Service.
									Sec. 806. Eligibility of California
				  Indians.
									Sec. 807. Health services for ineligible
				  persons.
									Sec. 808. Reallocation of base
				  resources.
									Sec. 809. Results of demonstration
				  projects.
									Sec. 810. Provision of services
				  in Montana.
									Sec. 811. Moratorium.
									Sec. 812. Severability provisions.
									Sec. 813. Establishment of National Bipartisan
				  Commission on Indian Health Care.
									Sec. 814. Confidentiality of medical quality
				  assurance records; qualified immunity for participants.
									Sec. 815. Appropriations;
				  availability.
									Sec. 816. Authorization of
				  appropriations.
								
							2.FindingsCongress makes the following
				findings:
							(1)Federal health services
				to maintain and improve the health of the Indians are consonant with and
				required by the Federal Government’s historical and unique legal relationship
				with, and resulting responsibility to, the American Indian people.
							(2)A major national goal of
				the United States is to provide the quantity and quality of health services
				which will permit the health status of Indians to be raised to the highest
				possible level and to encourage the maximum participation of Indians in the
				planning and management of those services.
							(3)Federal health services
				to Indians have resulted in a reduction in the prevalence and incidence of
				preventable illnesses among, and unnecessary and premature deaths of,
				Indians.
							(4)Despite such services,
				the unmet health needs of the American Indian people are severe and the health
				status of the Indians is far below that of the general population of the United
				States.
							3.Declaration of national
				Indian health policyCongress
				declares that it is the policy of this Nation, in fulfillment of its special
				trust responsibilities and legal obligations to Indians—
							(1)to assure the highest
				possible health status for Indians and Urban Indians and to provide all
				resources necessary to effect that policy;
							(2)to raise the health status of Indians and
				Urban Indians to at least the levels set forth in the goals contained within
				the Healthy People 2010 or successor objectives;
							(3)to the greatest extent
				possible, to allow Indians to set their own health care priorities and
				establish goals that reflect their unmet needs;
							(4)to increase the
				proportion of all degrees in the health professions and allied and associated
				health professions awarded to Indians so that the proportion of Indian health
				professionals in each Service Area is raised to at least the level of that of
				the general population;
							(5)to require meaningful
				consultation with Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to implement this Act and the national policy of Indian
				self-determination; and
							(6)to provide funding for
				programs and facilities operated by Indian Tribes and Tribal Organizations in
				amounts that are not less than the amounts provided to programs and facilities
				operated directly by the Service.
							4.DefinitionsFor purposes of this Act:
							(1)The term accredited
				and accessible means on or near a reservation and accredited by a
				national or regional organization with accrediting authority.
							(2)The term Area
				Office means an administrative entity, including a program office,
				within the Service through which services and funds are provided to the Service
				Units within a defined geographic area.
							(3)The term Assistant
				Secretary means the Assistant Secretary of Indian Health.
							(4)(A)The term
				behavioral health means the blending of substance (alcohol, drugs,
				inhalants, and tobacco) abuse and mental health prevention and treatment, for
				the purpose of providing comprehensive services.
								(B)The term behavioral
				health includes the joint development of substance abuse and mental
				health treatment planning and coordinated case management using a
				multidisciplinary approach.
								(5)The term California
				Indians means those Indians who are eligible for health services of the
				Service pursuant to section 806.
							(6)The term community
				college means—
								(A)a tribal college or
				university, or
								(B)a junior or community
				college.
								(7)The term contract
				health service means health services provided at the expense of the
				Service or a Tribal Health Program by public or private medical providers or
				hospitals, other than the Service Unit or the Tribal Health Program at whose
				expense the services are provided.
							(8)The term
				Department means, unless otherwise designated, the Department of
				Health and Human Services.
							(9)The term disease
				prevention means the reduction, limitation, and prevention of disease
				and its complications and reduction in the consequences of disease,
				including—
								(A)controlling—
									(i)the development of
				diabetes;
									(ii)high blood
				pressure;
									(iii)infectious
				agents;
									(iv)injuries;
									(v)occupational hazards and
				disabilities;
									(vi)sexually transmittable
				diseases; and
									(vii)toxic agents;
				and
									(B)providing—
									(i)fluoridation of water;
				and
									(ii)immunizations.
									(10)The term health
				profession means allopathic medicine, family medicine, internal
				medicine, pediatrics, geriatric medicine, obstetrics and gynecology, podiatric
				medicine, nursing, public health nursing, dentistry, psychiatry, osteopathy,
				optometry, pharmacy, psychology, public health, social work, marriage and
				family therapy, chiropractic medicine, environmental health and engineering,
				allied health professions, naturopathic medicine, and any other health
				profession.
							(11)The term health
				promotion means—
								(A)fostering social,
				economic, environmental, and personal factors conducive to health, including
				raising public awareness about health matters and enabling the people to cope
				with health problems by increasing their knowledge and providing them with
				valid information;
								(B)encouraging adequate and
				appropriate diet, exercise, and sleep;
								(C)promoting education and
				work in conformity with physical and mental capacity;
								(D)making available safe
				water and sanitary facilities;
								(E)improving the physical,
				economic, cultural, psychological, and social environment;
								(F)promoting culturally
				competent care; and
								(G)providing adequate and
				appropriate programs, which may include—
									(i)abuse prevention (mental
				and physical);
									(ii)community health;
									(iii)community
				safety;
									(iv)consumer health
				education;
									(v)diet and
				nutrition;
									(vi)immunization and other
				prevention of communicable diseases, including HIV/AIDS;
									(vii)environmental
				health;
									(viii)exercise and physical
				fitness;
									(ix)avoidance of fetal
				alcohol disorders;
									(x)first aid and CPR
				education;
									(xi)human growth and
				development;
									(xii)injury prevention and
				personal safety;
									(xiii)behavioral
				health;
									(xiv)monitoring of disease
				indicators between health care provider visits, through appropriate means,
				including Internet-based health care management systems;
									(xv)personal health and
				wellness practices;
									(xvi)personal capacity
				building;
									(xvii)prenatal, pregnancy,
				and infant care;
									(xviii)psychological
				well-being;
									(xix)reproductive health and
				family planning;
									(xx)safe and adequate
				water;
									(xxi)healthy work
				environments;
									(xxii)elimination,
				reduction, and prevention of contaminants that create unhealthy household
				conditions (including mold and other allergens);
									(xxiii)stress
				control;
									(xxiv)substance
				abuse;
									(xxv)sanitary
				facilities;
									(xxvi)sudden infant death
				syndrome prevention;
									(xxvii)tobacco use cessation
				and reduction;
									(xxviii)violence prevention;
				and
									(xxix)such other activities
				identified by the Service, a Tribal Health Program, or an Urban Indian
				Organization, to promote achievement of any of the objectives described in
				section 3(2).
									(12)The term
				Indian, unless otherwise designated, means any person who is a
				member of an Indian Tribe or is eligible for health services under section 806,
				except that, for the purpose of sections 102 and 103, the term also means any
				individual who—
								(A)(i)irrespective of whether
				the individual lives on or near a reservation, is a member of a tribe, band, or
				other organized group of Indians, including those tribes, bands, or groups
				terminated since 1940 and those recognized now or in the future by the State in
				which they reside; or
									(ii)is a descendant, in the
				first or second degree, of any such member;
									(B)is an Eskimo or Aleut or
				other Alaska Native;
								(C)is considered by the
				Secretary of the Interior to be an Indian for any purpose; or
								(D)is determined to be an
				Indian under regulations promulgated by the Secretary.
								(13)The term Indian
				Health Program means—
								(A)any health program
				administered directly by the Service;
								(B)any Tribal Health
				Program; or
								(C)any Indian Tribe or
				Tribal Organization to which the Secretary provides funding pursuant to section
				23 of the Act of June 25, 1910 (25 U.S.C. 47) (commonly known as the Buy
				Indian Act).
								(14)The term Indian
				Tribe has the meaning given the term in the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
							(15)The term junior or
				community college has the meaning given the term by section 312(e) of
				the Higher Education Act of 1965 (20
				U.S.C. 1058(e)).
							(16)The term
				reservation means any federally recognized Indian Tribe’s
				reservation, Pueblo, or colony, including former reservations in Oklahoma,
				Indian allotments, and Alaska Native Regions established pursuant to the Alaska
				Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
							(17)The term
				Secretary, unless otherwise designated, means the Secretary of
				Health and Human Services.
							(18)The term
				Service means the Indian Health Service.
							(19)The term Service
				Area means the geographical area served by each Area Office.
							(20)The term Service
				Unit means an administrative entity of the Service, or a Tribal Health
				Program through which services are provided, directly or by contract, to
				eligible Indians within a defined geographic area.
							(21)The term
				telehealth has the meaning given the term in section 330K(a) of
				the Public Health Service Act (42
				U.S.C. 254c–16(a)).
							(22)The term
				telemedicine means a telecommunications link to an end user
				through the use of eligible equipment that electronically links health
				professionals or patients and health professionals at separate sites in order
				to exchange health care information in audio, video, graphic, or other format
				for the purpose of providing improved health care services.
							(23)The term tribal
				college or university has the meaning given the term in section
				316(b)(3) of the Higher Education Act (20 U.S.C. 1059c(b)(3)).
							(24)The term Tribal
				Health Program means an Indian Tribe or Tribal Organization that
				operates any health program, service, function, activity, or facility funded,
				in whole or part, by the Service through, or provided for in, a contract or
				compact with the Service under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.).
							(25)The term Tribal
				Organization has the meaning given the term in the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
							(26)The term Urban
				Center means any community which has a sufficient Urban Indian
				population with unmet health needs to warrant assistance under title V of this
				Act, as determined by the Secretary.
							(27)The term Urban
				Indian means any individual who resides in an Urban Center and who meets
				1 or more of the following criteria:
								(A)Irrespective of whether
				the individual lives on or near a reservation, the individual is a member of a
				tribe, band, or other organized group of Indians, including those tribes,
				bands, or groups terminated since 1940 and those tribes, bands, or groups that
				are recognized by the States in which they reside, or who is a descendant in
				the first or second degree of any such member.
								(B)The individual is an
				Eskimo, Aleut, or other Alaska Native.
								(C)The individual is
				considered by the Secretary of the Interior to be an Indian for any
				purpose.
								(D)The individual is
				determined to be an Indian under regulations promulgated by the
				Secretary.
								(28)The term Urban
				Indian Organization means a nonprofit corporate body that (A) is
				situated in an Urban Center; (B) is governed by an Urban Indian-controlled
				board of directors; (C) provides for the participation of all interested Indian
				groups and individuals; and (D) is capable of legally cooperating with other
				public and private entities for the purpose of performing the activities
				described in section 503(a).
							IIndian health, human
				resources, and development
							101.PurposeThe purpose of this title is to increase, to
				the maximum extent feasible, the number of Indians entering the health
				professions and providing health services, and to assure an optimum supply of
				health professionals to the Indian Health Programs and Urban Indian
				Organizations involved in the provision of health services to Indians.
							102.Health professions
				recruitment program for Indians
								(a)In
				generalThe Secretary, acting through the Service, shall make
				grants to public or nonprofit private health or educational entities, Tribal
				Health Programs, or Urban Indian Organizations to assist such entities in
				meeting the costs of—
									(1)identifying Indians with
				a potential for education or training in the health professions and encouraging
				and assisting them—
										(A)to enroll in courses of
				study in such health professions; or
										(B)if they are not qualified
				to enroll in any such courses of study, to undertake such postsecondary
				education or training as may be required to qualify them for enrollment;
										(2)publicizing existing
				sources of financial aid available to Indians enrolled in any course of study
				referred to in paragraph (1) or who are undertaking training necessary to
				qualify them to enroll in any such course of study; or
									(3)establishing other
				programs which the Secretary determines will enhance and facilitate the
				enrollment of Indians in, and the subsequent pursuit and completion by them of,
				courses of study referred to in paragraph (1).
									(b)Grants
									(1)ApplicationThe
				Secretary shall not make a grant under this section unless an application has
				been submitted to, and approved by, the Secretary. Such application shall be in
				such form, submitted in such manner, and contain such information, as the
				Secretary shall by regulation prescribe pursuant to this Act. The Secretary
				shall give a preference to applications submitted by Tribal Health Programs or
				Urban Indian Organizations.
									(2)Amount of grants;
				paymentThe amount of a grant under this section shall be
				determined by the Secretary. Payments pursuant to this section may be made in
				advance or by way of reimbursement, and at such intervals and on such
				conditions as provided for in regulations issued pursuant to this Act. To the
				extent not otherwise prohibited by law, grants shall be for 3 years, as
				provided in regulations issued pursuant to this Act.
									103.Health professions
				preparatory scholarship program for Indians
								(a)Scholarships
				authorizedThe Secretary, acting through the Service, shall
				provide scholarship grants to Indians who—
									(1)have successfully
				completed their high school education or high school equivalency; and
									(2)have demonstrated the
				potential to successfully complete courses of study in the health
				professions.
									(b)PurposesScholarship
				grants provided pursuant to this section shall be for the following
				purposes:
									(1)Compensatory
				preprofessional education of any recipient, such scholarship not to exceed 2
				years on a full-time basis (or the part-time equivalent thereof, as determined
				by the Secretary pursuant to regulations issued under this Act).
									(2)Pregraduate education of
				any recipient leading to a baccalaureate degree in an approved course of study
				preparatory to a field of study in a health profession, such scholarship not to
				exceed 4 years. An extension of up to 2 years (or the part-time equivalent
				thereof, as determined by the Secretary pursuant to regulations issued pursuant
				to this Act) may be approved.
									(c)Other
				conditionsScholarships under this section—
									(1)may cover costs of
				tuition, books, transportation, board, and other necessary related expenses of
				a recipient while attending school;
									(2)shall not be denied
				solely on the basis of the applicant’s scholastic achievement if such applicant
				has been admitted to, or maintained good standing at, an accredited
				institution; and
									(3)shall not be denied
				solely by reason of such applicant’s eligibility for assistance or benefits
				under any other Federal program.
									104.Indian health
				professions scholarships
								(a)In general
									(1)AuthorityThe
				Secretary, acting through the Service, shall make scholarship grants to Indians
				who are enrolled full or part time in accredited schools pursuing courses of
				study in the health professions. Such scholarships shall be designated Indian
				Health Scholarships and shall be made in accordance with section 338A of the
				Public Health Services Act (42 U.S.C. 254l), except as provided in
				subsection (b) of this section.
									(2)Determinations by
				SecretaryThe Secretary, acting through the Service, shall
				determine—
										(A)who shall receive
				scholarship grants under subsection (a); and
										(B)the distribution of the
				scholarships among health professions on the basis of the relative needs of
				Indians for additional service in the health professions.
										(3)Certain delegation not
				allowedThe administration of this section shall be a
				responsibility of the Assistant Secretary and shall not be delegated in a
				contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.).
									(b)Active duty service
				obligation
									(1)Obligation
				metThe active duty service obligation under a written contract
				with the Secretary under this section that an Indian has entered into shall, if
				that individual is a recipient of an Indian Health Scholarship, be met in
				full-time practice equal to 1 year for each school year for which the
				participant receives a scholarship award under this part, or 2 years, whichever
				is greater, by service in 1 or more of the following:
										(A)In an Indian Health
				Program.
										(B)In a program assisted
				under title V of this Act.
										(C)In the private practice
				of the applicable profession if, as determined by the Secretary, in accordance
				with guidelines promulgated by the Secretary, such practice is situated in a
				physician or other health professional shortage area and addresses the health
				care needs of a substantial number of Indians.
										(D)In a teaching capacity in
				a tribal college or university nursing program (or a related health profession
				program) if, as determined by the Secretary, the health service provided to
				Indians would not decrease.
										(2)Obligation
				deferredAt the request of any individual who has entered into a
				contract referred to in paragraph (1) and who receives a degree in medicine
				(including osteopathic or allopathic medicine), dentistry, optometry, podiatry,
				or pharmacy, the Secretary shall defer the active duty service obligation of
				that individual under that contract, in order that such individual may complete
				any internship, residency, or other advanced clinical training that is required
				for the practice of that health profession, for an appropriate period (in
				years, as determined by the Secretary), subject to the following
				conditions:
										(A)No period of internship,
				residency, or other advanced clinical training shall be counted as satisfying
				any period of obligated service under this subsection.
										(B)The active duty service
				obligation of that individual shall commence not later than 90 days after the
				completion of that advanced clinical training (or by a date specified by the
				Secretary).
										(C)The active duty service
				obligation will be served in the health profession of that individual in a
				manner consistent with paragraph (1).
										(D)A recipient of a
				scholarship under this section may, at the election of the recipient, meet the
				active duty service obligation described in paragraph (1) by service in a
				program specified under that paragraph that—
											(i)is located on the
				reservation of the Indian Tribe in which the recipient is enrolled; or
											(ii)serves the Indian Tribe
				in which the recipient is enrolled.
											(3)Priority when making
				assignmentsSubject to paragraph (2), the Secretary, in making
				assignments of Indian Health Scholarship recipients required to meet the active
				duty service obligation described in paragraph (1), shall give priority to
				assigning individuals to service in those programs specified in paragraph (1)
				that have a need for health professionals to provide health care services as a
				result of individuals having breached contracts entered into under this
				section.
									(c)Part-time
				studentsIn the case of an individual receiving a scholarship
				under this section who is enrolled part time in an approved course of
				study—
									(1)such scholarship shall be
				for a period of years not to exceed the part-time equivalent of 4 years, as
				determined by the Secretary;
									(2)the period of obligated
				service described in subsection (b)(1) shall be equal to the greater of—
										(A)the part-time equivalent
				of 1 year for each year for which the individual was provided a scholarship (as
				determined by the Secretary); or
										(B)2 years; and
										(3)the amount of the monthly
				stipend specified in section 338A(g)(1)(B) of the
				Public Health Service Act (42 U.S.C.
				254l(g)(1)(B))
				shall be reduced pro rata (as determined by the Secretary) based on the number
				of hours such student is enrolled.
									(d)Breach of
				contract
									(1)Specified
				breachesAn individual shall be liable to the United States for
				the amount which has been paid to the individual, or on behalf of the
				individual, under a contract entered into with the Secretary under this section
				on or after the date of enactment of the Indian Health Care Improvement Act Amendments of
				2007 if that individual—
										(A)fails to maintain an
				acceptable level of academic standing in the educational institution in which
				he or she is enrolled (such level determined by the educational institution
				under regulations of the Secretary);
										(B)is dismissed from such
				educational institution for disciplinary reasons;
										(C)voluntarily terminates
				the training in such an educational institution for which he or she is provided
				a scholarship under such contract before the completion of such training;
				or
										(D)fails to accept payment,
				or instructs the educational institution in which he or she is enrolled not to
				accept payment, in whole or in part, of a scholarship under such contract, in
				lieu of any service obligation arising under such contract.
										(2)Other
				breachesIf for any reason not specified in paragraph (1) an
				individual breaches a written contract by failing either to begin such
				individual’s service obligation required under such contract or to complete
				such service obligation, the United States shall be entitled to recover from
				the individual an amount determined in accordance with the formula specified in
				subsection (l) of section 110 in the manner provided for in such
				subsection.
									(3)Cancellation upon death
				of recipientUpon the death of an individual who receives an
				Indian Health Scholarship, any outstanding obligation of that individual for
				service or payment that relates to that scholarship shall be canceled.
									(4)Waivers and
				suspensions
										(A)In
				generalThe Secretary shall provide for the partial or total
				waiver or suspension of any obligation of service or payment of a recipient of
				an Indian Health Scholarship if the Secretary determines that—
											(i)it is not possible for
				the recipient to meet that obligation or make that payment;
											(ii)requiring that recipient
				to meet that obligation or make that payment would result in extreme hardship
				to the recipient; or
											(iii)the enforcement of the
				requirement to meet the obligation or make the payment would be
				unconscionable.
											(B)Factors for
				considerationBefore waiving or suspending an obligation of
				service or payment under subparagraph (A), the Secretary shall consult with the
				affected Area Office, Indian Tribes, Tribal Organizations, or Urban Indian
				Organizations, and may take into consideration whether the obligation may be
				satisfied in a teaching capacity at a tribal college or university nursing
				program under subsection (b)(1)(D).
										(5)Extreme
				hardshipNotwithstanding any other provision of law, in any case
				of extreme hardship or for other good cause shown, the Secretary may waive, in
				whole or in part, the right of the United States to recover funds made
				available under this section.
									(6)BankruptcyNotwithstanding
				any other provision of law, with respect to a recipient of an Indian Health
				Scholarship, no obligation for payment may be released by a discharge in
				bankruptcy under title 11, United States Code, unless that discharge is granted
				after the expiration of the 5-year period beginning on the initial date on
				which that payment is due, and only if the bankruptcy court finds that the
				nondischarge of the obligation would be unconscionable.
									105.American Indians Into
				Psychology Program
								(a)Grants
				authorizedThe Secretary, acting through the Service, shall make
				grants of not more than $300,000 to each of 9 colleges and universities for the
				purpose of developing and maintaining Indian psychology career recruitment
				programs as a means of encouraging Indians to enter the behavioral health
				field. These programs shall be located at various locations throughout the
				country to maximize their availability to Indian students and new programs
				shall be established in different locations from time to time.
								(b)Quentin N. Burdick
				program grantThe Secretary shall provide a grant authorized
				under subsection (a) to develop and maintain a program at the University of
				North Dakota to be known as the Quentin N. Burdick American Indians Into
				Psychology Program. Such program shall, to the maximum extent feasible,
				coordinate with the Quentin N. Burdick Indian Health Programs authorized under
				section 117(b), the Quentin N. Burdick American Indians Into Nursing Program
				authorized under section 115(e), and existing university research and
				communications networks.
								(c)RegulationsThe
				Secretary shall issue regulations pursuant to this Act for the competitive
				awarding of grants provided under this section.
								(d)Conditions of
				grantApplicants under this section shall agree to provide a
				program which, at a minimum—
									(1)provides outreach and
				recruitment for health professions to Indian communities including elementary,
				secondary, and accredited and accessible community colleges that will be served
				by the program;
									(2)incorporates a program
				advisory board comprised of representatives from the tribes and communities
				that will be served by the program;
									(3)provides summer
				enrichment programs to expose Indian students to the various fields of
				psychology through research, clinical, and experimental activities;
									(4)provides stipends to
				undergraduate and graduate students to pursue a career in psychology;
									(5)develops affiliation
				agreements with tribal colleges and universities, the Service, university
				affiliated programs, and other appropriate accredited and accessible entities
				to enhance the education of Indian students;
									(6)to the maximum extent
				feasible, uses existing university tutoring, counseling, and student support
				services; and
									(7)to the maximum extent
				feasible, employs qualified Indians in the program.
									(e)Active duty service
				requirementThe active duty service obligation prescribed under
				section 338C of the Public Health Service
				Act (42 U.S.C. 254m) shall be met by each graduate who receives a
				stipend described in subsection (d)(4) that is funded under this section. Such
				obligation shall be met by service—
									(1)in an Indian Health
				Program;
									(2)in a program assisted
				under title V of this Act; or
									(3)in the private practice
				of psychology if, as determined by the Secretary, in accordance with guidelines
				promulgated by the Secretary, such practice is situated in a physician or other
				health professional shortage area and addresses the health care needs of a
				substantial number of Indians.
									(f)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $2,700,000 for each of
				fiscal years 2008 through 2017.
								106.Scholarship programs
				for Indian Tribes
								(a)In general
									(1)Grants
				authorizedThe Secretary, acting through the Service, shall make
				grants to Tribal Health Programs for the purpose of providing scholarships for
				Indians to serve as health professionals in Indian communities.
									(2)AmountAmounts
				available under paragraph (1) for any fiscal year shall not exceed 5 percent of
				the amounts available for each fiscal year for Indian Health Scholarships under
				section 104.
									(3)ApplicationAn
				application for a grant under paragraph (1) shall be in such form and contain
				such agreements, assurances, and information as consistent with this
				section.
									(b)Requirements
									(1)In
				generalA Tribal Health Program receiving a grant under
				subsection (a) shall provide scholarships to Indians in accordance with the
				requirements of this section.
									(2)CostsWith
				respect to costs of providing any scholarship pursuant to subsection
				(a)—
										(A)80 percent of the costs
				of the scholarship shall be paid from the funds made available pursuant to
				subsection (a)(1) provided to the Tribal Health Program; and
										(B)20 percent of such costs
				may be paid from any other source of funds.
										(c)Course of
				studyA Tribal Health Program shall provide scholarships under
				this section only to Indians enrolled or accepted for enrollment in a course of
				study (approved by the Secretary) in 1 of the health professions contemplated
				by this Act.
								(d)Contract
									(1)In
				generalIn providing scholarships under subsection (b), the
				Secretary and the Tribal Health Program shall enter into a written contract
				with each recipient of such scholarship.
									(2)RequirementsSuch
				contract shall—
										(A)obligate such recipient
				to provide service in an Indian Health Program or Urban Indian Organization, in
				the same Service Area where the Tribal Health Program providing the scholarship
				is located, for—
											(i)a number of years for
				which the scholarship is provided (or the part-time equivalent thereof, as
				determined by the Secretary), or for a period of 2 years, whichever period is
				greater; or
											(ii)such greater period of
				time as the recipient and the Tribal Health Program may agree;
											(B)provide that the amount
				of the scholarship—
											(i)may only be expended
				for—
												(I)tuition expenses, other
				reasonable educational expenses, and reasonable living expenses incurred in
				attendance at the educational institution; and
												(II)payment to the recipient
				of a monthly stipend of not more than the amount authorized by section
				338(g)(1)(B) of the Public Health Service
				Act (42 U.S.C. 254m(g)(1)(B)), with such amount to be reduced pro
				rata (as determined by the Secretary) based on the number of hours such student
				is enrolled, and not to exceed, for any year of attendance for which the
				scholarship is provided, the total amount required for the year for the
				purposes authorized in this clause; and
												(ii)may not exceed, for any
				year of attendance for which the scholarship is provided, the total amount
				required for the year for the purposes authorized in clause (i);
											(C)require the recipient of
				such scholarship to maintain an acceptable level of academic standing as
				determined by the educational institution in accordance with regulations issued
				pursuant to this Act; and
										(D)require the recipient of
				such scholarship to meet the educational and licensure requirements appropriate
				to each health profession.
										(3)Service in other
				service areasThe contract may allow the recipient to serve in
				another Service Area, provided the Tribal Health Program and Secretary approve
				and services are not diminished to Indians in the Service Area where the Tribal
				Health Program providing the scholarship is located.
									(e)Breach of
				contract
									(1)Specific
				breachesAn individual who has entered into a written contract
				with the Secretary and a Tribal Health Program under subsection (d) shall be
				liable to the United States for the Federal share of the amount which has been
				paid to him or her, or on his or her behalf, under the contract if that
				individual—
										(A)fails to maintain an
				acceptable level of academic standing in the educational institution in which
				he or she is enrolled (such level as determined by the educational institution
				under regulations of the Secretary);
										(B)is dismissed from such
				educational institution for disciplinary reasons;
										(C)voluntarily terminates
				the training in such an educational institution for which he or she is provided
				a scholarship under such contract before the completion of such training;
				or
										(D)fails to accept payment,
				or instructs the educational institution in which he or she is enrolled not to
				accept payment, in whole or in part, of a scholarship under such contract, in
				lieu of any service obligation arising under such contract.
										(2)Other
				breachesIf for any reason not specified in paragraph (1), an
				individual breaches a written contract by failing to either begin such
				individual’s service obligation required under such contract or to complete
				such service obligation, the United States shall be entitled to recover from
				the individual an amount determined in accordance with the formula specified in
				subsection (l) of section 110 in the manner provided for in such
				subsection.
									(3)Cancellation upon death
				of recipientUpon the death of an individual who receives an
				Indian Health Scholarship, any outstanding obligation of that individual for
				service or payment that relates to that scholarship shall be canceled.
									(4)InformationThe
				Secretary may carry out this subsection on the basis of information received
				from Tribal Health Programs involved or on the basis of information collected
				through such other means as the Secretary deems appropriate.
									(f)Relation to
				Social Security ActThe
				recipient of a scholarship under this section shall agree, in providing health
				care pursuant to the requirements herein—
									(1)not to discriminate
				against an individual seeking care on the basis of the ability of the
				individual to pay for such care or on the basis that payment for such care will
				be made pursuant to a program established in title XVIII of the
				Social Security Act or pursuant to the
				programs established in title XIX or title XXI of such Act; and
									(2)to accept assignment
				under section 1842(b)(3)(B)(ii) of the Social
				Security Act for all services for which payment may be made under
				part B of title XVIII of such Act, and to enter into an appropriate agreement
				with the State agency that administers the State plan for medical assistance
				under title XIX, or the State child health plan under title XXI, of such Act to
				provide service to individuals entitled to medical assistance or child health
				assistance, respectively, under the plan.
									(g)Continuance of
				fundingThe Secretary shall make payments under this section to a
				Tribal Health Program for any fiscal year subsequent to the first fiscal year
				of such payments unless the Secretary determines that, for the immediately
				preceding fiscal year, the Tribal Health Program has not complied with the
				requirements of this section.
								107.Indian Health Service
				extern programs
								(a)Employment
				preferenceAny individual who receives a scholarship pursuant to
				section 104 or 106 shall be given preference for employment in the Service, or
				may be employed by a Tribal Health Program or an Urban Indian Organization, or
				other agencies of the Department as available, during any nonacademic period of
				the year.
								(b)Not counted toward
				active duty service obligationPeriods of employment pursuant to
				this subsection shall not be counted in determining fulfillment of the service
				obligation incurred as a condition of the scholarship.
								(c)Timing; length of
				employmentAny individual enrolled in a program, including a high
				school program, authorized under section 102(a) may be employed by the Service
				or by a Tribal Health Program or an Urban Indian Organization during any
				nonacademic period of the year. Any such employment shall not exceed 120 days
				during any calendar year.
								(d)Nonapplicability of
				competitive personnel systemAny employment pursuant to this
				section shall be made without regard to any competitive personnel system or
				agency personnel limitation and to a position which will enable the individual
				so employed to receive practical experience in the health profession in which
				he or she is engaged in study. Any individual so employed shall receive payment
				for his or her services comparable to the salary he or she would receive if he
				or she were employed in the competitive system. Any individual so employed
				shall not be counted against any employment ceiling affecting the Service or
				the Department.
								108.Continuing education
				allowancesIn order to
				encourage scholarship and stipend recipients under sections 104, 105, 106, and
				115 and health professionals, including community health representatives and
				emergency medical technicians, to join or continue in an Indian Health Program
				and to provide their services in the rural and remote areas where a significant
				portion of Indians reside, the Secretary, acting through the Service,
				may—
								(1)provide programs or allowances to
				transition into an Indian Health Program, including licensing, board or
				certification examination assistance, and technical assistance in fulfilling
				service obligations under sections 104, 105, 106, and 115; and
								(2)provide programs or allowances to health
				professionals employed in an Indian Health Program to enable them for a period
				of time each year prescribed by regulation of the Secretary to take leave of
				their duty stations for professional consultation, management, leadership, and
				refresher training courses.
								109.Community Health
				Representative Program
								(a)In
				generalUnder the authority of the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary,
				acting through the Service, shall maintain a Community Health Representative
				Program under which Indian Health Programs—
									(1)provide for the training
				of Indians as community health representatives; and
									(2)use such community health
				representatives in the provision of health care, health promotion, and disease
				prevention services to Indian communities.
									(b)DutiesThe
				Community Health Representative Program of the Service, shall—
									(1)provide a high standard
				of training for community health representatives to ensure that the community
				health representatives provide quality health care, health promotion, and
				disease prevention services to the Indian communities served by the
				Program;
									(2)in order to provide such
				training, develop and maintain a curriculum that—
										(A)combines education in the
				theory of health care with supervised practical experience in the provision of
				health care; and
										(B)provides instruction and
				practical experience in health promotion and disease prevention activities,
				with appropriate consideration given to lifestyle factors that have an impact
				on Indian health status, such as alcoholism, family dysfunction, and
				poverty;
										(3)maintain a system which
				identifies the needs of community health representatives for continuing
				education in health care, health promotion, and disease prevention and develop
				programs that meet the needs for continuing education;
									(4)maintain a system that
				provides close supervision of Community Health Representatives;
									(5)maintain a system under
				which the work of Community Health Representatives is reviewed and evaluated;
				and
									(6)promote traditional
				health care practices of the Indian Tribes served consistent with the Service
				standards for the provision of health care, health promotion, and disease
				prevention.
									110.Indian Health Service
				Loan Repayment Program
								(a)EstablishmentThe
				Secretary, acting through the Service, shall establish and administer a program
				to be known as the Service Loan Repayment Program (hereinafter referred to as
				the Loan Repayment Program) in order to ensure an adequate
				supply of trained health professionals necessary to maintain accreditation of,
				and provide health care services to Indians through, Indian Health Programs and
				Urban Indian Organizations.
								(b)Eligible
				individualsTo be eligible to participate in the Loan Repayment
				Program, an individual must—
									(1)(A)be enrolled—
											(i)in a course of study or
				program in an accredited educational institution (as determined by the
				Secretary under section 338B(b)(1)(c)(i) of the Public Health Service Act (42 U.S.C.
				254l–1(b)(1)(c)(i))) and be
				scheduled to complete such course of study in the same year such individual
				applies to participate in such program; or
											(ii)in an approved graduate
				training program in a health profession; or
											(B)have—
											(i)a degree in a health
				profession; and
											(ii)a license to practice a
				health profession;
											(2)(A)be eligible for, or
				hold, an appointment as a commissioned officer in the Regular or Reserve Corps
				of the Public Health Service;
										(B)be eligible for selection
				for civilian service in the Regular or Reserve Corps of the Public Health
				Service;
										(C)meet the professional
				standards for civil service employment in the Service; or
										(D)be employed in an Indian
				Health Program or Urban Indian Organization without a service obligation;
				and
										(3)submit to the Secretary
				an application for a contract described in subsection (e).
									(c)Application
									(1)Information to be
				included with formsIn disseminating application forms and
				contract forms to individuals desiring to participate in the Loan Repayment
				Program, the Secretary shall include with such forms a fair summary of the
				rights and liabilities of an individual whose application is approved (and
				whose contract is accepted) by the Secretary, including in the summary a clear
				explanation of the damages to which the United States is entitled under
				subsection (l) in the case of the individual’s breach of contract. The
				Secretary shall provide such individuals with sufficient information regarding
				the advantages and disadvantages of service as a commissioned officer in the
				Regular or Reserve Corps of the Public Health Service or a civilian employee of
				the Service to enable the individual to make a decision on an informed
				basis.
									(2)Clear
				languageThe application form, contract form, and all other
				information furnished by the Secretary under this section shall be written in a
				manner calculated to be understood by the average individual applying to
				participate in the Loan Repayment Program.
									(3)Timely availability of
				formsThe Secretary shall make such application forms, contract
				forms, and other information available to individuals desiring to participate
				in the Loan Repayment Program on a date sufficiently early to ensure that such
				individuals have adequate time to carefully review and evaluate such forms and
				information.
									(d)Priorities
									(1)ListConsistent
				with subsection (k), the Secretary shall annually—
										(A)identify the positions in
				each Indian Health Program or Urban Indian Organization for which there is a
				need or a vacancy; and
										(B)rank those positions in
				order of priority.
										(2)ApprovalsNotwithstanding
				the priority determined under paragraph (1), the Secretary, in determining
				which applications under the Loan Repayment Program to approve (and which
				contracts to accept), shall—
										(A)give first priority to
				applications made by individual Indians; and
										(B)after making
				determinations on all applications submitted by individual Indians as required
				under subparagraph (A), give priority to—
											(i)individuals recruited
				through the efforts of an Indian Health Program or Urban Indian Organization;
				and
											(ii)other individuals based
				on the priority rankings under paragraph (1).
											(e)Recipient
				contracts
									(1)Contract
				requiredAn individual becomes a participant in the Loan
				Repayment Program only upon the Secretary and the individual entering into a
				written contract described in paragraph (2).
									(2)Contents of
				contractThe written contract referred to in this section between
				the Secretary and an individual shall contain—
										(A)an agreement under
				which—
											(i)subject to subparagraph
				(C), the Secretary agrees—
												(I)to pay loans on behalf of
				the individual in accordance with the provisions of this section; and
												(II)to accept (subject to
				the availability of appropriated funds for carrying out this section) the
				individual into the Service or place the individual with a Tribal Health
				Program or Urban Indian Organization as provided in clause (ii)(III);
				and
												(ii)subject to subparagraph
				(C), the individual agrees—
												(I)to accept loan payments
				on behalf of the individual;
												(II)in the case of an
				individual described in subsection (b)(1)—
													(aa)to maintain enrollment
				in a course of study or training described in subsection (b)(1)(A) until the
				individual completes the course of study or training; and
													(bb)while enrolled in such
				course of study or training, to maintain an acceptable level of academic
				standing (as determined under regulations of the Secretary by the educational
				institution offering such course of study or training); and
													(III)to serve for a time
				period (hereinafter in this section referred to as the period of
				obligated service) equal to 2 years or such longer period as the
				individual may agree to serve in the full-time clinical practice of such
				individual’s profession in an Indian Health Program or Urban Indian
				Organization to which the individual may be assigned by the Secretary;
												(B)a provision permitting
				the Secretary to extend for such longer additional periods, as the individual
				may agree to, the period of obligated service agreed to by the individual under
				subparagraph (A)(ii)(III);
										(C)a provision that any
				financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual which is
				conditioned thereon is contingent upon funds being appropriated for loan
				repayments under this section;
										(D)a statement of the
				damages to which the United States is entitled under subsection (l) for the
				individual’s breach of the contract; and
										(E)such other statements of
				the rights and liabilities of the Secretary and of the individual, not
				inconsistent with this section.
										(f)Deadline for decision
				on applicationThe Secretary shall provide written notice to an
				individual within 21 days on—
									(1)the Secretary’s
				approving, under subsection (e)(1), of the individual’s participation in the
				Loan Repayment Program, including extensions resulting in an aggregate period
				of obligated service in excess of 4 years; or
									(2)the Secretary’s
				disapproving an individual’s participation in such Program.
									(g)Payments
									(1)In
				generalA loan repayment provided for an individual under a
				written contract under the Loan Repayment Program shall consist of payment, in
				accordance with paragraph (2), on behalf of the individual of the principal,
				interest, and related expenses on government and commercial loans received by
				the individual regarding the undergraduate or graduate education of the
				individual (or both), which loans were made for—
										(A)tuition expenses;
										(B)all other reasonable
				educational expenses, including fees, books, and laboratory expenses, incurred
				by the individual; and
										(C)reasonable living
				expenses as determined by the Secretary.
										(2)AmountFor
				each year of obligated service that an individual contracts to serve under
				subsection (e), the Secretary may pay up to $35,000 or an amount equal to the
				amount specified in section 338B(g)(2)(A) of the Public Health Service Act, whichever is more,
				on behalf of the individual for loans described in paragraph (1). In making a
				determination of the amount to pay for a year of such service by an individual,
				the Secretary shall consider the extent to which each such
				determination—
										(A)affects the ability of
				the Secretary to maximize the number of contracts that can be provided under
				the Loan Repayment Program from the amounts appropriated for such
				contracts;
										(B)provides an incentive to
				serve in Indian Health Programs and Urban Indian Organizations with the
				greatest shortages of health professionals; and
										(C)provides an incentive
				with respect to the health professional involved remaining in an Indian Health
				Program or Urban Indian Organization with such a health professional shortage,
				and continuing to provide primary health services, after the completion of the
				period of obligated service under the Loan Repayment Program.
										(3)TimingAny
				arrangement made by the Secretary for the making of loan repayments in
				accordance with this subsection shall provide that any repayments for a year of
				obligated service shall be made no later than the end of the fiscal year in
				which the individual completes such year of service.
									(4)Reimbursements for tax
				liabilityFor the purpose of providing reimbursements for tax
				liability resulting from a payment under paragraph (2) on behalf of an
				individual, the Secretary—
										(A)in addition to such
				payments, may make payments to the individual in an amount equal to not less
				than 20 percent and not more than 39 percent of the total amount of loan
				repayments made for the taxable year involved; and
										(B)may make such additional
				payments as the Secretary determines to be appropriate with respect to such
				purpose.
										(5)Payment
				scheduleThe Secretary may enter into an agreement with the
				holder of any loan for which payments are made under the Loan Repayment Program
				to establish a schedule for the making of such payments.
									(h)Employment
				ceilingNotwithstanding any other provision of law, individuals
				who have entered into written contracts with the Secretary under this section
				shall not be counted against any employment ceiling affecting the Department
				while those individuals are undergoing academic training.
								(i)RecruitmentThe
				Secretary shall conduct recruiting programs for the Loan Repayment Program and
				other manpower programs of the Service at educational institutions training
				health professionals or specialists identified in subsection (a).
								(j)Applicability of
				lawSection 214 of the Public
				Health Service Act (42 U.S.C. 215) shall not apply to individuals
				during their period of obligated service under the Loan Repayment
				Program.
								(k)Assignment of
				individualsThe Secretary, in assigning individuals to serve in
				Indian Health Programs or Urban Indian Organizations pursuant to contracts
				entered into under this section, shall—
									(1)ensure that the staffing
				needs of Tribal Health Programs and Urban Indian Organizations receive
				consideration on an equal basis with programs that are administered directly by
				the Service; and
									(2)give priority to
				assigning individuals to Indian Health Programs and Urban Indian Organizations
				that have a need for health professionals to provide health care services as a
				result of individuals having breached contracts entered into under this
				section.
									(l)Breach of
				contract
									(1)Specific
				breachesAn individual who has entered into a written contract
				with the Secretary under this section and has not received a waiver under
				subsection (m) shall be liable, in lieu of any service obligation arising under
				such contract, to the United States for the amount which has been paid on such
				individual’s behalf under the contract if that individual—
										(A)is enrolled in the final
				year of a course of study and—
											(i)fails to maintain an
				acceptable level of academic standing in the educational institution in which
				he or she is enrolled (such level determined by the educational institution
				under regulations of the Secretary);
											(ii)voluntarily terminates
				such enrollment; or
											(iii)is dismissed from such
				educational institution before completion of such course of study; or
											(B)is enrolled in a graduate
				training program and fails to complete such training program.
										(2)Other breaches; formula
				for amount owedIf, for any reason not specified in paragraph
				(1), an individual breaches his or her written contract under this section by
				failing either to begin, or complete, such individual’s period of obligated
				service in accordance with subsection (e)(2), the United States shall be
				entitled to recover from such individual an amount to be determined in
				accordance with the following formula: A=3Z(t−s/t) in which—
										(A)A is the
				amount the United States is entitled to recover;
										(B)Z is the
				sum of the amounts paid under this section to, or on behalf of, the individual
				and the interest on such amounts which would be payable if, at the time the
				amounts were paid, they were loans bearing interest at the maximum legal
				prevailing rate, as determined by the Secretary of the Treasury;
										(C)t is the
				total number of months in the individual’s period of obligated service in
				accordance with subsection (f); and
										(D)s is the
				number of months of such period served by such individual in accordance with
				this section.
										(3)Deductions in Medicare
				paymentsAmounts not paid within such period shall be subject to
				collection through deductions in Medicare payments pursuant to section 1892 of
				the Social Security Act.
									(4)Time period for
				repaymentAny amount of damages which the United States is
				entitled to recover under this subsection shall be paid to the United States
				within the 1-year period beginning on the date of the breach or such longer
				period beginning on such date as shall be specified by the Secretary.
									(5)Recovery of
				delinquency
										(A)In
				generalIf damages described in paragraph (4) are delinquent for
				3 months, the Secretary shall, for the purpose of recovering such
				damages—
											(i)use collection agencies
				contracted with by the Administrator of General Services; or
											(ii)enter into contracts for
				the recovery of such damages with collection agencies selected by the
				Secretary.
											(B)ReportEach
				contract for recovering damages pursuant to this subsection shall provide that
				the contractor will, not less than once each 6 months, submit to the Secretary
				a status report on the success of the contractor in collecting such damages.
				Section 3718 of title 31, United States Code, shall apply to any such contract
				to the extent not inconsistent with this subsection.
										(m)Waiver or suspension of
				obligation
									(1)In
				generalThe Secretary shall by regulation provide for the partial
				or total waiver or suspension of any obligation of service or payment by an
				individual under the Loan Repayment Program whenever compliance by the
				individual is impossible or would involve extreme hardship to the individual
				and if enforcement of such obligation with respect to any individual would be
				unconscionable.
									(2)Canceled upon
				deathAny obligation of an individual under the Loan Repayment
				Program for service or payment of damages shall be canceled upon the death of
				the individual.
									(3)Hardship
				waiverThe Secretary may waive, in whole or in part, the rights
				of the United States to recover amounts under this section in any case of
				extreme hardship or other good cause shown, as determined by the
				Secretary.
									(4)BankruptcyAny
				obligation of an individual under the Loan Repayment Program for payment of
				damages may be released by a discharge in bankruptcy under title 11 of the
				United States Code only if such discharge is granted after the expiration of
				the 5-year period beginning on the first date that payment of such damages is
				required, and only if the bankruptcy court finds that nondischarge of the
				obligation would be unconscionable.
									(n)ReportThe
				Secretary shall submit to the President, for inclusion in the report required
				to be submitted to Congress under section 801, a report concerning the previous
				fiscal year which sets forth by Service Area the following:
									(1)A list of the health
				professional positions maintained by Indian Health Programs and Urban Indian
				Organizations for which recruitment or retention is difficult.
									(2)The number of Loan
				Repayment Program applications filed with respect to each type of health
				profession.
									(3)The number of contracts
				described in subsection (e) that are entered into with respect to each health
				profession.
									(4)The amount of loan
				payments made under this section, in total and by health profession.
									(5)The number of
				scholarships that are provided under sections 104 and 106 with respect to each
				health profession.
									(6)The amount of scholarship
				grants provided under section 104 and 106, in total and by health
				profession.
									(7)The number of providers
				of health care that will be needed by Indian Health Programs and Urban Indian
				Organizations, by location and profession, during the 3 fiscal years beginning
				after the date the report is filed.
									(8)The measures the
				Secretary plans to take to fill the health professional positions maintained by
				Indian Health Programs or Urban Indian Organizations for which recruitment or
				retention is difficult.
									111.Scholarship and Loan
				Repayment Recovery Fund
								(a)EstablishmentThere
				is established in the Treasury of the United States a fund to be known as the
				Indian Health Scholarship and Loan Repayment Recovery Fund (hereafter in this
				section referred to as the LRRF). The LRRF shall consist of such
				amounts as may be collected from individuals under section 104(d), section
				106(e), and section 110(l) for breach of contract, such funds as may be
				appropriated to the LRRF, and interest earned on amounts in the LRRF. All
				amounts collected, appropriated, or earned relative to the LRRF shall remain
				available until expended.
								(b)Use of funds
									(1)By
				SecretaryAmounts in the LRRF may be expended by the Secretary,
				acting through the Service, to make payments to an Indian Health
				Program—
										(A)to which a scholarship
				recipient under section 104 and 106 or a loan repayment program participant
				under section 110 has been assigned to meet the obligated service requirements
				pursuant to such sections; and
										(B)that has a need for a
				health professional to provide health care services as a result of such
				recipient or participant having breached the contract entered into under
				section 104, 106, or section 110.
										(2)By Tribal Health
				ProgramsA Tribal Health Program receiving payments pursuant to
				paragraph (1) may expend the payments to provide scholarships or recruit and
				employ, directly or by contract, health professionals to provide health care
				services.
									(c)Investment of
				fundsThe Secretary of the Treasury shall invest such amounts of
				the LRRF as the Secretary of Health and Human Services determines are not
				required to meet current withdrawals from the LRRF. Such investments may be
				made only in interest bearing obligations of the United States. For such
				purpose, such obligations may be acquired on original issue at the issue price,
				or by purchase of outstanding obligations at the market price.
								(d)Sale of
				obligationsAny obligation acquired by the LRRF may be sold by
				the Secretary of the Treasury at the market price.
								112.Recruitment
				activities
								(a)Reimbursement for
				travelThe Secretary, acting through the Service, may reimburse
				health professionals seeking positions with Indian Health Programs or Urban
				Indian Organizations, including individuals considering entering into a
				contract under section 110 and their spouses, for actual and reasonable
				expenses incurred in traveling to and from their places of residence to an area
				in which they may be assigned for the purpose of evaluating such area with
				respect to such assignment.
								(b)Recruitment
				personnelThe Secretary, acting through the Service, shall assign
				1 individual in each Area Office to be responsible on a full-time basis for
				recruitment activities.
								113.Indian recruitment and
				retention program
								(a)In
				generalThe Secretary, acting through the Service, shall fund, on
				a competitive basis, innovative demonstration projects for a period not to
				exceed 3 years to enable Tribal Health Programs and Urban Indian Organizations
				to recruit, place, and retain health professionals to meet their staffing
				needs.
								(b)Eligible entities;
				applicationAny Tribal Health Program or Urban Indian
				Organization may submit an application for funding of a project pursuant to
				this section.
								114.Advanced training and
				research
								(a)Demonstration
				programThe Secretary, acting through the Service, shall
				establish a demonstration project to enable health professionals who have
				worked in an Indian Health Program or Urban Indian Organization for a
				substantial period of time to pursue advanced training or research areas of
				study for which the Secretary determines a need exists.
								(b)Service
				obligationAn individual who participates in a program under
				subsection (a), where the educational costs are borne by the Service, shall
				incur an obligation to serve in an Indian Health Program or Urban Indian
				Organization for a period of obligated service equal to at least the period of
				time during which the individual participates in such program. In the event
				that the individual fails to complete such obligated service, the individual
				shall be liable to the United States for the period of service remaining. In
				such event, with respect to individuals entering the program after the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2007, the United States shall be
				entitled to recover from such individual an amount to be determined in
				accordance with the formula specified in subsection (l) of section 110 in the
				manner provided for in such subsection.
								(c)Equal opportunity for
				participationHealth professionals from Tribal Health Programs
				and Urban Indian Organizations shall be given an equal opportunity to
				participate in the program under subsection (a).
								115.Quentin N. Burdick
				American Indians Into Nursing Program
								(a)Grants
				authorizedFor the purpose of increasing the number of nurses,
				nurse midwives, and nurse practitioners who deliver health care services to
				Indians, the Secretary, acting through the Service, shall provide grants to the
				following:
									(1)Public or private schools
				of nursing.
									(2)Tribal colleges or
				universities.
									(3)Nurse midwife programs
				and advanced practice nurse programs that are provided by any tribal college or
				university accredited nursing program, or in the absence of such, any other
				public or private institutions.
									(b)Use of
				grantsGrants provided under subsection (a) may be used for 1 or
				more of the following:
									(1)To recruit individuals
				for programs which train individuals to be nurses, nurse midwives, or advanced
				practice nurses.
									(2)To provide scholarships
				to Indians enrolled in such programs that may pay the tuition charged for such
				program and other expenses incurred in connection with such program, including
				books, fees, room and board, and stipends for living expenses.
									(3)To provide a program that
				encourages nurses, nurse midwives, and advanced practice nurses to provide, or
				continue to provide, health care services to Indians.
									(4)To provide a program that
				increases the skills of, and provides continuing education to, nurses, nurse
				midwives, and advanced practice nurses.
									(5)To provide any program
				that is designed to achieve the purpose described in subsection (a).
									(c)ApplicationsEach
				application for a grant under subsection (a) shall include such information as
				the Secretary may require to establish the connection between the program of
				the applicant and a health care facility that primarily serves Indians.
								(d)Preferences for grant
				recipientsIn providing grants under subsection (a), the
				Secretary shall extend a preference to the following:
									(1)Programs that provide a
				preference to Indians.
									(2)Programs that train nurse
				midwives or advanced practice nurses.
									(3)Programs that are
				interdisciplinary.
									(4)Programs that are
				conducted in cooperation with a program for gifted and talented Indian
				students.
									(5)Programs conducted by
				tribal colleges and universities.
									(e)Quentin N. Burdick
				program grantThe Secretary shall provide 1 of the grants
				authorized under subsection (a) to establish and maintain a program at the
				University of North Dakota to be known as the Quentin N. Burdick
				American Indians Into Nursing Program. Such program shall, to the
				maximum extent feasible, coordinate with the Quentin N. Burdick Indian Health
				Programs established under section 117(b) and the Quentin N. Burdick American
				Indians Into Psychology Program established under section 105(b).
								(f)Active duty service
				obligationThe active duty service obligation prescribed under
				section 338C of the Public Health Service
				Act (42 U.S.C. 254m) shall be met by each individual who receives
				training or assistance described in paragraph (1) or (2) of subsection (b) that
				is funded by a grant provided under subsection (a). Such obligation shall be
				met by service—
									(1)in the Service;
									(2)in a program of an Indian
				Tribe or Tribal Organization conducted under the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) (including programs under agreements with the
				Bureau of Indian Affairs);
									(3)in a program assisted
				under title V of this Act;
									(4)in the private practice
				of nursing if, as determined by the Secretary, in accordance with guidelines
				promulgated by the Secretary, such practice is situated in a physician or other
				health shortage area and addresses the health care needs of a substantial
				number of Indians; or
									(5)in a teaching capacity in
				a tribal college or university nursing program (or a related health profession
				program) if, as determined by the Secretary, health services provided to
				Indians would not decrease.
									116.Tribal cultural
				orientation
								(a)Cultural education of
				employeesThe Secretary, acting through the Service, shall
				require that appropriate employees of the Service who serve Indian Tribes in
				each Service Area receive educational instruction in the history and culture of
				such Indian Tribes and their relationship to the Service.
								(b)ProgramIn
				carrying out subsection (a), the Secretary shall establish a program which
				shall, to the extent feasible—
									(1)be developed in
				consultation with the affected Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations;
									(2)be carried out through
				tribal colleges or universities;
									(3)include instruction in
				American Indian studies; and
									(4)describe the use and
				place of traditional health care practices of the Indian Tribes in the Service
				Area.
									117.INMED Program
								(a)Grants
				authorizedThe Secretary, acting through the Service, is
				authorized to provide grants to colleges and universities for the purpose of
				maintaining and expanding the Indian health careers recruitment program known
				as the Indians Into Medicine Program (hereinafter in this
				section referred to as INMED) as a means of encouraging Indians
				to enter the health professions.
								(b)Quentin N. Burdick
				grantThe Secretary shall provide 1 of the grants authorized
				under subsection (a) to maintain the INMED program at the University of North
				Dakota, to be known as the Quentin N. Burdick Indian Health
				Programs, unless the Secretary makes a determination, based upon
				program reviews, that the program is not meeting the purposes of this section.
				Such program shall, to the maximum extent feasible, coordinate with the Quentin
				N. Burdick American Indians Into Psychology Program established under section
				105(b) and the Quentin N. Burdick American Indians Into Nursing Program
				established under section 115.
								(c)RegulationsThe
				Secretary, pursuant to this Act, shall develop regulations to govern grants
				pursuant to this section.
								(d)RequirementsApplicants
				for grants provided under this section shall agree to provide a program
				which—
									(1)provides outreach and
				recruitment for health professions to Indian communities including elementary
				and secondary schools and community colleges located on reservations which will
				be served by the program;
									(2)incorporates a program
				advisory board comprised of representatives from the Indian Tribes and Indian
				communities which will be served by the program;
									(3)provides summer
				preparatory programs for Indian students who need enrichment in the subjects of
				math and science in order to pursue training in the health professions;
									(4)provides tutoring,
				counseling, and support to students who are enrolled in a health career program
				of study at the respective college or university; and
									(5)to the maximum extent
				feasible, employs qualified Indians in the program.
									118.Health training
				programs of community colleges
								(a)Grants To establish
				programs
									(1)In
				generalThe Secretary, acting through the Service, shall award
				grants to accredited and accessible community colleges for the purpose of
				assisting such community colleges in the establishment of programs which
				provide education in a health profession leading to a degree or diploma in a
				health profession for individuals who desire to practice such profession on or
				near a reservation or in an Indian Health Program.
									(2)Amount of
				grantsThe amount of any grant awarded to a community college
				under paragraph (1) for the first year in which such a grant is provided to the
				community college shall not exceed $250,000.
									(b)Grants for maintenance
				and recruiting
									(1)In
				generalThe Secretary, acting through the Service, shall award
				grants to accredited and accessible community colleges that have established a
				program described in subsection (a)(1) for the purpose of maintaining the
				program and recruiting students for the program.
									(2)RequirementsGrants
				may only be made under this section to a community college which—
										(A)is accredited;
										(B)has a relationship with a
				hospital facility, Service facility, or hospital that could provide training of
				nurses or health professionals;
										(C)has entered into an
				agreement with an accredited college or university medical school, the terms of
				which—
											(i)provide a program that
				enhances the transition and recruitment of students into advanced baccalaureate
				or graduate programs that train health professionals; and
											(ii)stipulate certifications
				necessary to approve internship and field placement opportunities at Indian
				Health Programs;
											(D)has a qualified staff
				which has the appropriate certifications;
										(E)is capable of obtaining
				State or regional accreditation of the program described in subsection (a)(1);
				and
										(F)agrees to provide for
				Indian preference for applicants for programs under this section.
										(c)Technical
				assistanceThe Secretary shall encourage community colleges
				described in subsection (b)(2) to establish and maintain programs described in
				subsection (a)(1) by—
									(1)entering into agreements
				with such colleges for the provision of qualified personnel of the Service to
				teach courses of study in such programs; and
									(2)providing technical
				assistance and support to such colleges.
									(d)Advanced
				training
									(1)RequiredAny
				program receiving assistance under this section that is conducted with respect
				to a health profession shall also offer courses of study which provide advanced
				training for any health professional who—
										(A)has already received a
				degree or diploma in such health profession; and
										(B)provides clinical
				services on or near a reservation or for an Indian Health Program.
										(2)May be offered at
				alternate siteSuch courses of study may be offered in
				conjunction with the college or university with which the community college has
				entered into the agreement required under subsection (b)(2)(C).
									(e)PriorityWhere
				the requirements of subsection (b) are met, grant award priority shall be
				provided to tribal colleges and universities in Service Areas where they
				exist.
								119.Retention
				bonus
								(a)Bonus
				authorizedThe Secretary may pay a retention bonus to any health
				professional employed by, or assigned to, and serving in, an Indian Health
				Program or Urban Indian Organization either as a civilian employee or as a
				commissioned officer in the Regular or Reserve Corps of the Public Health
				Service who—
									(1)is assigned to, and
				serving in, a position for which recruitment or retention of personnel is
				difficult;
									(2)the Secretary determines
				is needed by Indian Health Programs and Urban Indian Organizations;
									(3)has—
										(A)completed 2 years of
				employment with an Indian Health Program or Urban Indian Organization;
				or
										(B)completed any service
				obligations incurred as a requirement of—
											(i)any Federal scholarship
				program; or
											(ii)any Federal education
				loan repayment program; and
											(4)enters into an agreement
				with an Indian Health Program or Urban Indian Organization for continued
				employment for a period of not less than 1 year.
									(b)RatesThe
				Secretary may establish rates for the retention bonus which shall provide for a
				higher annual rate for multiyear agreements than for single year agreements
				referred to in subsection (a)(4), but in no event shall the annual rate be more
				than $25,000 per annum.
								(c)Default of retention
				agreementAny health professional failing to complete the agreed
				upon term of service, except where such failure is through no fault of the
				individual, shall be obligated to refund to the Government the full amount of
				the retention bonus for the period covered by the agreement, plus interest as
				determined by the Secretary in accordance with section 110(l)(2)(B).
								(d)Other retention
				bonusThe Secretary may pay a retention bonus to any health
				professional employed by a Tribal Health Program if such health professional is
				serving in a position which the Secretary determines is—
									(1)a position for which
				recruitment or retention is difficult; and
									(2)necessary for providing
				health care services to Indians.
									120.Nursing residency
				program
								(a)Establishment of
				programThe Secretary, acting through the Service, shall
				establish a program to enable Indians who are licensed practical nurses,
				licensed vocational nurses, and registered nurses who are working in an Indian
				Health Program or Urban Indian Organization, and have done so for a period of
				not less than 1 year, to pursue advanced training. Such program shall include a
				combination of education and work study in an Indian Health Program or Urban
				Indian Organization leading to an associate or bachelor’s degree (in the case
				of a licensed practical nurse or licensed vocational nurse), a bachelor’s
				degree (in the case of a registered nurse), or advanced degrees or
				certifications in nursing and public health.
								(b)Service
				obligationAn individual who participates in a program under
				subsection (a), where the educational costs are paid by the Service, shall
				incur an obligation to serve in an Indian Health Program or Urban Indian
				Organization for a period of obligated service equal to 1 year for every year
				that nonprofessional employee (licensed practical nurses, licensed vocational
				nurses, nursing assistants, and various health care technicals), or 2 years for
				every year that professional nurse (associate degree and bachelor-prepared
				registered nurses), participates in such program. In the event that the
				individual fails to complete such obligated service, the United States shall be
				entitled to recover from such individual an amount determined in accordance
				with the formula specified in subsection (l) of section 110 in the manner
				provided for in such subsection.
								121.Community Health Aide
				Program
								(a)General purposes of
				programUnder the authority of the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary,
				acting through the Service, shall develop and operate a Community Health Aide
				Program in Alaska under which the Service—
									(1)provides for the training
				of Alaska Natives as health aides or community health practitioners;
									(2)uses such aides or
				practitioners in the provision of health care, health promotion, and disease
				prevention services to Alaska Natives living in villages in rural Alaska;
				and
									(3)provides for the
				establishment of teleconferencing capacity in health clinics located in or near
				such villages for use by community health aides or community health
				practitioners.
									(b)Specific program
				requirementsThe Secretary, acting through the Community Health
				Aide Program of the Service, shall—
									(1)using trainers accredited
				by the Program, provide a high standard of training to community health aides
				and community health practitioners to ensure that such aides and practitioners
				provide quality health care, health promotion, and disease prevention services
				to the villages served by the Program;
									(2)in order to provide such
				training, develop a curriculum that—
										(A)combines education in the
				theory of health care with supervised practical experience in the provision of
				health care;
										(B)provides instruction and
				practical experience in the provision of acute care, emergency care, health
				promotion, disease prevention, and the efficient and effective management of
				clinic pharmacies, supplies, equipment, and facilities; and
										(C)promotes the achievement
				of the health status objectives specified in section 3(2);
										(3)establish and maintain a
				Community Health Aide Certification Board to certify as community health aides
				or community health practitioners individuals who have successfully completed
				the training described in paragraph (1) or can demonstrate equivalent
				experience;
									(4)develop and maintain a
				system which identifies the needs of community health aides and community
				health practitioners for continuing education in the provision of health care,
				including the areas described in paragraph (2)(B), and develop programs that
				meet the needs for such continuing education;
									(5)develop and maintain a
				system that provides close supervision of community health aides and community
				health practitioners;
									(6)develop a system under
				which the work of community health aides and community health practitioners is
				reviewed and evaluated to assure the provision of quality health care, health
				promotion, and disease prevention services; and
									(7)ensure that pulpal
				therapy (not including pulpotomies on deciduous teeth) or extraction of adult
				teeth can be performed by a dental health aide therapist only after
				consultation with a licensed dentist who determines that the procedure is a
				medical emergency that cannot be resolved with palliative treatment, and
				further that dental health aide therapists are strictly prohibited from
				performing all other oral or jaw surgeries, provided that uncomplicated
				extractions shall not be considered oral surgery under this section.
									(c)Program review
									(1)Neutral panel
										(A)EstablishmentThe
				Secretary, acting through the Service, shall establish a neutral panel to carry
				out the study under paragraph (2).
										(B)MembershipMembers
				of the neutral panel shall be appointed by the Secretary from among clinicians,
				economists, community practitioners, oral epidemiologists, and Alaska
				Natives.
										(2)Study
										(A)In
				generalThe neutral panel established under paragraph (1) shall
				conduct a study of the dental health aide therapist services provided by the
				Community Health Aide Program under this section to ensure that the quality of
				care provided through those services is adequate and appropriate.
										(B)Parameters of
				studyThe Secretary, in consultation with interested parties,
				including professional dental organizations, shall develop the parameters of
				the study.
										(C)InclusionsThe
				study shall include a determination by the neutral panel with respect
				to—
											(i)the ability of the dental
				health aide therapist services under this section to address the dental care
				needs of Alaska Natives;
											(ii)the quality of care
				provided through those services, including any training, improvement, or
				additional oversight required to improve the quality of care; and
											(iii)whether safer and less
				costly alternatives to the dental health aide therapist services exist.
											(D)ConsultationIn
				carrying out the study under this paragraph, the neutral panel shall consult
				with Alaska Tribal Organizations with respect to the adequacy and accuracy of
				the study.
										(3)ReportThe
				neutral panel shall submit to the Secretary, the Committee on Indian Affairs of
				the Senate, and the Committee on Natural Resources of the House of
				Representatives a report describing the results of the study under paragraph
				(2), including a description of—
										(A)any determination of the
				neutral panel under paragraph (2)(C); and
										(B)any comments received
				from an Alaska Tribal Organization under paragraph (2)(D).
										(d)Nationalization of
				program
									(1)In
				generalExcept as provided in paragraph (2), the Secretary,
				acting through the Service, may establish a national Community Health Aide
				Program in accordance with the program under this section, as the Secretary
				determines to be appropriate.
									(2)ExceptionThe
				national Community Health Aide Program under paragraph (1) shall not include
				dental health aide therapist services.
									(3)RequirementIn
				establishing a national program under paragraph (1), the Secretary shall not
				reduce the amount of funds provided for the Community Health Aide Program
				described in subsections (a) and (b).
									122.Tribal Health Program
				administrationThe Secretary,
				acting through the Service, shall, by contract or otherwise, provide training
				for Indians in the administration and planning of Tribal Health
				Programs.
							123.Health professional
				chronic shortage demonstration programs
								(a)Demonstration programs
				authorizedThe Secretary, acting through the Service, may fund
				demonstration programs for Tribal Health Programs to address the chronic
				shortages of health professionals.
								(b)Purposes of
				programsThe purposes of demonstration programs funded under
				subsection (a) shall be—
									(1)to provide direct
				clinical and practical experience at a Service Unit to health profession
				students and residents from medical schools;
									(2)to improve the quality of
				health care for Indians by assuring access to qualified health care
				professionals; and
									(3)to provide academic and
				scholarly opportunities for health professionals serving Indians by identifying
				all academic and scholarly resources of the region.
									(c)Advisory
				boardThe demonstration programs established pursuant to
				subsection (a) shall incorporate a program advisory board composed of
				representatives from the Indian Tribes and Indian communities in the area which
				will be served by the program.
								124.National Health
				Service Corps
								(a)No reduction in
				servicesThe Secretary shall
				not—
									(1)remove a member of the
				National Health Service Corps from an Indian Health Program or Urban Indian
				Organization; or
									(2)withdraw funding used to
				support such member, unless the Secretary, acting through the Service, has
				ensured that the Indians receiving services from such member will experience no
				reduction in services.
									(b)Exemption from
				limitationsNational Health Service Corps scholars qualifying for
				the Commissioned Corps in the Public Health Service shall be exempt from the
				full-time equivalent limitations of the National Health Service Corps and the
				Service when serving as a commissioned corps officer in a Tribal Health Program
				or an Urban Indian Organization.
								125.Substance abuse
				counselor educational curricula demonstration programs
								(a)Contracts and
				grantsThe Secretary, acting through the Service, may enter into
				contracts with, or make grants to, accredited tribal colleges and universities
				and eligible accredited and accessible community colleges to establish
				demonstration programs to develop educational curricula for substance abuse
				counseling.
								(b)Use of
				fundsFunds provided under this section shall be used only for
				developing and providing educational curriculum for substance abuse counseling
				(including paying salaries for instructors). Such curricula may be provided
				through satellite campus programs.
								(c)Time period of
				assistance; renewalA contract entered into or a grant provided
				under this section shall be for a period of 3 years. Such contract or grant may
				be renewed for an additional 2-year period upon the approval of the
				Secretary.
								(d)Criteria for review and
				approval of applicationsNot later than 180 days after the date
				of enactment of the Indian Health Care
				Improvement Act Amendments of 2007, the Secretary, after
				consultation with Indian Tribes and administrators of tribal colleges and
				universities and eligible accredited and accessible community colleges, shall
				develop and issue criteria for the review and approval of applications for
				funding (including applications for renewals of funding) under this section.
				Such criteria shall ensure that demonstration programs established under this
				section promote the development of the capacity of such entities to educate
				substance abuse counselors.
								(e)AssistanceThe
				Secretary shall provide such technical and other assistance as may be necessary
				to enable grant recipients to comply with the provisions of this
				section.
								(f)ReportEach
				fiscal year, the Secretary shall submit to the President, for inclusion in the
				report which is required to be submitted under section 801 for that fiscal
				year, a report on the findings and conclusions derived from the demonstration
				programs conducted under this section during that fiscal year.
								(g)DefinitionFor
				the purposes of this section, the term educational curriculum
				means 1 or more of the following:
									(1)Classroom
				education.
									(2)Clinical work
				experience.
									(3)Continuing education
				workshops.
									126.Behavioral health
				training and community education programs
								(a)Study;
				listThe Secretary, acting through the Service, and the Secretary
				of the Interior, in consultation with Indian Tribes and Tribal Organizations,
				shall conduct a study and compile a list of the types of staff positions
				specified in subsection (b) whose qualifications include, or should include,
				training in the identification, prevention, education, referral, or treatment
				of mental illness, or dysfunctional and self destructive behavior.
								(b)PositionsThe
				positions referred to in subsection (a) are—
									(1)staff positions within
				the Bureau of Indian Affairs, including existing positions, in the fields
				of—
										(A)elementary and secondary
				education;
										(B)social services and
				family and child welfare;
										(C)law enforcement and
				judicial services; and
										(D)alcohol and substance
				abuse;
										(2)staff positions within
				the Service; and
									(3)staff positions similar
				to those identified in paragraphs (1) and (2) established and maintained by
				Indian Tribes, Tribal Organizations (without regard to the funding source), and
				Urban Indian Organizations.
									(c)Training
				criteria
									(1)In
				generalThe appropriate Secretary shall provide training criteria
				appropriate to each type of position identified in subsection (b)(1) and (b)(2)
				and ensure that appropriate training has been, or shall be provided to any
				individual in any such position. With respect to any such individual in a
				position identified pursuant to subsection (b)(3), the respective Secretaries
				shall provide appropriate training to, or provide funds to, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization for training of appropriate
				individuals. In the case of positions funded under a contract or compact under
				the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), the appropriate Secretary
				shall ensure that such training costs are included in the contract or compact,
				as the Secretary determines necessary.
									(2)Position specific
				training criteriaPosition specific training criteria shall be
				culturally relevant to Indians and Indian Tribes and shall ensure that
				appropriate information regarding traditional health care practices is
				provided.
									(d)Community education on
				mental illnessThe Service shall develop and implement, on
				request of an Indian Tribe, Tribal Organization, or Urban Indian Organization,
				or assist the Indian Tribe, Tribal Organization, or Urban Indian Organization
				to develop and implement, a program of community education on mental illness.
				In carrying out this subsection, the Service shall, upon request of an Indian
				Tribe, Tribal Organization, or Urban Indian Organization, provide technical
				assistance to the Indian Tribe, Tribal Organization, or Urban Indian
				Organization to obtain and develop community educational materials on the
				identification, prevention, referral, and treatment of mental illness and
				dysfunctional and self-destructive behavior.
								(e)PlanNot
				later than 90 days after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, the Secretary shall develop a plan under which the
				Service will increase the health care staff providing behavioral health
				services by at least 500 positions within 5 years after the date of enactment
				of this section, with at least 200 of such positions devoted to child,
				adolescent, and family services. The plan developed under this subsection shall
				be implemented under the Act of November 2, 1921 (25 U.S.C. 13) (commonly known
				as the Snyder Act).
								127.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
							IIHealth Services
							201.Indian Health Care
				Improvement Fund
								(a)Use of
				fundsThe Secretary, acting through the Service, is authorized to
				expend funds, directly or under the authority of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), which are appropriated under
				the authority of this section, for the purposes of—
									(1)eliminating the
				deficiencies in health status and health resources of all Indian Tribes;
									(2)eliminating backlogs in
				the provision of health care services to Indians;
									(3)meeting the health needs
				of Indians in an efficient and equitable manner, including the use of
				telehealth and telemedicine when appropriate;
									(4)eliminating inequities in
				funding for both direct care and contract health service programs; and
									(5)augmenting the ability of
				the Service to meet the following health service responsibilities with respect
				to those Indian Tribes with the highest levels of health status deficiencies
				and resource deficiencies:
										(A)Clinical care, including
				inpatient care, outpatient care (including audiology, clinical eye, and vision
				care), primary care, secondary and tertiary care, and long-term care.
										(B)Preventive health,
				including mammography and other cancer screening in accordance with section
				207.
										(C)Dental care.
										(D)Mental health, including
				community mental health services, inpatient mental health services, dormitory
				mental health services, therapeutic and residential treatment centers, and
				training of traditional health care practitioners.
										(E)Emergency medical
				services.
										(F)Treatment and control of,
				and rehabilitative care related to, alcoholism and drug abuse (including fetal
				alcohol syndrome) among Indians.
										(G)Injury prevention
				programs, including data collection and evaluation, demonstration projects,
				training, and capacity building.
										(H)Home health care.
										(I)Community health
				representatives.
										(J)Maintenance and
				improvement.
										(b)No offset or
				limitationAny funds appropriated under the authority of this
				section shall not be used to offset or limit any other appropriations made to
				the Service under this Act or the Act of November 2, 1921 (25 U.S.C. 13)
				(commonly known as the Snyder Act), or any other provision of
				law.
								(c)Allocation;
				use
									(1)In
				generalFunds appropriated under the authority of this section
				shall be allocated to Service Units, Indian Tribes, or Tribal Organizations.
				The funds allocated to each Indian Tribe, Tribal Organization, or Service Unit
				under this paragraph shall be used by the Indian Tribe, Tribal Organization, or
				Service Unit under this paragraph to improve the health status and reduce the
				resource deficiency of each Indian Tribe served by such Service Unit, Indian
				Tribe, or Tribal Organization.
									(2)Apportionment of
				allocated fundsThe apportionment of funds allocated to a Service
				Unit, Indian Tribe, or Tribal Organization under paragraph (1) among the health
				service responsibilities described in subsection (a)(5) shall be determined by
				the Service in consultation with, and with the active participation of, the
				affected Indian Tribes and Tribal Organizations.
									(d)Provisions relating to
				health status and resource deficienciesFor the purposes of this
				section, the following definitions apply:
									(1)DefinitionThe
				term health status and resource deficiency means the extent to
				which—
										(A)the health status
				objectives set forth in section 3(2) are not being achieved; and
										(B)the Indian Tribe or
				Tribal Organization does not have available to it the health resources it
				needs, taking into account the actual cost of providing health care services
				given local geographic, climatic, rural, or other circumstances.
										(2)Available
				resourcesThe health resources available to an Indian Tribe or
				Tribal Organization include health resources provided by the Service as well as
				health resources used by the Indian Tribe or Tribal Organization, including
				services and financing systems provided by any Federal programs, private
				insurance, and programs of State or local governments.
									(3)Process for review of
				determinationsThe Secretary shall establish procedures which
				allow any Indian Tribe or Tribal Organization to petition the Secretary for a
				review of any determination of the extent of the health status and resource
				deficiency of such Indian Tribe or Tribal Organization.
									(e)Eligibility for
				fundsTribal Health Programs shall be eligible for funds
				appropriated under the authority of this section on an equal basis with
				programs that are administered directly by the Service.
								(f)ReportBy
				no later than the date that is 3 years after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, the Secretary shall submit to Congress the current
				health status and resource deficiency report of the Service for each Service
				Unit, including newly recognized or acknowledged Indian Tribes. Such report
				shall set out—
									(1)the methodology then in
				use by the Service for determining Tribal health status and resource
				deficiencies, as well as the most recent application of that
				methodology;
									(2)the extent of the health
				status and resource deficiency of each Indian Tribe served by the Service or a
				Tribal Health Program;
									(3)the amount of funds
				necessary to eliminate the health status and resource deficiencies of all
				Indian Tribes served by the Service or a Tribal Health Program; and
									(4)an estimate of—
										(A)the amount of health
				service funds appropriated under the authority of this Act, or any other Act,
				including the amount of any funds transferred to the Service for the preceding
				fiscal year which is allocated to each Service Unit, Indian Tribe, or Tribal
				Organization;
										(B)the number of Indians
				eligible for health services in each Service Unit or Indian Tribe or Tribal
				Organization; and
										(C)the number of Indians
				using the Service resources made available to each Service Unit, Indian Tribe
				or Tribal Organization, and, to the extent available, information on the
				waiting lists and number of Indians turned away for services due to lack of
				resources.
										(g)Inclusion in base
				budgetFunds appropriated under this section for any fiscal year
				shall be included in the base budget of the Service for the purpose of
				determining appropriations under this section in subsequent fiscal
				years.
								(h)ClarificationNothing
				in this section is intended to diminish the primary responsibility of the
				Service to eliminate existing backlogs in unmet health care needs, nor are the
				provisions of this section intended to discourage the Service from undertaking
				additional efforts to achieve equity among Indian Tribes and Tribal
				Organizations.
								(i)Funding
				designationAny funds appropriated under the authority of this
				section shall be designated as the Indian Health Care Improvement
				Fund.
								202.Catastrophic Health
				Emergency Fund
								(a)EstablishmentThere
				is established an Indian Catastrophic Health Emergency Fund (hereafter in this
				section referred to as the CHEF) consisting of—
									(1)the amounts deposited
				under subsection (f); and
									(2)the amounts appropriated
				to CHEF under this section.
									(b)AdministrationCHEF
				shall be administered by the Secretary, acting through the headquarters of the
				Service, solely for the purpose of meeting the extraordinary medical costs
				associated with the treatment of victims of disasters or catastrophic illnesses
				who are within the responsibility of the Service.
								(c)Conditions on use of
				fundNo part of CHEF or its administration shall be subject to
				contract or grant under any law, including the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.), nor shall CHEF funds be allocated,
				apportioned, or delegated on an Area Office, Service Unit, or other similar
				basis.
								(d)RegulationsThe
				Secretary shall promulgate regulations consistent with the provisions of this
				section to—
									(1)establish a definition of
				disasters and catastrophic illnesses for which the cost of the treatment
				provided under contract would qualify for payment from CHEF;
									(2)provide that a Service
				Unit shall not be eligible for reimbursement for the cost of treatment from
				CHEF until its cost of treating any victim of such catastrophic illness or
				disaster has reached a certain threshold cost which the Secretary shall
				establish at—
										(A)the 2000 level of
				$19,000; and
										(B)for any subsequent year,
				not less than the threshold cost of the previous year increased by the
				percentage increase in the medical care expenditure category of the consumer
				price index for all urban consumers (United States city average) for the
				12-month period ending with December of the previous year;
										(3)establish a procedure for
				the reimbursement of the portion of the costs that exceeds such threshold cost
				incurred by—
										(A)Service Units; or
										(B)whenever otherwise
				authorized by the Service, non-Service facilities or providers;
										(4)establish a procedure for
				payment from CHEF in cases in which the exigencies of the medical circumstances
				warrant treatment prior to the authorization of such treatment by the Service;
				and
									(5)establish a procedure
				that will ensure that no payment shall be made from CHEF to any provider of
				treatment to the extent that such provider is eligible to receive payment for
				the treatment from any other Federal, State, local, or private source of
				reimbursement for which the patient is eligible.
									(e)No offset or
				limitationAmounts appropriated to CHEF under this section shall
				not be used to offset or limit appropriations made to the Service under the
				authority of the Act of November 2, 1921 (25 U.S.C. 13) (commonly known as the
				Snyder Act), or any other law.
								(f)Deposit of
				reimbursement fundsThere shall be deposited into CHEF all
				reimbursements to which the Service is entitled from any Federal, State, local,
				or private source (including third party insurance) by reason of treatment
				rendered to any victim of a disaster or catastrophic illness the cost of which
				was paid from CHEF.
								203.Health promotion and
				disease prevention services
								(a)FindingsCongress
				finds that health promotion and disease prevention activities—
									(1)improve the health and
				well-being of Indians; and
									(2)reduce the expenses for
				health care of Indians.
									(b)Provision of
				servicesThe Secretary, acting through the Service and Tribal
				Health Programs, shall provide health promotion and disease prevention services
				to Indians to achieve the health status objectives set forth in section
				3(2).
								(c)EvaluationThe
				Secretary, after obtaining input from the affected Tribal Health Programs,
				shall submit to the President for inclusion in the report which is required to
				be submitted to Congress under section 801 an evaluation of—
									(1)the health promotion and
				disease prevention needs of Indians;
									(2)the health promotion and
				disease prevention activities which would best meet such needs;
									(3)the internal capacity of
				the Service and Tribal Health Programs to meet such needs; and
									(4)the resources which would
				be required to enable the Service and Tribal Health Programs to undertake the
				health promotion and disease prevention activities necessary to meet such
				needs.
									204.Diabetes prevention,
				treatment, and control
								(a)Determinations
				regarding diabetesThe Secretary, acting through the Service, and
				in consultation with Indian Tribes and Tribal Organizations, shall
				determine—
									(1)by Indian Tribe and by
				Service Unit, the incidence of, and the types of complications resulting from,
				diabetes among Indians; and
									(2)based on the
				determinations made pursuant to paragraph (1), the measures (including patient
				education and effective ongoing monitoring of disease indicators) each Service
				Unit should take to reduce the incidence of, and prevent, treat, and control
				the complications resulting from, diabetes among Indian Tribes within that
				Service Unit.
									(b)Diabetes
				screeningTo the extent medically indicated and with informed
				consent, the Secretary shall screen each Indian who receives services from the
				Service for diabetes and for conditions which indicate a high risk that the
				individual will become diabetic and establish a cost-effective approach to
				ensure ongoing monitoring of disease indicators. Such screening and monitoring
				may be conducted by a Tribal Health Program and may be conducted through
				appropriate Internet-based health care management programs.
								(c)Diabetes
				projectsThe Secretary shall continue to maintain each model
				diabetes project in existence on the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, any such other diabetes programs operated by the Service
				or Tribal Health Programs, and any additional diabetes projects, such as the
				Medical Vanguard program provided for in title IV of Public Law 108–87, as
				implemented to serve Indian Tribes. Tribal Health Programs shall receive
				recurring funding for the diabetes projects that they operate pursuant to this
				section, both at the date of enactment of the Indian Health Care Improvement Act Amendments of
				2007 and for projects which are added and funded
				thereafter.
								(d)Dialysis
				programsThe Secretary is authorized to provide, through the
				Service, Indian Tribes, and Tribal Organizations, dialysis programs, including
				the purchase of dialysis equipment and the provision of necessary
				staffing.
								(e)Other duties of the
				Secretary
									(1)In
				generalThe Secretary shall, to the extent funding is
				available—
										(A)in each Area Office,
				consult with Indian Tribes and Tribal Organizations regarding programs for the
				prevention, treatment, and control of diabetes;
										(B)establish in each Area
				Office a registry of patients with diabetes to track the incidence of diabetes
				and the complications from diabetes in that area; and
										(C)ensure that data
				collected in each Area Office regarding diabetes and related complications
				among Indians are disseminated to all other Area Offices, subject to applicable
				patient privacy laws.
										(2)Diabetes control
				officers
										(A)In
				generalThe Secretary may establish and maintain in each Area
				Office a position of diabetes control officer to coordinate and manage any
				activity of that Area Office relating to the prevention, treatment, or control
				of diabetes to assist the Secretary in carrying out a program under this
				section or section 330C of the Public Health Service Act (42 U.S.C.
				254c–3).
										(B)Certain
				activitiesAny activity carried out by a diabetes control officer
				under subparagraph (A) that is the subject of a contract or compact under the
				Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),
				and any funds made available to carry out such an activity, shall not be
				divisible for purposes of that Act.
										205.Shared services for
				long-term care
								(a)Long-term
				careNotwithstanding any other provision of law, the Secretary,
				acting through the Service, is authorized to provide directly, or enter into
				contracts or compacts under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.) with Indian Tribes or Tribal Organizations for, the delivery of long-term
				care (including health care services associated with long-term care) provided
				in a facility to Indians. Such agreements shall provide for the sharing of
				staff or other services between the Service or a Tribal Health Program and a
				long-term care or related facility owned and operated (directly or through a
				contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.)) by such Indian Tribe or Tribal Organization.
								(b)Contents of
				agreementsAn agreement entered into pursuant to subsection
				(a)—
									(1)may, at the request of
				the Indian Tribe or Tribal Organization, delegate to such Indian Tribe or
				Tribal Organization such powers of supervision and control over Service
				employees as the Secretary deems necessary to carry out the purposes of this
				section;
									(2)shall provide that
				expenses (including salaries) relating to services that are shared between the
				Service and the Tribal Health Program be allocated proportionately between the
				Service and the Indian Tribe or Tribal Organization; and
									(3)may authorize such Indian
				Tribe or Tribal Organization to construct, renovate, or expand a long-term care
				or other similar facility (including the construction of a facility attached to
				a Service facility).
									(c)Minimum
				requirementAny nursing facility provided for under this section
				shall meet the requirements for nursing facilities under section 1919 of the
				Social Security Act.
								(d)Other
				assistanceThe Secretary shall provide such technical and other
				assistance as may be necessary to enable applicants to comply with the
				provisions of this section.
								(e)Use of existing or
				underused facilitiesThe Secretary shall encourage the use of
				existing facilities that are underused or allow the use of swing beds for
				long-term or similar care.
								206.Health services
				research
								(a)In
				generalThe Secretary, acting
				through the Service, shall make funding available for research to further the
				performance of the health service responsibilities of Indian Health
				Programs.
								(b)Coordination of
				resources and activitiesThe
				Secretary shall also, to the maximum extent practicable, coordinate
				departmental research resources and activities to address relevant Indian
				Health Program research needs.
								(c)AvailabilityTribal Health Programs shall be given an
				equal opportunity to compete for, and receive, research funds under this
				section.
								(d)Use of
				fundsThis funding may be
				used for both clinical and nonclinical research.
								(e)Evaluation and
				disseminationThe Secretary shall periodically—
									(1)evaluate the impact of
				research conducted under this section; and
									(2)disseminate to Tribal
				Health Programs information regarding that research as the Secretary determines
				to be appropriate.
									207.Mammography and other
				cancer screeningThe
				Secretary, acting through the Service or Tribal Health Programs, shall provide
				for screening as follows:
								(1)Screening mammography (as
				defined in section 1861(jj) of the Social
				Security Act) for Indian women at a frequency appropriate to such
				women under accepted and appropriate national standards, and under such terms
				and conditions as are consistent with standards established by the Secretary to
				ensure the safety and accuracy of screening mammography under part B of title
				XVIII of such Act.
								(2)Other cancer screening
				that receives an A or B rating as recommended by the United States Preventive
				Services Task Force established under section 915(a)(1) of the Public Health
				Service Act (42 U.S.C. 299b–4(a)(1)). The Secretary shall ensure that screening
				provided for under this paragraph complies with the recommendations of the Task
				Force with respect to—
									(A)frequency;
									(B)the population to be
				served;
									(C)the procedure or
				technology to be used;
									(D)evidence of
				effectiveness; and
									(E)other matters that the
				Secretary determines appropriate.
									208.Patient travel
				costs
								(a)Definition of qualified
				escortIn this section, the term qualified escort
				means—
									(1)an adult escort
				(including a parent, guardian, or other family member) who is required because
				of the physical or mental condition, or age, of the applicable patient;
									(2)a health professional for
				the purpose of providing necessary medical care during travel by the applicable
				patient; or
									(3)other escorts, as the
				Secretary or applicable Indian Health Program determines to be
				appropriate.
									(b)Provision of
				fundsThe Secretary, acting
				through the Service and Tribal Health Programs, is authorized to provide funds
				for the following patient travel costs, including qualified escorts, associated
				with receiving health care services provided (either through direct or contract
				care or through a contract or compact under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.)) under this Act—
									(1)emergency air
				transportation and non-emergency air transportation where ground transportation
				is infeasible;
									(2)transportation by private
				vehicle (where no other means of transportation is available), specially
				equipped vehicle, and ambulance; and
									(3)transportation by such
				other means as may be available and required when air or motor vehicle
				transportation is not available.
									209.Epidemiology
				centers
								(a)Establishment of
				centersThe Secretary shall establish an epidemiology center in
				each Service Area to carry out the functions described in subsection (b). Any
				new center established after the date of the enactment of the Indian Health
				Care Improvement Act Amendments of 2007 may be operated under a grant
				authorized by subsection (d), but funding under such a grant shall not be
				divisible.
								(b)Functions of
				centersIn consultation with and upon the request of Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations, each Service Area
				epidemiology center established under this subsection shall, with respect to
				such Service Area—
									(1)collect data relating to,
				and monitor progress made toward meeting, each of the health status objectives
				of the Service, the Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations in the Service Area;
									(2)evaluate existing
				delivery systems, data systems, and other systems that impact the improvement
				of Indian health;
									(3)assist Indian Tribes,
				Tribal Organizations, and Urban Indian Organizations in identifying their
				highest priority health status objectives and the services needed to achieve
				such objectives, based on epidemiological data;
									(4)make recommendations for
				the targeting of services needed by the populations served;
									(5)make recommendations to
				improve health care delivery systems for Indians and Urban Indians;
									(6)provide requested
				technical assistance to Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations in the development of local health service priorities and
				incidence and prevalence rates of disease and other illness in the community;
				and
									(7)provide disease
				surveillance and assist Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to promote public health.
									(c)Technical
				assistanceThe Director of the Centers for Disease Control and
				Prevention shall provide technical assistance to the centers in carrying out
				the requirements of this subsection.
								(d)Grants for
				studies
									(1)In
				generalThe Secretary may make grants to Indian Tribes, Tribal
				Organizations, Urban Indian Organizations, and eligible intertribal consortia
				to conduct epidemiological studies of Indian communities.
									(2)Eligible intertribal
				consortiaAn intertribal consortium is eligible to receive a
				grant under this subsection if—
										(A)the intertribal
				consortium is incorporated for the primary purpose of improving Indian health;
				and
										(B)the intertribal
				consortium is representative of the Indian Tribes or urban Indian communities
				in which the intertribal consortium is located.
										(3)ApplicationsAn
				application for a grant under this subsection shall be submitted in such manner
				and at such time as the Secretary shall prescribe.
									(4)RequirementsAn
				applicant for a grant under this subsection shall—
										(A)demonstrate the
				technical, administrative, and financial expertise necessary to carry out the
				functions described in paragraph (5);
										(B)consult and cooperate
				with providers of related health and social services in order to avoid
				duplication of existing services; and
										(C)demonstrate cooperation
				from Indian tribes or Urban Indian Organizations in the area to be
				served.
										(5)Use of
				fundsA grant awarded under paragraph (1) may be used—
										(A)to carry out the
				functions described in subsection (b);
										(B)to provide information to
				and consult with tribal leaders, urban Indian community leaders, and related
				health staff on health care and health service management issues; and
										(C)in collaboration with
				Indian Tribes, Tribal Organizations, and urban Indian communities, to provide
				the Service with information regarding ways to improve the health status of
				Indians.
										(e)Access to
				informationAn epidemiology center operated by a grantee pursuant
				to a grant awarded under subsection (d) shall be treated as a public health
				authority for purposes of the Health Insurance Portability and Accountability
				Act of 1996 (Public Law 104–191; 110 Stat. 2033), as such entities are defined
				in part 164.501 of title 45, Code of Federal Regulations (or a successor
				regulation). The Secretary shall grant such grantees access to and use of data,
				data sets, monitoring systems, delivery systems, and other protected health
				information in the possession of the Secretary.
								210.Comprehensive school
				health education programs
								(a)Funding for development
				of programsIn addition to carrying out any other program for
				health promotion or disease prevention, the Secretary, acting through the
				Service, is authorized to award grants to Indian Tribes, Tribal Organizations,
				and Urban Indian Organizations to develop comprehensive school health education
				programs for children from pre-school through grade 12 in schools for the
				benefit of Indian and Urban Indian children.
								(b)Use of grant
				fundsA grant awarded under this section may be used for purposes
				which may include, but are not limited to, the following:
									(1)Developing health
				education materials both for regular school programs and afterschool
				programs.
									(2)Training teachers in
				comprehensive school health education materials.
									(3)Integrating school-based,
				community-based, and other public and private health promotion efforts.
									(4)Encouraging healthy,
				tobacco-free school environments.
									(5)Coordinating school-based
				health programs with existing services and programs available in the
				community.
									(6)Developing school
				programs on nutrition education, personal health, oral health, and
				fitness.
									(7)Developing behavioral
				health wellness programs.
									(8)Developing chronic
				disease prevention programs.
									(9)Developing substance
				abuse prevention programs.
									(10)Developing injury
				prevention and safety education programs.
									(11)Developing activities
				for the prevention and control of communicable diseases.
									(12)Developing community and
				environmental health education programs that include traditional health care
				practitioners.
									(13)Violence
				prevention.
									(14)Such other health issues
				as are appropriate.
									(c)Technical
				assistanceUpon request, the Secretary, acting through the
				Service, shall provide technical assistance to Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations in the development of
				comprehensive health education plans and the dissemination of comprehensive
				health education materials and information on existing health programs and
				resources.
								(d)Criteria for review and
				approval of applicationsThe Secretary, acting through the
				Service, and in consultation with Indian Tribes, Tribal Organizations, and
				Urban Indian Organizations, shall establish criteria for the review and
				approval of applications for grants awarded under this section.
								(e)Development of program
				for BIA-funded schools
									(1)In
				generalThe Secretary of the Interior, acting through the Bureau
				of Indian Affairs and in cooperation with the Secretary, acting through the
				Service, and affected Indian Tribes and Tribal Organizations, shall develop a
				comprehensive school health education program for children from preschool
				through grade 12 in schools for which support is provided by the Bureau of
				Indian Affairs.
									(2)Requirements for
				programsSuch programs shall include—
										(A)school programs on
				nutrition education, personal health, oral health, and fitness;
										(B)behavioral health
				wellness programs;
										(C)chronic disease
				prevention programs;
										(D)substance abuse
				prevention programs;
										(E)injury prevention and
				safety education programs; and
										(F)activities for the
				prevention and control of communicable diseases.
										(3)Duties of the
				SecretaryThe Secretary of the Interior shall—
										(A)provide training to
				teachers in comprehensive school health education materials;
										(B)ensure the integration
				and coordination of school-based programs with existing services and health
				programs available in the community; and
										(C)encourage healthy,
				tobacco-free school environments.
										211.Indian youth
				program
								(a)Program
				authorizedThe Secretary, acting through the Service, is
				authorized to establish and administer a program to provide grants to Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations for innovative
				mental and physical disease prevention and health promotion and treatment
				programs for Indian and Urban Indian preadolescent and adolescent
				youths.
								(b)Use of funds
									(1)Allowable
				usesFunds made available under this section may be used
				to—
										(A)develop prevention and
				treatment programs for Indian youth which promote mental and physical health
				and incorporate cultural values, community and family involvement, and
				traditional health care practitioners; and
										(B)develop and provide
				community training and education.
										(2)Prohibited
				useFunds made available under this section may not be used to
				provide services described in section 707(c).
									(c)Duties of the
				SecretaryThe Secretary shall—
									(1)disseminate to Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations information
				regarding models for the delivery of comprehensive health care services to
				Indian and Urban Indian adolescents;
									(2)encourage the
				implementation of such models; and
									(3)at the request of an
				Indian Tribe, Tribal Organization, or Urban Indian Organization, provide
				technical assistance in the implementation of such models.
									(d)Criteria for review and
				approval of applicationsThe Secretary, in consultation with
				Indian Tribes, Tribal Organizations, and Urban Indian Organizations, shall
				establish criteria for the review and approval of applications or proposals
				under this section.
								212.Prevention, control,
				and elimination of communicable and infectious diseases
								(a)Grants
				authorizedThe Secretary, acting through the Service, and after
				consultation with the Centers for Disease Control and Prevention, may make
				grants available to Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations for the following:
									(1)Projects for the
				prevention, control, and elimination of communicable and infectious diseases,
				including tuberculosis, hepatitis, HIV, respiratory syncytial virus, hanta
				virus, sexually transmitted diseases, and H. Pylori.
									(2)Public information and
				education programs for the prevention, control, and elimination of communicable
				and infectious diseases.
									(3)Education, training, and
				clinical skills improvement activities in the prevention, control, and
				elimination of communicable and infectious diseases for health professionals,
				including allied health professionals.
									(4)Demonstration projects
				for the screening, treatment, and prevention of hepatitis C virus (HCV).
									(b)Application
				requiredThe Secretary may provide funding under subsection (a)
				only if an application or proposal for funding is submitted to the
				Secretary.
								(c)Coordination with
				health agenciesIndian Tribes, Tribal Organizations, and Urban
				Indian Organizations receiving funding under this section are encouraged to
				coordinate their activities with the Centers for Disease Control and Prevention
				and State and local health agencies.
								(d)Technical assistance;
				reportIn carrying out this section, the Secretary—
									(1)may, at the request of an
				Indian Tribe, Tribal Organization, or Urban Indian Organization, provide
				technical assistance; and
									(2)shall prepare and submit
				a report to Congress biennially on the use of funds under this section and on
				the progress made toward the prevention, control, and elimination of
				communicable and infectious diseases among Indians and Urban Indians.
									213.Authority for
				provision of other services
								(a)Funding
				authorizedThe Secretary, acting through the Service, Indian
				Tribes, and Tribal Organizations, may provide funding under this Act to meet
				the objectives set forth in section 3 through health care-related services and
				programs not otherwise described in this Act, including—
									(1)hospice care;
									(2)assisted living;
									(3)long-term care;
				and
									(4)home- and community-based
				services.
									(b)Terms and
				conditions
									(1)In
				generalAny service provided under this section shall be in
				accordance with such terms and conditions as are consistent with accepted and
				appropriate standards relating to the service, including any licensing term or
				condition under this Act.
									(2)Standards
										(A)In
				generalThe Secretary may establish, by regulation, the standards
				for a service provided under this section, provided that such standards shall
				not be more stringent than the standards required by the State in which the
				service is provided.
										(B)Use of State
				StandardsIf the Secretary does not, by regulation, establish
				standards for a service provided under this section, the standards required by
				the State in which the service is or will be provided shall apply to such
				service.
										(C)Indian
				tribesIf a service under this section is provided by an Indian
				Tribe or Tribal Organization pursuant to the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.), the verification by the
				Secretary that the service meets any standards required by the State in which
				the service is or will be provided shall be considered to meet the terms and
				conditions required under this subsection.
										(3)EligibilityThe
				following individuals shall be eligible to receive long-term care under this
				section:
										(A)Individuals who are
				unable to perform a certain number of activities of daily living without
				assistance.
										(B)Individuals with a mental
				impairment, such as dementia, Alzheimer's disease, or another disabling mental
				illness, who may be able to perform activities of daily living under
				supervision.
										(C)Such other individuals as
				an applicable Indian Health Program determines to be appropriate.
										(c)DefinitionsFor
				the purposes of this section, the following definitions shall apply:
									(1)The term home- and
				community-based services means 1 or more of the services specified in
				paragraphs (1) through (9) of section 1929(a) of the Social Security Act (42
				U.S.C. 1396t(a)) (whether provided by the Service or by an Indian Tribe or
				Tribal Organization pursuant to the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.)) that are or will be provided in
				accordance with the standards described in subsection (b).
									(2)The term hospice
				care means the items and services specified in subparagraphs (A) through
				(H) of section 1861(dd)(1) of the Social Security
				Act (42 U.S.C. 1395x(dd)(1)), and such other services which an
				Indian Tribe or Tribal Organization determines are necessary and appropriate to
				provide in furtherance of this care.
									214.Indian women’s health
				careThe Secretary, acting
				through the Service and Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations, shall monitor and improve the quality of health care for Indian
				women of all ages through the planning and delivery of programs administered by
				the Service, in order to improve and enhance the treatment models of care for
				Indian women.
							215.Environmental and
				nuclear health hazards
								(a)Studies and
				monitoringThe Secretary and the Service shall conduct, in
				conjunction with other appropriate Federal agencies and in consultation with
				concerned Indian Tribes and Tribal Organizations, studies and ongoing
				monitoring programs to determine trends in the health hazards to Indian miners
				and to Indians on or near reservations and Indian communities as a result of
				environmental hazards which may result in chronic or life threatening health
				problems, such as nuclear resource development, petroleum contamination, and
				contamination of water source and of the food chain. Such studies shall
				include—
									(1)an evaluation of the
				nature and extent of health problems caused by environmental hazards currently
				exhibited among Indians and the causes of such health problems;
									(2)an analysis of the
				potential effect of ongoing and future environmental resource development on or
				near reservations and Indian communities, including the cumulative effect over
				time on health;
									(3)an evaluation of the
				types and nature of activities, practices, and conditions causing or affecting
				such health problems, including uranium mining and milling, uranium mine
				tailing deposits, nuclear power plant operation and construction, and nuclear
				waste disposal; oil and gas production or transportation on or near
				reservations or Indian communities; and other development that could affect the
				health of Indians and their water supply and food chain;
									(4)a summary of any findings
				and recommendations provided in Federal and State studies, reports,
				investigations, and inspections during the 5 years prior to the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2007 that directly or indirectly
				relate to the activities, practices, and conditions affecting the health or
				safety of such Indians; and
									(5)the efforts that have
				been made by Federal and State agencies and resource and economic development
				companies to effectively carry out an education program for such Indians
				regarding the health and safety hazards of such development.
									(b)Health care
				plansUpon completion of such studies, the Secretary and the
				Service shall take into account the results of such studies and develop health
				care plans to address the health problems studied under subsection (a). The
				plans shall include—
									(1)methods for diagnosing
				and treating Indians currently exhibiting such health problems;
									(2)preventive care and
				testing for Indians who may be exposed to such health hazards, including the
				monitoring of the health of individuals who have or may have been exposed to
				excessive amounts of radiation or affected by other activities that have had or
				could have a serious impact upon the health of such individuals; and
									(3)a program of education
				for Indians who, by reason of their work or geographic proximity to such
				nuclear or other development activities, may experience health problems.
									(c)Submission of report
				and plan to CongressThe Secretary and the Service shall submit
				to Congress the study prepared under subsection (a) no later than 18 months
				after the date of enactment of the Indian
				Health Care Improvement Act Amendments of 2007. The health care
				plan prepared under subsection (b) shall be submitted in a report no later than
				1 year after the study prepared under subsection (a) is submitted to Congress.
				Such report shall include recommended activities for the implementation of the
				plan, as well as an evaluation of any activities previously undertaken by the
				Service to address such health problems.
								(d)Intergovernmental task
				force
									(1)Establishment;
				membersThere is established an Intergovernmental Task Force to
				be composed of the following individuals (or their designees):
										(A)The Secretary of
				Energy.
										(B)The Secretary of the
				Environmental Protection Agency.
										(C)The Director of the
				Bureau of Mines.
										(D)The Assistant Secretary
				for Occupational Safety and Health.
										(E)The Secretary of the
				Interior.
										(F)The Secretary of Health
				and Human Services.
										(G)The Director of the
				Indian Health Service.
										(2)DutiesThe
				Task Force shall—
										(A)identify existing and
				potential operations related to nuclear resource development or other
				environmental hazards that affect or may affect the health of Indians on or
				near a reservation or in an Indian community; and
										(B)enter into activities to
				correct existing health hazards and ensure that current and future health
				problems resulting from nuclear resource or other development activities are
				minimized or reduced.
										(3)Chairman;
				meetingsThe Secretary of Health and Human Services shall be the
				Chairman of the Task Force. The Task Force shall meet at least twice each
				year.
									(e)Health services to
				certain employeesIn the case of any Indian who—
									(1)as a result of employment
				in or near a uranium mine or mill or near any other environmental hazard,
				suffers from a work-related illness or condition;
									(2)is eligible to receive
				diagnosis and treatment services from an Indian Health Program; and
									(3)by reason of such
				Indian’s employment, is entitled to medical care at the expense of such mine or
				mill operator or entity responsible for the environmental hazard, the Indian
				Health Program shall, at the request of such Indian, render appropriate medical
				care to such Indian for such illness or condition and may be reimbursed for any
				medical care so rendered to which such Indian is entitled at the expense of
				such operator or entity from such operator or entity. Nothing in this
				subsection shall affect the rights of such Indian to recover damages other than
				such amounts paid to the Indian Health Program from the employer for providing
				medical care for such illness or condition.
									216.Arizona as a contract
				health service delivery area
								(a)In
				generalFor fiscal years beginning with the fiscal year ending
				September 30, 1983, and ending with the fiscal year ending September 30, 2016,
				the State of Arizona shall be designated as a contract health service delivery
				area by the Service for the purpose of providing contract health care services
				to members of federally recognized Indian Tribes of Arizona.
								(b)Maintenance of
				servicesThe Service shall not curtail any health care services
				provided to Indians residing on reservations in the State of Arizona if such
				curtailment is due to the provision of contract services in such State pursuant
				to the designation of such State as a contract health service delivery area
				pursuant to subsection (a).
								217.North Dakota and South
				Dakota as contract health service delivery area
								(a)In
				generalBeginning in fiscal year 2003, the States of North Dakota
				and South Dakota shall be designated as a contract health service delivery area
				by the Service for the purpose of providing contract health care services to
				members of federally recognized Indian Tribes of North Dakota and South
				Dakota.
								(b)LimitationThe
				Service shall not curtail any health care services provided to Indians residing
				on any reservation, or in any county that has a common boundary with any
				reservation, in the State of North Dakota or South Dakota if such curtailment
				is due to the provision of contract services in such States pursuant to the
				designation of such States as a contract health service delivery area pursuant
				to subsection (a).
								218.California contract
				health services program
								(a)Funding
				authorizedThe Secretary is authorized to fund a program using
				the California Rural Indian Health Board (hereafter in this section referred to
				as the CRIHB) as a contract care intermediary to improve the
				accessibility of health services to California Indians.
								(b)Reimbursement
				contractThe Secretary shall enter into an agreement with the
				CRIHB to reimburse the CRIHB for costs (including reasonable administrative
				costs) incurred pursuant to this section, in providing medical treatment under
				contract to California Indians described in section 806(a) throughout the
				California contract health services delivery area described in section 218 with
				respect to high cost contract care cases.
								(c)Administrative
				expensesNot more than 5 percent of the amounts provided to the
				CRIHB under this section for any fiscal year may be for reimbursement for
				administrative expenses incurred by the CRIHB during such fiscal year.
								(d)Limitation on
				paymentNo payment may be made for treatment provided hereunder
				to the extent payment may be made for such treatment under the Indian
				Catastrophic Health Emergency Fund described in section 202 or from amounts
				appropriated or otherwise made available to the California contract health
				service delivery area for a fiscal year.
								(e)Advisory
				boardThere is established an advisory board which shall advise
				the CRIHB in carrying out this section. The advisory board shall be composed of
				representatives, selected by the CRIHB, from not less than 8 Tribal Health
				Programs serving California Indians covered under this section at least
				1/2 of whom of whom are not affiliated with the
				CRIHB.
								219.California as a
				contract health service delivery areaThe State of California, excluding the
				counties of Alameda, Contra Costa, Los Angeles, Marin, Orange, Sacramento, San
				Francisco, San Mateo, Santa Clara, Kern, Merced, Monterey, Napa, San Benito,
				San Joaquin, San Luis Obispo, Santa Cruz, Solano, Stanislaus, and Ventura,
				shall be designated as a contract health service delivery area by the Service
				for the purpose of providing contract health services to California Indians.
				However, any of the counties listed herein may only be included in the contract
				health services delivery area if funding is specifically provided by the
				Service for such services in those counties.
							220.Contract health
				services for the Trenton Service Area
								(a)Authorization for
				servicesThe Secretary, acting through the Service, is directed
				to provide contract health services to members of the Turtle Mountain Band of
				Chippewa Indians that reside in the Trenton Service Area of Divide, McKenzie,
				and Williams counties in the State of North Dakota and the adjoining counties
				of Richland, Roosevelt, and Sheridan in the State of Montana.
								(b)No expansion of
				eligibilityNothing in this section may be construed as expanding
				the eligibility of members of the Turtle Mountain Band of Chippewa Indians for
				health services provided by the Service beyond the scope of eligibility for
				such health services that applied on May 1, 1986.
								221.Programs operated by
				Indian Tribes and Tribal OrganizationsThe Service shall provide funds for health
				care programs and facilities operated by Tribal Health Programs on the same
				basis as such funds are provided to programs and facilities operated directly
				by the Service.
							222.LicensingHealth care professionals employed by a
				Tribal Health Program shall, if licensed in any State, be exempt from the
				licensing requirements of the State in which the Tribal Health Program performs
				the services described in its contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
							223.Notification of
				provision of emergency contract health servicesWith respect to an elderly Indian or an
				Indian with a disability receiving emergency medical care or services from a
				non-Service provider or in a non-Service facility under the authority of this
				Act, the time limitation (as a condition of payment) for notifying the Service
				of such treatment or admission shall be 30 days.
							224.Prompt action on
				payment of claims
								(a)Deadline for
				responseThe Service shall respond to a notification of a claim
				by a provider of a contract care service with either an individual purchase
				order or a denial of the claim within 5 working days after the receipt of such
				notification.
								(b)Effect of untimely
				responseIf the Service fails to respond to a notification of a
				claim in accordance with subsection (a), the Service shall accept as valid the
				claim submitted by the provider of a contract care service.
								(c)Deadline for payment of
				valid claimThe Service shall pay a valid contract care service
				claim within 30 days after the completion of the claim.
								225.Liability for
				payment
								(a)No patient
				liabilityA patient who receives contract health care services
				that are authorized by the Service shall not be liable for the payment of any
				charges or costs associated with the provision of such services.
								(b)NotificationThe
				Secretary shall notify a contract care provider and any patient who receives
				contract health care services authorized by the Service that such patient is
				not liable for the payment of any charges or costs associated with the
				provision of such services not later than 5 business days after receipt of a
				notification of a claim by a provider of contract care services.
								(c)No
				recourseFollowing receipt of the notice provided under
				subsection (b), or, if a claim has been deemed accepted under section 223(b),
				the provider shall have no further recourse against the patient who received
				the services.
								226.Office of Indian Men's
				Health
								(a)EstablishmentThe
				Secretary may establish within the Service an office to be known as the
				Office of Indian Men's Health (referred to in this section as
				the Office).
								(b)Director
									(1)In
				generalThe Office shall be headed by a director, to be appointed
				by the Secretary.
									(2)DutiesThe
				director shall coordinate and promote the status of the health of Indian men in
				the United States.
									(c)ReportNot
				later than 2 years after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, the Secretary, acting through the director of the
				Office, shall submit to Congress a report describing—
									(1)any activity carried out
				by the director as of the date on which the report is prepared; and
									(2)any finding of the
				director with respect to the health of Indian men.
									227.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
							IIIFacilities
							301.Consultation;
				construction and renovation of facilities; reports
								(a)Prerequisites for
				expenditure of fundsPrior to the expenditure of, or the making
				of any binding commitment to expend, any funds appropriated for the planning,
				design, construction, or renovation of facilities pursuant to the Act of
				November 2, 1921 (25 U.S.C. 13) (commonly known as the Snyder
				Act), the Secretary, acting through the Service, shall—
									(1)consult with any Indian
				Tribe that would be significantly affected by such expenditure for the purpose
				of determining and, whenever practicable, honoring tribal preferences
				concerning size, location, type, and other characteristics of any facility on
				which such expenditure is to be made; and
									(2)ensure, whenever
				practicable and applicable, that such facility meets the construction standards
				of any accrediting body recognized by the Secretary for the purposes of the
				Medicare, Medicaid, and SCHIP programs under titles XVIII, XIX, and XXI of the
				Social Security Act by not later than
				1 year after the date on which the construction or renovation of such facility
				is completed.
									(b)Closures
									(1)Evaluation
				requiredNotwithstanding any other provision of law, no facility
				operated by the Service, or any portion of such facility, may be closed if the
				Secretary has not submitted to Congress, not less than 1 year and not more than
				2 years before the date of the proposed closure, an evaluation, completed not
				more than 2 years before such submission, of the impact of the proposed closure
				that specifies, in addition to other considerations—
										(A)the accessibility of
				alternative health care resources for the population served by such
				facility;
										(B)the cost-effectiveness of
				such closure;
										(C)the quality of health
				care to be provided to the population served by such facility after such
				closure;
										(D)the availability of
				contract health care funds to maintain existing levels of service;
										(E)the views of the Indian
				Tribes served by such facility concerning such closure;
										(F)the level of use of such
				facility by all eligible Indians; and
										(G)the distance between such
				facility and the nearest operating Service hospital.
										(2)Exception for certain
				temporary closuresParagraph (1) shall not apply to any temporary
				closure of a facility or any portion of a facility if such closure is necessary
				for medical, environmental, or construction safety reasons.
									(c)Health care facility
				priority system
									(1)In general
										(A)Priority
				systemThe Secretary, acting through the Service, shall maintain
				a health care facility priority system, which—
											(i)shall be developed in
				consultation with Indian Tribes and Tribal Organizations;
											(ii)shall give Indian
				Tribes’ needs the highest priority;
											(iii)(I)may include the lists
				required in paragraph (2)(B)(ii); and
												(II)shall include the
				methodology required in paragraph (2)(B)(v); and
												(III)may include such other
				facilities, and such renovation or expansion needs of any health care facility,
				as the Service, Indian Tribes, and Tribal Organizations may identify;
				and
												(iv)shall provide an
				opportunity for the nomination of planning, design, and construction projects
				by the Service, Indian Tribes, and Tribal Organizations for consideration under
				the priority system at least once every 3 years, or more frequently as the
				Secretary determines to be appropriate.
											(B)Needs of facilities
				under ISDEAA agreementsThe Secretary shall ensure that the
				planning, design, construction, renovation, and expansion needs of Service and
				non-Service facilities operated under contracts or compacts in accordance with
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.) are fully and equitably integrated into the health care facility priority
				system.
										(C)Criteria for evaluating
				needsFor purposes of this subsection, the Secretary, in
				evaluating the needs of facilities operated under a contract or compact under
				the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.), shall use the criteria used by the Secretary in evaluating the needs of
				facilities operated directly by the Service.
										(D)Priority of certain
				projects protectedThe priority of any project established under
				the construction priority system in effect on the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007 shall not be affected by any change in the construction
				priority system taking place after that date if the project—
											(i)was identified in the
				fiscal year 2008 Service budget justification as—
												(I)1 of the 10 top-priority
				inpatient projects;
												(II)1 of the 10 top-priority
				outpatient projects;
												(III)1 of the 10
				top-priority staff quarters developments; or
												(IV)1 of the 10 top-priority
				Youth Regional Treatment Centers;
												(ii)had completed both Phase
				I and Phase II of the construction priority system in effect on the date of
				enactment of such Act; or
											(iii)is not included in
				clause (i) or (ii) and is selected, as determined by the Secretary—
												(I)on the initiative of the
				Secretary; or
												(II)pursuant to a request of
				an Indian Tribe or Tribal Organization.
												(2)Report;
				contents
										(A)Initial comprehensive
				report
											(i)DefinitionsIn
				this subparagraph:
												(I)Facilities
				Appropriation Advisory BoardThe term Facilities
				Appropriation Advisory Board means the advisory board, comprised of 12
				members representing Indian tribes and 2 members representing the Service,
				established at the discretion of the Assistant Secretary—
													(aa)to provide advice and
				recommendations for policies and procedures of the programs funded pursuant to
				facilities appropriations; and
													(bb)to address other
				facilities issues.
													(II)Facilities Needs
				Assessment WorkgroupThe term Facilities Needs Assessment
				Workgroup means the workgroup established at the discretion of the
				Assistant Secretary—
													(aa)to review the health
				care facilities construction priority system; and
													(bb)to make recommendations
				to the Facilities Appropriation Advisory Board for revising the priority
				system.
													(ii)Initial
				report
												(I)In
				generalNot later than 1 year after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, the Secretary shall submit to the Committee on Indian
				Affairs of the Senate and the Committee on Natural Resources of the House of
				Representatives a report that describes the comprehensive, national, ranked
				list of all health care facilities needs for the Service, Indian Tribes, and
				Tribal Organizations (including inpatient health care facilities, outpatient
				health care facilities, specialized health care facilities (such as for
				long-term care and alcohol and drug abuse treatment), wellness centers, staff
				quarters and hostels associated with health care facilities, and the renovation
				and expansion needs, if any, of such facilities) developed by the Service,
				Indian Tribes, and Tribal Organizations for the Facilities Needs Assessment
				Workgroup and the Facilities Appropriation Advisory Board.
												(II)InclusionsThe
				initial report shall include—
													(aa)the methodology and
				criteria used by the Service in determining the needs and establishing the
				ranking of the facilities needs; and
													(bb)such other information
				as the Secretary determines to be appropriate.
													(iii)Updates of
				reportBeginning in calendar year 2011, the Secretary
				shall—
												(I)update the report under
				clause (ii) not less frequently that once every 5 years; and
												(II)include the updated
				report in the appropriate annual report under subparagraph (B) for submission
				to Congress under section 801.
												(B)Annual
				reportsThe Secretary shall submit to the President, for
				inclusion in the report required to be transmitted to Congress under section
				801, a report which sets forth the following:
											(i)A description of the
				health care facility priority system of the Service established under paragraph
				(1).
											(ii)Health care facilities
				lists, which may include—
												(I)the 10 top-priority
				inpatient health care facilities;
												(II)the 10 top-priority
				outpatient health care facilities;
												(III)the 10 top-priority
				specialized health care facilities (such as long-term care and alcohol and drug
				abuse treatment);
												(IV)the 10 top-priority
				staff quarters developments associated with health care facilities; and
												(V)the 10 top-priority
				hostels associated with health care facilities.
												(iii)The justification for
				such order of priority.
											(iv)The projected cost of
				such projects.
											(v)The methodology adopted
				by the Service in establishing priorities under its health care facility
				priority system.
											(3)Requirements for
				preparation of reportsIn preparing the report required under
				paragraph (2), the Secretary shall—
										(A)consult with and obtain
				information on all health care facilities needs from Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations; and
										(B)review the total unmet
				needs of all Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations for health care facilities (including hostels and staff
				quarters), including needs for renovation and expansion of existing
				facilities.
										(d)Review of methodology
				used for health facilities construction priority system
									(1)In
				generalNot later than 1 year after the establishment of the
				priority system under subsection (c)(1)(A), the Comptroller General of the
				United States shall prepare and finalize a report reviewing the methodologies
				applied, and the processes followed, by the Service in making each assessment
				of needs for the list under subsection (c)(2)(A)(ii) and developing the
				priority system under subsection (c)(1), including a review of—
										(A)the recommendations of
				the Facilities Appropriation Advisory Board and the Facilities Needs Assessment
				Workgroup (as those terms are defined in subsection (c)(2)(A)(i)); and
										(B)the relevant criteria
				used in ranking or prioritizing facilities other than hospitals or
				clinics.
										(2)Submission to
				CongressThe Comptroller General of the United States shall
				submit the report under paragraph (1) to—
										(A)the Committees on Indian
				Affairs and Appropriations of the Senate;
										(B)the Committees on Natural
				Resources and Appropriations of the House of Representatives; and
										(C)the Secretary.
										(e)Funding
				conditionAll funds appropriated under the Act of November 2,
				1921 (25 U.S.C. 13) (commonly known as the Snyder Act), for the
				planning, design, construction, or renovation of health facilities for the
				benefit of 1 or more Indian Tribes shall be subject to the provisions of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.).
								(f)Development of
				innovative approachesThe Secretary shall consult and cooperate
				with Indian Tribes, Tribal Organizations, and Urban Indian Organizations in
				developing innovative approaches to address all or part of the total unmet need
				for construction of health facilities, including those provided for in other
				sections of this title and other approaches.
								302.Sanitation
				facilities
								(a)FindingsCongress
				finds the following:
									(1)The provision of
				sanitation facilities is primarily a health consideration and function.
									(2)Indian people suffer an
				inordinately high incidence of disease, injury, and illness directly
				attributable to the absence or inadequacy of sanitation facilities.
									(3)The long-term cost to the
				United States of treating and curing such disease, injury, and illness is
				substantially greater than the short-term cost of providing sanitation
				facilities and other preventive health measures.
									(4)Many Indian homes and
				Indian communities still lack sanitation facilities.
									(5)It is in the interest of
				the United States, and it is the policy of the United States, that all Indian
				communities and Indian homes, new and existing, be provided with sanitation
				facilities.
									(b)Facilities and
				servicesIn furtherance of the findings made in subsection (a),
				Congress reaffirms the primary responsibility and authority of the Service to
				provide the necessary sanitation facilities and services as provided in section
				7 of the Act of August 5, 1954 (42 U.S.C. 2004a). Under such authority, the
				Secretary, acting through the Service, is authorized to provide the
				following:
									(1)Financial and technical
				assistance to Indian Tribes, Tribal Organizations, and Indian communities in
				the establishment, training, and equipping of utility organizations to operate
				and maintain sanitation facilities, including the provision of existing plans,
				standard details, and specifications available in the Department, to be used at
				the option of the Indian Tribe, Tribal Organization, or Indian
				community.
									(2)Ongoing technical
				assistance and training to Indian Tribes, Tribal Organizations, and Indian
				communities in the management of utility organizations which operate and
				maintain sanitation facilities.
									(3)Priority funding for
				operation and maintenance assistance for, and emergency repairs to, sanitation
				facilities operated by an Indian Tribe, Tribal Organization or Indian community
				when necessary to avoid an imminent health threat or to protect the investment
				in sanitation facilities and the investment in the health benefits gained
				through the provision of sanitation facilities.
									(c)FundingNotwithstanding
				any other provision of law—
									(1)the Secretary of Housing
				and Urban Development is authorized to transfer funds appropriated under the
				Native American Housing Assistance and Self-Determination Act of 1996 (25
				U.S.C. 4101 et seq.) to the Secretary of Health and Human Services;
									(2)the Secretary of Health
				and Human Services is authorized to accept and use such funds for the purpose
				of providing sanitation facilities and services for Indians under section 7 of
				the Act of August 5, 1954 (42 U.S.C. 2004a);
									(3)unless specifically
				authorized when funds are appropriated, the Secretary shall not use funds
				appropriated under section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), to
				provide sanitation facilities to new homes constructed using funds provided by
				the Department of Housing and Urban Development;
									(4)the Secretary of Health
				and Human Services is authorized to accept from any source, including Federal
				and State agencies, funds for the purpose of providing sanitation facilities
				and services and place these funds into contracts or compacts under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.);
									(5)except as otherwise
				prohibited by this section, the Secretary may use funds appropriated under the
				authority of section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a), to fund
				up to 100 percent of the amount of an Indian Tribe's loan obtained under any
				Federal program for new projects to construct eligible sanitation facilities to
				serve Indian homes;
									(6)except as otherwise
				prohibited by this section, the Secretary may use funds appropriated under the
				authority of section 7 of the Act of August 5, 1954 (42 U.S.C. 2004a) to meet
				matching or cost participation requirements under other Federal and non-Federal
				programs for new projects to construct eligible sanitation facilities;
									(7)all Federal agencies are
				authorized to transfer to the Secretary funds identified, granted, loaned, or
				appropriated whereby the Department’s applicable policies, rules, and
				regulations shall apply in the implementation of such projects;
									(8)the Secretary of Health
				and Human Services shall enter into interagency agreements with Federal and
				State agencies for the purpose of providing financial assistance for sanitation
				facilities and services under this Act;
									(9)the Secretary of Health
				and Human Services shall, by regulation, establish standards applicable to the
				planning, design, and construction of sanitation facilities funded under this
				Act; and
									(10)the Secretary of Health
				and Human Services is authorized to accept payments for goods and services
				furnished by the Service from appropriate public authorities, nonprofit
				organizations or agencies, or Indian Tribes, as contributions by that
				authority, organization, agency, or tribe to agreements made under section 7 of
				the Act of August 5, 1954 (42 U.S.C. 2004a), and such payments shall be
				credited to the same or subsequent appropriation account as funds appropriated
				under the authority of section 7 of the Act of August 5, 1954 (42 U.S.C.
				2004a).
									(d)Certain capabilities
				not prerequisiteThe financial and technical capability of an
				Indian Tribe, Tribal Organization, or Indian community to safely operate,
				manage, and maintain a sanitation facility shall not be a prerequisite to the
				provision or construction of sanitation facilities by the Secretary.
								(e)Financial
				assistanceThe Secretary is authorized to provide financial
				assistance to Indian Tribes, Tribal Organizations, and Indian communities for
				operation, management, and maintenance of their sanitation facilities.
								(f)Operation, management,
				and maintenance of facilitiesThe Indian Tribe has the primary
				responsibility to establish, collect, and use reasonable user fees, or
				otherwise set aside funding, for the purpose of operating, managing, and
				maintaining sanitation facilities. If a sanitation facility serving a community
				that is operated by an Indian Tribe or Tribal Organization is threatened with
				imminent failure and such operator lacks capacity to maintain the integrity or
				the health benefits of the sanitation facility, then the Secretary is
				authorized to assist the Indian Tribe, Tribal Organization, or Indian community
				in the resolution of the problem on a short-term basis through cooperation with
				the emergency coordinator or by providing operation, management, and
				maintenance service.
								(g)ISDEAA program funded
				on equal basisTribal Health Programs shall be eligible (on an
				equal basis with programs that are administered directly by the Service)
				for—
									(1)any funds appropriated
				pursuant to this section; and
									(2)any funds appropriated
				for the purpose of providing sanitation facilities.
									(h)Report
									(1)Required;
				contentsThe Secretary, in consultation with the Secretary of
				Housing and Urban Development, Indian Tribes, Tribal Organizations, and
				tribally designated housing entities (as defined in section 4 of the Native
				American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
				4103)) shall submit to the President, for inclusion in the report required to
				be transmitted to Congress under section 801, a report which sets forth—
										(A)the current Indian
				sanitation facility priority system of the Service;
										(B)the methodology for
				determining sanitation deficiencies and needs;
										(C)the criteria on which the
				deficiencies and needs will be evaluated;
										(D)the level of initial and
				final sanitation deficiency for each type of sanitation facility for each
				project of each Indian Tribe or Indian community;
										(E)the amount and most
				effective use of funds, derived from whatever source, necessary to accommodate
				the sanitation facilities needs of new homes assisted with funds under the
				Native American Housing Assistance and Self-Determination Act (25 U.S.C. 4101
				et seq.), and to reduce the identified sanitation deficiency levels of all
				Indian Tribes and Indian communities to level I sanitation deficiency as
				defined in paragraph (3)(A); and
										(F)a 10-year plan to provide
				sanitation facilities to serve existing Indian homes and Indian communities and
				new and renovated Indian homes.
										(2)Uniform
				methodologyThe methodology used by the Secretary in determining,
				preparing cost estimates for, and reporting sanitation deficiencies for
				purposes of paragraph (1) shall be applied uniformly to all Indian Tribes and
				Indian communities.
									(3)Sanitation deficiency
				levelsFor purposes of this subsection, the sanitation deficiency
				levels for an individual, Indian Tribe, or Indian community sanitation facility
				to serve Indian homes are determined as follows:
										(A)A level I deficiency
				exists if a sanitation facility serving an individual, Indian Tribe, or Indian
				community—
											(i)complies with all
				applicable water supply, pollution control, and solid waste disposal laws;
				and
											(ii)deficiencies relate to
				routine replacement, repair, or maintenance needs.
											(B)A level II deficiency
				exists if a sanitation facility serving an individual, Indian Tribe, or Indian
				community substantially or recently complied with all applicable water supply,
				pollution control, and solid waste laws and any deficiencies relate to—
											(i)small or minor capital
				improvements needed to bring the facility back into compliance;
											(ii)capital improvements
				that are necessary to enlarge or improve the facilities in order to meet the
				current needs for domestic sanitation facilities; or
											(iii)the lack of equipment
				or training by an Indian Tribe, Tribal Organization, or an Indian community to
				properly operate and maintain the sanitation facilities.
											(C)A level III deficiency
				exists if a sanitation facility serving an individual, Indian Tribe or Indian
				community meets 1 or more of the following conditions—
											(i)water or sewer service in
				the home is provided by a haul system with holding tanks and interior
				plumbing;
											(ii)major significant
				interruptions to water supply or sewage disposal occur frequently, requiring
				major capital improvements to correct the deficiencies; or
											(iii)there is no access to
				or no approved or permitted solid waste facility available.
											(D)A level IV deficiency
				exists—
											(i)if a sanitation facility
				for an individual home, an Indian Tribe, or an Indian community exists
				but—
												(I)lacks—
													(aa)a safe water supply
				system; or
													(bb)a waste disposal
				system;
													(II)contains no piped water
				or sewer facilities; or
												(III)has become inoperable
				due to a major component failure; or
												(ii)if only a washeteria or
				central facility exists in the community.
											(E)A level V deficiency
				exists in the absence of a sanitation facility, where individual homes do not
				have access to safe drinking water or adequate wastewater (including sewage)
				disposal.
										(i)DefinitionsFor
				purposes of this section, the following terms apply:
									(1)Indian
				communityThe term Indian community means a
				geographic area, a significant proportion of whose inhabitants are Indians and
				which is served by or capable of being served by a facility described in this
				section.
									(2)Sanitation
				facilitiesThe terms sanitation facility and
				sanitation facilities mean safe and adequate water supply systems,
				sanitary sewage disposal systems, and sanitary solid waste systems (and all
				related equipment and support infrastructure).
									303.Preference to Indians
				and Indian firms
								(a)Buy Indian
				ActThe Secretary, acting through the Service, may use the
				negotiating authority of section 23 of the Act of June 25, 1910 (25 U.S.C. 47,
				commonly known as the Buy Indian Act), to give preference to any
				Indian or any enterprise, partnership, corporation, or other type of business
				organization owned and controlled by an Indian or Indians including former or
				currently federally recognized Indian Tribes in the State of New York
				(hereinafter referred to as an Indian firm) in the construction
				and renovation of Service facilities pursuant to section 301 and in the
				construction of sanitation facilities pursuant to section 302. Such preference
				may be accorded by the Secretary unless the Secretary finds, pursuant to
				regulations, that the project or function to be contracted for will not be
				satisfactory or such project or function cannot be properly completed or
				maintained under the proposed contract. The Secretary, in arriving at such a
				finding, shall consider whether the Indian or Indian firm will be deficient
				with respect to—
									(1)ownership and control by
				Indians;
									(2)equipment;
									(3)bookkeeping and
				accounting procedures;
									(4)substantive knowledge of
				the project or function to be contracted for;
									(5)adequately trained
				personnel; or
									(6)other necessary
				components of contract performance.
									(b)Labor
				standardsFor the purposes of implementing the provisions of this
				title, contracts for the construction or renovation of health care facilities,
				staff quarters, and sanitation facilities, and related support infrastructure,
				funded in whole or in part with funds made available pursuant to this title,
				shall contain a provision requiring compliance with subchapter IV of chapter 31
				of title 40, United States Code (commonly known as the Davis-Bacon Act).
								304.Expenditure of
				non-Service funds for renovation
								(a)In
				generalNotwithstanding any other provision of law, if the
				requirements of subsection (c) are met, the Secretary, acting through the
				Service, is authorized to accept any major expansion, renovation, or
				modernization by any Indian Tribe or Tribal Organization of any Service
				facility or of any other Indian health facility operated pursuant to a contract
				or compact under the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.),
				including—
									(1)any plans or designs for
				such expansion, renovation, or modernization; and
									(2)any expansion,
				renovation, or modernization for which funds appropriated under any Federal law
				were lawfully expended.
									(b)Priority list
									(1)In
				generalThe Secretary shall maintain a separate priority list to
				address the needs for increased operating expenses, personnel, or equipment for
				such facilities. The methodology for establishing priorities shall be developed
				through regulations. The list of priority facilities will be revised annually
				in consultation with Indian Tribes and Tribal Organizations.
									(2)ReportThe
				Secretary shall submit to the President, for inclusion in the report required
				to be transmitted to Congress under section 801, the priority list maintained
				pursuant to paragraph (1).
									(c)RequirementsThe
				requirements of this subsection are met with respect to any expansion,
				renovation, or modernization if—
									(1)the Indian Tribe or
				Tribal Organization—
										(A)provides notice to the
				Secretary of its intent to expand, renovate, or modernize; and
										(B)applies to the Secretary
				to be placed on a separate priority list to address the needs of such new
				facilities for increased operating expenses, personnel, or equipment;
				and
										(2)the expansion,
				renovation, or modernization—
										(A)is approved by the
				appropriate area director of the Service for Federal facilities; and
										(B)is administered by the
				Indian Tribe or Tribal Organization in accordance with any applicable
				regulations prescribed by the Secretary with respect to construction or
				renovation of Service facilities.
										(d)Additional requirement
				for expansionIn addition to the requirements under subsection
				(c), for any expansion, the Indian Tribe or Tribal Organization shall provide
				to the Secretary additional information pursuant to regulations, including
				additional staffing, equipment, and other costs associated with the
				expansion.
								(e)Closure or conversion
				of facilitiesIf any Service facility which has been expanded,
				renovated, or modernized by an Indian Tribe or Tribal Organization under this
				section ceases to be used as a Service facility during the 20-year period
				beginning on the date such expansion, renovation, or modernization is
				completed, such Indian Tribe or Tribal Organization shall be entitled to
				recover from the United States an amount which bears the same ratio to the
				value of such facility at the time of such cessation as the value of such
				expansion, renovation, or modernization (less the total amount of any funds
				provided specifically for such facility under any Federal program that were
				expended for such expansion, renovation, or modernization) bore to the value of
				such facility at the time of the completion of such expansion, renovation, or
				modernization.
								305.Funding for the
				construction, expansion, and modernization of small ambulatory care
				facilities
								(a)Grants
									(1)In
				generalThe Secretary, acting through the Service, shall make
				grants to Indian Tribes and Tribal Organizations for the construction,
				expansion, or modernization of facilities for the provision of ambulatory care
				services to eligible Indians (and noneligible persons pursuant to subsections
				(b)(2) and (c)(1)(C)). A grant made under this section may cover up to 100
				percent of the costs of such construction, expansion, or modernization. For the
				purposes of this section, the term construction includes the
				replacement of an existing facility.
									(2)Grant agreement
				requiredA grant under paragraph (1) may only be made available
				to a Tribal Health Program operating an Indian health facility (other than a
				facility owned or constructed by the Service, including a facility originally
				owned or constructed by the Service and transferred to an Indian Tribe or
				Tribal Organization).
									(b)Use of grant
				funds
									(1)Allowable
				usesA grant awarded under this section may be used for the
				construction, expansion, or modernization (including the planning and design of
				such construction, expansion, or modernization) of an ambulatory care
				facility—
										(A)located apart from a
				hospital;
										(B)not funded under section
				301 or section 306; and
										(C)which, upon completion of
				such construction or modernization will—
											(i)have a total capacity
				appropriate to its projected service population;
											(ii)provide annually no
				fewer than 150 patient visits by eligible Indians and other users who are
				eligible for services in such facility in accordance with section 807(c)(2);
				and
											(iii)provide ambulatory care
				in a Service Area (specified in the contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.)) with a population of no
				fewer than 1,500 eligible Indians and other users who are eligible for services
				in such facility in accordance with section 807(c)(2).
											(2)Additional allowable
				useThe Secretary may also reserve a portion of the funding
				provided under this section and use those reserved funds to reduce an
				outstanding debt incurred by Indian Tribes or Tribal Organizations for the
				construction, expansion, or modernization of an ambulatory care facility that
				meets the requirements under paragraph (1). The provisions of this section
				shall apply, except that such applications for funding under this paragraph
				shall be considered separately from applications for funding under paragraph
				(1).
									(3)Use only for certain
				portion of costsA grant provided under this section may be used
				only for the cost of that portion of a construction, expansion, or
				modernization project that benefits the Service population identified above in
				subsection (b)(1)(C) (ii) and (iii). The requirements of clauses (ii) and (iii)
				of paragraph (1)(C) shall not apply to an Indian Tribe or Tribal Organization
				applying for a grant under this section for a health care facility located or
				to be constructed on an island or when such facility is not located on a road
				system providing direct access to an inpatient hospital where care is available
				to the Service population.
									(c)Grants
									(1)ApplicationNo
				grant may be made under this section unless an application or proposal for the
				grant has been approved by the Secretary in accordance with applicable
				regulations and has set forth reasonable assurance by the applicant that, at
				all times after the construction, expansion, or modernization of a facility
				carried out using a grant received under this section—
										(A)adequate financial
				support will be available for the provision of services at such
				facility;
										(B)such facility will be
				available to eligible Indians without regard to ability to pay or source of
				payment; and
										(C)such facility will, as
				feasible without diminishing the quality or quantity of services provided to
				eligible Indians, serve noneligible persons on a cost basis.
										(2)PriorityIn
				awarding grants under this section, the Secretary shall give priority to Indian
				Tribes and Tribal Organizations that demonstrate—
										(A)a need for increased
				ambulatory care services; and
										(B)insufficient capacity to
				deliver such services.
										(3)Peer review
				panelsThe Secretary may provide for the establishment of peer
				review panels, as necessary, to review and evaluate applications and proposals
				and to advise the Secretary regarding such applications using the criteria
				developed pursuant to subsection (a)(1).
									(d)Reversion of
				facilitiesIf any facility (or portion thereof) with respect to
				which funds have been paid under this section, ceases, at any time after
				completion of the construction, expansion, or modernization carried out with
				such funds, to be used for the purposes of providing health care services to
				eligible Indians, all of the right, title, and interest in and to such facility
				(or portion thereof) shall transfer to the United States unless otherwise
				negotiated by the Service and the Indian Tribe or Tribal Organization.
								(e)Funding
				nonrecurringFunding provided under this section shall be
				nonrecurring and shall not be available for inclusion in any individual Indian
				Tribe’s tribal share for an award under the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) or for reallocation or redesign
				thereunder.
								306.Indian health care
				delivery demonstration project
								(a)Health care
				demonstration projectsThe Secretary, acting through the Service,
				is authorized to enter into contracts under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.) with Indian Tribes or Tribal
				Organizations for the purpose of carrying out a health care delivery
				demonstration project to test alternative means of delivering health care and
				services to Indians through facilities.
								(b)Use of
				fundsThe Secretary, in approving projects pursuant to this
				section, may authorize such contracts for the construction and renovation of
				hospitals, health centers, health stations, and other facilities to deliver
				health care services and is authorized to—
									(1)waive any leasing
				prohibition;
									(2)permit carryover of funds
				appropriated for the provision of health care services;
									(3)permit the use of other
				available funds;
									(4)permit the use of funds
				or property donated from any source for project purposes;
									(5)provide for the reversion
				of donated real or personal property to the donor; and
									(6)permit the use of Service
				funds to match other funds, including Federal funds.
									(c)RegulationsThe
				Secretary shall develop and promulgate regulations, not later than 1 year after
				the date of enactment of the Indian Health
				Care Improvement Act Amendments of 2007, for the review and
				approval of applications submitted under this section.
								(d)CriteriaThe
				Secretary may approve projects that meet the following criteria:
									(1)There is a need for a new
				facility or program or the reorientation of an existing facility or
				program.
									(2)A significant number of
				Indians, including those with low health status, will be served by the
				project.
									(3)The project has the
				potential to deliver services in an efficient and effective manner.
									(4)The project is
				economically viable.
									(5)The Indian Tribe or
				Tribal Organization has the administrative and financial capability to
				administer the project.
									(6)The project is integrated
				with providers of related health and social services and is coordinated with,
				and avoids duplication of, existing services.
									(e)Peer review
				panelsThe Secretary may provide for the establishment of peer
				review panels, as necessary, to review and evaluate applications using the
				criteria developed pursuant to subsection (d).
								(f)PriorityThe
				Secretary shall give priority to applications for demonstration projects in
				each of the following Service Units to the extent that such applications are
				timely filed and meet the criteria specified in subsection (d):
									(1)Cass Lake,
				Minnesota.
									(2)Mescalero, New
				Mexico.
									(3)Owyhee, Nevada.
									(4)Schurz, Nevada.
									(5)Ft. Yuma,
				California.
									(g)Technical
				assistanceThe Secretary shall provide such technical and other
				assistance as may be necessary to enable applicants to comply with the
				provisions of this section.
								(h)Service to ineligible
				personsSubject to section 807, the authority to provide services
				to persons otherwise ineligible for the health care benefits of the Service and
				the authority to extend hospital privileges in Service facilities to
				non-Service health practitioners as provided in section 807 may be included,
				subject to the terms of such section, in any demonstration project approved
				pursuant to this section.
								(i)Equitable
				treatmentFor purposes of subsection (d)(1), the Secretary shall,
				in evaluating facilities operated under any contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), use the same criteria that
				the Secretary uses in evaluating facilities operated directly by the
				Service.
								(j)Equitable integration
				of facilitiesThe Secretary shall ensure that the planning,
				design, construction, renovation, and expansion needs of Service and
				non-Service facilities which are the subject of a contract or compact under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) for health services are fully
				and equitably integrated into the implementation of the health care delivery
				demonstration projects under this section.
								307.Land
				transferNotwithstanding any
				other provision of law, the Bureau of Indian Affairs and all other agencies and
				departments of the United States are authorized to transfer, at no cost, land
				and improvements to the Service for the provision of health care services. The
				Secretary is authorized to accept such land and improvements for such
				purposes.
							308.Leases, contracts, and
				other agreementsThe
				Secretary, acting through the Service, may enter into leases, contracts, and
				other agreements with Indian Tribes and Tribal Organizations which hold (1)
				title to, (2) a leasehold interest in, or (3) a beneficial interest in (when
				title is held by the United States in trust for the benefit of an Indian Tribe)
				facilities used or to be used for the administration and delivery of health
				services by an Indian Health Program. Such leases, contracts, or agreements may
				include provisions for construction or renovation and provide for compensation
				to the Indian Tribe or Tribal Organization of rental and other costs consistent
				with section 105(l) of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450j(l))
				and regulations thereunder.
							309.Study on loans, loan
				guarantees, and loan repayment
								(a)In
				generalThe Secretary, in consultation with the Secretary of the
				Treasury, Indian Tribes, and Tribal Organizations, shall carry out a study to
				determine the feasibility of establishing a loan fund to provide to Indian
				Tribes and Tribal Organizations direct loans or guarantees for loans for the
				construction of health care facilities, including—
									(1)inpatient
				facilities;
									(2)outpatient
				facilities;
									(3)staff quarters;
									(4)hostels; and
									(5)specialized care
				facilities, such as behavioral health and elder care facilities.
									(b)DeterminationsIn
				carrying out the study under subsection (a), the Secretary shall
				determine—
									(1)the maximum principal
				amount of a loan or loan guarantee that should be offered to a recipient from
				the loan fund;
									(2)the percentage of
				eligible costs, not to exceed 100 percent, that may be covered by a loan or
				loan guarantee from the loan fund (including costs relating to planning,
				design, financing, site land development, construction, rehabilitation,
				renovation, conversion, improvements, medical equipment and furnishings, and
				other facility-related costs and capital purchase (but excluding
				staffing));
									(3)the cumulative total of
				the principal of direct loans and loan guarantees, respectively, that may be
				outstanding at any 1 time;
									(4)the maximum term of a
				loan or loan guarantee that may be made for a facility from the loan
				fund;
									(5)the maximum percentage of
				funds from the loan fund that should be allocated for payment of costs
				associated with planning and applying for a loan or loan guarantee;
									(6)whether acceptance by the
				Secretary of an assignment of the revenue of an Indian Tribe or Tribal
				Organization as security for any direct loan or loan guarantee from the loan
				fund would be appropriate;
									(7)whether, in the planning
				and design of health facilities under this section, users eligible under
				section 807(c) may be included in any projection of patient population;
									(8)whether funds of the
				Service provided through loans or loan guarantees from the loan fund should be
				eligible for use in matching other Federal funds under other programs;
									(9)the appropriateness of,
				and best methods for, coordinating the loan fund with the health care priority
				system of the Service under section 301; and
									(10)any legislative or
				regulatory changes required to implement recommendations of the Secretary based
				on results of the study.
									(c)ReportNot
				later than September 30, 2009, the Secretary shall submit to the Committee on
				Indian Affairs of the Senate and the Committee on Natural Resources and the
				Committee on Energy and Commerce of the House of Representatives a report that
				describes—
									(1)the manner of
				consultation made as required by subsection (a); and
									(2)the results of the study,
				including any recommendations of the Secretary based on results of the
				study.
									310.Tribal
				leasingA Tribal Health
				Program may lease permanent structures for the purpose of providing health care
				services without obtaining advance approval in appropriation Acts.
							311.Indian Health
				Service/tribal facilities joint venture program
								(a)In
				generalThe Secretary, acting through the Service, shall make
				arrangements with Indian Tribes and Tribal Organizations to establish joint
				venture demonstration projects under which an Indian Tribe or Tribal
				Organization shall expend tribal, private, or other available funds, for the
				acquisition or construction of a health facility for a minimum of 10 years,
				under a no-cost lease, in exchange for agreement by the Service to provide the
				equipment, supplies, and staffing for the operation and maintenance of such a
				health facility. An Indian Tribe or Tribal Organization may use tribal funds,
				private sector, or other available resources, including loan guarantees, to
				fulfill its commitment under a joint venture entered into under this
				subsection. An Indian Tribe or Tribal Organization shall be eligible to
				establish a joint venture project if, when it submits a letter of intent,
				it—
									(1)has begun but not
				completed the process of acquisition or construction of a health facility to be
				used in the joint venture project; or
									(2)has not begun the process
				of acquisition or construction of a health facility for use in the joint
				venture project.
									(b)RequirementsThe
				Secretary shall make such an arrangement with an Indian Tribe or Tribal
				Organization only if—
									(1)the Secretary first
				determines that the Indian Tribe or Tribal Organization has the administrative
				and financial capabilities necessary to complete the timely acquisition or
				construction of the relevant health facility; and
									(2)the Indian Tribe or
				Tribal Organization meets the need criteria determined using the criteria
				developed under the health care facility priority system under section 301,
				unless the Secretary determines, pursuant to regulations, that other criteria
				will result in a more cost-effective and efficient method of facilitating and
				completing construction of health care facilities.
									(c)Continued
				operationThe Secretary shall negotiate an agreement with the
				Indian Tribe or Tribal Organization regarding the continued operation of the
				facility at the end of the initial 10 year no-cost lease period.
								(d)Breach of
				agreementAn Indian Tribe or Tribal Organization that has entered
				into a written agreement with the Secretary under this section, and that
				breaches or terminates without cause such agreement, shall be liable to the
				United States for the amount that has been paid to the Indian Tribe or Tribal
				Organization, or paid to a third party on the Indian Tribe’s or Tribal
				Organization’s behalf, under the agreement. The Secretary has the right to
				recover tangible property (including supplies) and equipment, less
				depreciation, and any funds expended for operations and maintenance under this
				section. The preceding sentence does not apply to any funds expended for the
				delivery of health care services, personnel, or staffing.
								(e)Recovery for
				nonuseAn Indian Tribe or Tribal Organization that has entered
				into a written agreement with the Secretary under this subsection shall be
				entitled to recover from the United States an amount that is proportional to
				the value of such facility if, at any time within the 10-year term of the
				agreement, the Service ceases to use the facility or otherwise breaches the
				agreement.
								(f)DefinitionFor
				the purposes of this section, the term health facility or
				health facilities includes quarters needed to provide housing for
				staff of the relevant Tribal Health Program.
								312.Location of
				facilities
								(a)In
				generalIn all matters involving the reorganization or
				development of Service facilities or in the establishment of related employment
				projects to address unemployment conditions in economically depressed areas,
				the Bureau of Indian Affairs and the Service shall give priority to locating
				such facilities and projects on Indian lands, or lands in Alaska owned by any
				Alaska Native village, or village or regional corporation under the Alaska
				Native Claims Settlement Act (43 U.S.C. 1601 et seq.), or any land allotted to
				any Alaska Native, if requested by the Indian owner and the Indian Tribe with
				jurisdiction over such lands or other lands owned or leased by the Indian Tribe
				or Tribal Organization. Top priority shall be given to Indian land owned by 1
				or more Indian Tribes.
								(b)DefinitionFor
				purposes of this section, the term Indian lands means—
									(1)all lands within the
				exterior boundaries of any reservation; and
									(2)any lands title to which
				is held in trust by the United States for the benefit of any Indian Tribe or
				individual Indian or held by any Indian Tribe or individual Indian subject to
				restriction by the United States against alienation.
									313.Maintenance and
				improvement of health care facilities
								(a)ReportThe
				Secretary shall submit to the President, for inclusion in the report required
				to be transmitted to Congress under section 801, a report which identifies the
				backlog of maintenance and repair work required at both Service and tribal
				health care facilities, including new health care facilities expected to be in
				operation in the next fiscal year. The report shall also identify the need for
				renovation and expansion of existing facilities to support the growth of health
				care programs.
								(b)Maintenance of newly
				constructed spaceThe Secretary, acting through the Service, is
				authorized to expend maintenance and improvement funds to support maintenance
				of newly constructed space only if such space falls within the approved
				supportable space allocation for the Indian Tribe or Tribal Organization.
				Supportable space allocation shall be defined through the health care facility
				priority system under section 301(c).
								(c)Replacement
				facilitiesIn addition to using maintenance and improvement funds
				for renovation, modernization, and expansion of facilities, an Indian Tribe or
				Tribal Organization may use maintenance and improvement funds for construction
				of a replacement facility if the costs of renovation of such facility would
				exceed a maximum renovation cost threshold. The maximum renovation cost
				threshold shall be determined through the negotiated rulemaking process
				provided for under section 802.
								314.Tribal management of
				federally-owned quarters
								(a)Rental Rates
									(1)EstablishmentNotwithstanding
				any other provision of law, a Tribal Health Program which operates a hospital
				or other health facility and the federally-owned quarters associated therewith
				pursuant to a contract or compact under the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450 et seq.) shall have the authority to establish
				the rental rates charged to the occupants of such quarters by providing notice
				to the Secretary of its election to exercise such authority.
									(2)ObjectivesIn
				establishing rental rates pursuant to authority of this subsection, a Tribal
				Health Program shall endeavor to achieve the following objectives:
										(A)To base such rental rates
				on the reasonable value of the quarters to the occupants thereof.
										(B)To generate sufficient
				funds to prudently provide for the operation and maintenance of the quarters,
				and subject to the discretion of the Tribal Health Program, to supply reserve
				funds for capital repairs and replacement of the quarters.
										(3)Equitable
				fundingAny quarters whose rental rates are established by a
				Tribal Health Program pursuant to this subsection shall remain eligible for
				quarters improvement and repair funds to the same extent as all federally-owned
				quarters used to house personnel in Services-supported programs.
									(4)Notice of rate
				changeA Tribal Health Program which exercises the authority
				provided under this subsection shall provide occupants with no less than 60
				days notice of any change in rental rates.
									(b)Direct collection of
				rent
									(1)In
				generalNotwithstanding any other provision of law, and subject
				to paragraph (2), a Tribal Health Program shall have the authority to collect
				rents directly from Federal employees who occupy such quarters in accordance
				with the following:
										(A)The Tribal Health Program
				shall notify the Secretary and the subject Federal employees of its election to
				exercise its authority to collect rents directly from such Federal
				employees.
										(B)Upon receipt of a notice
				described in subparagraph (A), the Federal employees shall pay rents for
				occupancy of such quarters directly to the Tribal Health Program and the
				Secretary shall have no further authority to collect rents from such employees
				through payroll deduction or otherwise.
										(C)Such rent payments shall
				be retained by the Tribal Health Program and shall not be made payable to or
				otherwise be deposited with the United States.
										(D)Such rent payments shall
				be deposited into a separate account which shall be used by the Tribal Health
				Program for the maintenance (including capital repairs and replacement) and
				operation of the quarters and facilities as the Tribal Health Program shall
				determine.
										(2)Retrocession of
				authorityIf a Tribal Health Program which has made an election
				under paragraph (1) requests retrocession of its authority to directly collect
				rents from Federal employees occupying federally-owned quarters, such
				retrocession shall become effective on the earlier of—
										(A)the first day of the
				month that begins no less than 180 days after the Tribal Health Program
				notifies the Secretary of its desire to retrocede; or
										(B)such other date as may be
				mutually agreed by the Secretary and the Tribal Health Program.
										(c)Rates in
				AlaskaTo the extent that a Tribal Health Program, pursuant to
				authority granted in subsection (a), establishes rental rates for
				federally-owned quarters provided to a Federal employee in Alaska, such rents
				may be based on the cost of comparable private rental housing in the nearest
				established community with a year-round population of 1,500 or more
				individuals.
								315.Applicability of
				Buy American Act requirement
								(a)ApplicabilityThe
				Secretary shall ensure that the requirements of the
				Buy American Act apply to all
				procurements made with funds provided pursuant to section 317. Indian Tribes
				and Tribal Organizations shall be exempt from these requirements.
								(b)Effect of
				violationIf it has been finally determined by a court or Federal
				agency that any person intentionally affixed a label bearing a Made in
				America inscription or any inscription with the same meaning, to any
				product sold in or shipped to the United States that is not made in the United
				States, such person shall be ineligible to receive any contract or subcontract
				made with funds provided pursuant to section 317, pursuant to the debarment,
				suspension, and ineligibility procedures described in sections 9.400 through
				9.409 of title 48, Code of Federal Regulations.
								(c)DefinitionsFor
				purposes of this section, the term Buy
				American Act means title III of the Act entitled An
				Act making appropriations for the Treasury and Post Office Departments for the
				fiscal year ending June 30, 1934, and for other purposes, approved
				March 3, 1933 (41 U.S.C. 10a et seq.).
								316.Other funding for
				facilities
								(a)Authority To accept
				fundsThe Secretary is authorized to accept from any source,
				including Federal and State agencies, funds that are available for the
				construction of health care facilities and use such funds to plan, design, and
				construct health care facilities for Indians and to place such funds into a
				contract or compact under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.). Receipt of such funds shall have no effect on the priorities established
				pursuant to section 301.
								(b)Interagency
				agreementsThe Secretary is authorized to enter into interagency
				agreements with other Federal agencies or State agencies and other entities and
				to accept funds from such Federal or State agencies or other sources to provide
				for the planning, design, and construction of health care facilities to be
				administered by Indian Health Programs in order to carry out the purposes of
				this Act and the purposes for which the funds were appropriated or for which
				the funds were otherwise provided.
								(c)Establishment of
				standardsThe Secretary, through the Service, shall establish
				standards by regulation for the planning, design, and construction of health
				care facilities serving Indians under this Act.
								317.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
							IVAccess to health
				services
							401.Treatment of payments
				under Social Security Act health
				benefits programs
								(a)Disregard of Medicare,
				Medicaid, and SCHIP payments in determining appropriationsAny
				payments received by an Indian Health Program or by an Urban Indian
				Organization under title XVIII, XIX, or XXI of the
				Social Security Act for services
				provided to Indians eligible for benefits under such respective titles shall
				not be considered in determining appropriations for the provision of health
				care and services to Indians.
								(b)Nonpreferential
				treatmentNothing in this Act authorizes the Secretary to provide
				services to an Indian with coverage under title XVIII, XIX, or XXI of the
				Social Security Act in preference to
				an Indian without such coverage.
								(c)Use of funds
									(1)Special fund
										(A)100 percent
				pass-through of payments due to facilitiesNotwithstanding any
				other provision of law, but subject to paragraph (2), payments to which a
				facility of the Service is entitled by reason of a provision of the
				Social Security Act shall be placed in
				a special fund to be held by the Secretary. In making payments from such fund,
				the Secretary shall ensure that each Service Unit of the Service receives 100
				percent of the amount to which the facilities of the Service, for which such
				Service Unit makes collections, are entitled by reason of a provision of the
				Social Security Act.
										(B)Use of
				fundsAmounts received by a facility of the Service under
				subparagraph (A) shall first be used (to such extent or in such amounts as are
				provided in appropriation Acts) for the purpose of making any improvements in
				the programs of the Service operated by or through such facility which may be
				necessary to achieve or maintain compliance with the applicable conditions and
				requirements of titles XVIII and XIX of the Social Security Act. Any amounts so received
				that are in excess of the amount necessary to achieve or maintain such
				conditions and requirements shall, subject to consultation with the Indian
				Tribes being served by the Service Unit, be used for reducing the health
				resource deficiencies (as determined under section 201(d)) of such Indian
				Tribes.
										(2)Direct payment
				optionParagraph (1) shall not apply to a Tribal Health Program
				upon the election of such Program under subsection (d) to receive payments
				directly. No payment may be made out of the special fund described in such
				paragraph with respect to reimbursement made for services provided by such
				Program during the period of such election.
									(d)Direct billing
									(1)In
				generalSubject to complying with the requirements of paragraph
				(2), a Tribal Health Program may elect to directly bill for, and receive
				payment for, health care items and services provided by such Program for which
				payment is made under title XVIII or XIX of the Social Security Act or from any other third
				party payor.
									(2)Direct
				reimbursement
										(A)Use of
				fundsEach Tribal Health Program making the election described in
				paragraph (1) with respect to a program under a title of the
				Social Security Act shall be
				reimbursed directly by that program for items and services furnished without
				regard to subsection (c)(1), but all amounts so reimbursed shall be used by the
				Tribal Health Program for the purpose of making any improvements in facilities
				of the Tribal Health Program that may be necessary to achieve or maintain
				compliance with the conditions and requirements applicable generally to such
				items and services under the program under such title and to provide additional
				health care services, improvements in health care facilities and Tribal Health
				Programs, any health care related purpose, or otherwise to achieve the
				objectives provided in section 3 of this Act.
										(B)AuditsThe
				amounts paid to a Tribal Health Program making the election described in
				paragraph (1) with respect to a program under a title of the
				Social Security Act shall be subject
				to all auditing requirements applicable to the program under such title, as
				well as all auditing requirements applicable to programs administered by an
				Indian Health Program. Nothing in the preceding sentence shall be construed as
				limiting the application of auditing requirements applicable to amounts paid
				under title XVIII, XIX, or XXI of the Social Security Act.
										(C)Identification of
				source of paymentsAny Tribal Health Program that receives
				reimbursements or payments under title XVIII, XIX, or XXI of the
				Social Security Act, shall provide to
				the Service a list of each provider enrollment number (or other identifier)
				under which such Program receives such reimbursements or payments.
										(3)Examination and
				implementation of changes
										(A)In
				generalThe Secretary, acting through the Service and with the
				assistance of the Administrator of the Centers for Medicare & Medicaid
				Services, shall examine on an ongoing basis and implement any administrative
				changes that may be necessary to facilitate direct billing and reimbursement
				under the program established under this subsection, including any agreements
				with States that may be necessary to provide for direct billing under a program
				under a title of the Social Security
				Act.
										(B)Coordination of
				informationThe Service shall provide the Administrator of the
				Centers for Medicare & Medicaid Services with copies of the lists submitted
				to the Service under paragraph (2)(C), enrollment data regarding patients
				served by the Service (and by Tribal Health Programs, to the extent such data
				is available to the Service), and such other information as the Administrator
				may require for purposes of administering title XVIII, XIX, or XXI of the
				Social Security Act.
										(4)Withdrawal from
				programA Tribal Health Program that bills directly under the
				program established under this subsection may withdraw from participation in
				the same manner and under the same conditions that an Indian Tribe or Tribal
				Organization may retrocede a contracted program to the Secretary under the
				authority of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C. 450 et seq.). All cost
				accounting and billing authority under the program established under this
				subsection shall be returned to the Secretary upon the Secretary’s acceptance
				of the withdrawal of participation in this program.
									(5)Termination for failure
				to comply with requirementsThe Secretary may terminate the
				participation of a Tribal Health Program or in the direct billing program
				established under this subsection if the Secretary determines that the Program
				has failed to comply with the requirements of paragraph (2). The Secretary
				shall provide a Tribal Health Program with notice of a determination that the
				Program has failed to comply with any such requirement and a reasonable
				opportunity to correct such noncompliance prior to terminating the Program's
				participation in the direct billing program established under this
				subsection.
									(e)Related provisions
				under the Social Security ActFor provisions related to
				subsections (c) and (d), see sections 1880, 1911, and 2107(e)(1)(D) of the
				Social Security Act.
								402.Grants to and
				contracts with the Service, Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations to facilitate outreach, enrollment, and coverage of
				Indians under Social Security Act health benefit programs and other health
				benefits programs
								(a)Indian Tribes and
				Tribal OrganizationsFrom funds appropriated to carry out this
				title in accordance with section 416, the Secretary, acting through the
				Service, shall make grants to or enter into contracts with Indian Tribes and
				Tribal Organizations to assist such Tribes and Tribal Organizations in
				establishing and administering programs on or near reservations and trust lands
				to assist individual Indians—
									(1)to enroll for benefits
				under a program established under title XVIII, XIX, or XXI of the
				Social Security Act and other health
				benefits programs; and
									(2)with respect to such
				programs for which the charging of premiums and cost sharing is not prohibited
				under such programs, to pay premiums or cost sharing for coverage for such
				benefits, which may be based on financial need (as determined by the Indian
				Tribe or Tribes or Tribal Organizations being served based on a schedule of
				income levels developed or implemented by such Tribe, Tribes, or Tribal
				Organizations).
									(b)ConditionsThe
				Secretary, acting through the Service, shall place conditions as deemed
				necessary to effect the purpose of this section in any grant or contract which
				the Secretary makes with any Indian Tribe or Tribal Organization pursuant to
				this section. Such conditions shall include requirements that the Indian Tribe
				or Tribal Organization successfully undertake—
									(1)to determine the
				population of Indians eligible for the benefits described in subsection
				(a);
									(2)to educate Indians with
				respect to the benefits available under the respective programs;
									(3)to provide transportation
				for such individual Indians to the appropriate offices for enrollment or
				applications for such benefits; and
									(4)to develop and implement
				methods of improving the participation of Indians in receiving benefits under
				such programs.
									(c)Application to Urban
				Indian Organizations
									(1)In
				generalThe provisions of subsection (a) shall apply with respect
				to grants and other funding to Urban Indian Organizations with respect to
				populations served by such organizations in the same manner they apply to
				grants and contracts with Indian Tribes and Tribal Organizations with respect
				to programs on or near reservations.
									(2)RequirementsThe
				Secretary shall include in the grants or contracts made or provided under
				paragraph (1) requirements that are—
										(A)consistent with the
				requirements imposed by the Secretary under subsection (b);
										(B)appropriate to Urban
				Indian Organizations and Urban Indians; and
										(C)necessary to effect the
				purposes of this section.
										(d)Facilitating
				cooperationThe Secretary, acting through the Centers for
				Medicare & Medicaid Services, shall take such steps as are necessary to
				facilitate cooperation with, and agreements between, States and the Service,
				Indian Tribes, Tribal Organizations, or Urban Indian Organizations with respect
				to the provision of health care items and services to Indians under the
				programs established under title XVIII, XIX, or XXI of the Social Security
				Act.
								(e)Agreements relating To
				improving enrollment of indians under Social
				Security Act health benefits programsFor provisions
				relating to agreements between the Secretary, acting through the Service, and
				Indian Tribes, Tribal Organizations, and Urban Indian Organizations for the
				collection, preparation, and submission of applications by Indians for
				assistance under the Medicaid and State children's health insurance programs
				established under titles XIX and XXI of the Social Security Act, and benefits under the
				Medicare program established under title XVIII of such Act, see subsections (a)
				and (b) of section 1139 of the Social Security Act.
								(f)Definition of premiums
				and cost sharingIn this section:
									(1)PremiumThe
				term premium includes any enrollment fee or similar charge.
									(2)Cost
				sharingThe term cost sharing includes any
				deduction, deductible, copayment, coinsurance, or similar charge.
									403.Reimbursement from
				certain third parties of costs of health services
								(a)Right of
				recoveryExcept as provided in subsection (f), the United States,
				an Indian Tribe, or Tribal Organization shall have the right to recover from an
				insurance company, health maintenance organization, employee benefit plan,
				third-party tortfeasor, or any other responsible or liable third party
				(including a political subdivision or local governmental entity of a State) the
				reasonable charges billed by the Secretary, an Indian Tribe, or Tribal
				Organization in providing health services through the Service, an Indian Tribe,
				or Tribal Organization to any individual to the same extent that such
				individual, or any nongovernmental provider of such services, would be eligible
				to receive damages, reimbursement, or indemnification for such charges or
				expenses if—
									(1)such services had been
				provided by a nongovernmental provider; and
									(2)such individual had been
				required to pay such charges or expenses and did pay such charges or
				expenses.
									(b)Limitations on
				recoveries from StatesSubsection (a) shall provide a right of
				recovery against any State, only if the injury, illness, or disability for
				which health services were provided is covered under—
									(1)workers’ compensation
				laws; or
									(2)a no-fault automobile
				accident insurance plan or program.
									(c)Nonapplication of other
				lawsNo law of any State, or of any political subdivision of a
				State and no provision of any contract, insurance or health maintenance
				organization policy, employee benefit plan, self-insurance plan, managed care
				plan, or other health care plan or program entered into or renewed after the
				date of the enactment of the Indian Health Care Amendments of 1988, shall
				prevent or hinder the right of recovery of the United States, an Indian Tribe,
				or Tribal Organization under subsection (a).
								(d)No effect on private
				rights of actionNo action taken by the United States, an Indian
				Tribe, or Tribal Organization to enforce the right of recovery provided under
				this section shall operate to deny to the injured person the recovery for that
				portion of the person’s damage not covered hereunder.
								(e)Enforcement
									(1)In
				generalThe United States, an Indian Tribe, or Tribal
				Organization may enforce the right of recovery provided under subsection (a)
				by—
										(A)intervening or joining in
				any civil action or proceeding brought—
											(i)by the individual for
				whom health services were provided by the Secretary, an Indian Tribe, or Tribal
				Organization; or
											(ii)by any representative or
				heirs of such individual, or
											(B)instituting a civil
				action, including a civil action for injunctive relief and other relief and
				including, with respect to a political subdivision or local governmental entity
				of a State, such an action against an official thereof.
										(2)NoticeAll
				reasonable efforts shall be made to provide notice of action instituted under
				paragraph (1)(B) to the individual to whom health services were provided,
				either before or during the pendency of such action.
									(3)Recovery from
				tortfeasors
										(A)In
				generalIn any case in which an Indian Tribe or Tribal
				Organization that is authorized or required under a compact or contract issued
				pursuant to the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.) to furnish or pay for health services to a person who is
				injured or suffers a disease on or after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007 under circumstances that establish grounds for a claim of
				liability against the tortfeasor with respect to the injury or disease, the
				Indian Tribe or Tribal Organization shall have a right to recover from the
				tortfeasor (or an insurer of the tortfeasor) the reasonable value of the health
				services so furnished, paid for, or to be paid for, in accordance with the
				Federal Medical Care Recovery Act (42 U.S.C. 2651 et seq.), to the same extent
				and under the same circumstances as the United States may recover under that
				Act.
										(B)TreatmentThe
				right of an Indian Tribe or Tribal Organization to recover under subparagraph
				(A) shall be independent of the rights of the injured or diseased person served
				by the Indian Tribe or Tribal Organization.
										(f)LimitationAbsent
				specific written authorization by the governing body of an Indian Tribe for the
				period of such authorization (which may not be for a period of more than 1 year
				and which may be revoked at any time upon written notice by the governing body
				to the Service), the United States shall not have a right of recovery under
				this section if the injury, illness, or disability for which health services
				were provided is covered under a self-insurance plan funded by an Indian Tribe,
				Tribal Organization, or Urban Indian Organization. Where such authorization is
				provided, the Service may receive and expend such amounts for the provision of
				additional health services consistent with such authorization.
								(g)Costs and attorneys’
				feesIn any action brought to enforce the provisions of this
				section, a prevailing plaintiff shall be awarded its reasonable attorneys’ fees
				and costs of litigation.
								(h)Nonapplication of
				claims filing requirementsAn insurance company, health
				maintenance organization, self-insurance plan, managed care plan, or other
				health care plan or program (under the Social
				Security Act or otherwise) may not deny a claim for benefits
				submitted by the Service or by an Indian Tribe or Tribal Organization based on
				the format in which the claim is submitted if such format complies with the
				format required for submission of claims under title XVIII of the
				Social Security Act or recognized
				under section 1175 of such Act.
								(i)Application to Urban
				Indian OrganizationsThe previous provisions of this section
				shall apply to Urban Indian Organizations with respect to populations served by
				such Organizations in the same manner they apply to Indian Tribes and Tribal
				Organizations with respect to populations served by such Indian Tribes and
				Tribal Organizations.
								(j)Statute of
				limitationsThe provisions of section 2415 of title 28, United
				States Code, shall apply to all actions commenced under this section, and the
				references therein to the United States are deemed to include Indian Tribes,
				Tribal Organizations, and Urban Indian Organizations.
								(k)SavingsNothing
				in this section shall be construed to limit any right of recovery available to
				the United States, an Indian Tribe, or Tribal Organization under the provisions
				of any applicable, Federal, State, or Tribal law, including medical lien
				laws.
								404.Crediting of
				reimbursements
								(a)Use of amounts
									(1)Retention by
				programExcept as provided in section 202(f) (relating to the
				Catastrophic Health Emergency Fund) and section 807 (relating to health
				services for ineligible persons), all reimbursements received or recovered
				under any of the programs described in paragraph (2), including under section
				807, by reason of the provision of health services by the Service, by an Indian
				Tribe or Tribal Organization, or by an Urban Indian Organization, shall be
				credited to the Service, such Indian Tribe or Tribal Organization, or such
				Urban Indian Organization, respectively, and may be used as provided in section
				401. In the case of such a service provided by or through a Service Unit, such
				amounts shall be credited to such unit and used for such purposes.
									(2)Programs
				coveredThe programs referred to in paragraph (1) are the
				following:
										(A)Titles XVIII, XIX, and
				XXI of the Social Security Act.
										(B)This Act, including
				section 807.
										(C)Public Law 87–693.
										(D)Any other provision of
				law.
										(b)No offset of
				amountsThe Service may not offset or limit any amount obligated
				to any Service Unit or entity receiving funding from the Service because of the
				receipt of reimbursements under subsection (a).
								405.Purchasing health care
				coverage
								(a)In
				generalInsofar as amounts are made available under law
				(including a provision of the Social Security
				Act, the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.), or other law,
				other than under section 402) to Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations for health benefits for Service beneficiaries, Indian
				Tribes, Tribal Organizations, and Urban Indian Organizations may use such
				amounts to purchase health benefits coverage for such beneficiaries in any
				manner, including through—
									(1)a tribally owned and
				operated health care plan;
									(2)a State or locally
				authorized or licensed health care plan;
									(3)a health insurance
				provider or managed care organization; or
									(4)a self-insured
				plan.
									The
				purchase of such coverage by an Indian Tribe, Tribal Organization, or Urban
				Indian Organization may be based on the financial needs of such beneficiaries
				(as determined by the Indian Tribe or Tribes being served based on a schedule
				of income levels developed or implemented by such Indian Tribe or
				Tribes).(b)Expenses for
				self-insured planIn the case of a self-insured plan under
				subsection (a)(4), the amounts may be used for expenses of operating the plan,
				including administration and insurance to limit the financial risks to the
				entity offering the plan.
								(c)ConstructionNothing
				in this section shall be construed as affecting the use of any amounts not
				referred to in subsection (a).
								406.Sharing arrangements
				with Federal agencies
								(a)Authority
									(1)In
				generalThe Secretary may enter into (or expand) arrangements for
				the sharing of medical facilities and services between the Service, Indian
				Tribes, and Tribal Organizations and the Department of Veterans Affairs and the
				Department of Defense.
									(2)Consultation by
				Secretary requiredThe Secretary may not finalize any arrangement
				between the Service and a Department described in paragraph (1) without first
				consulting with the Indian Tribes which will be significantly affected by the
				arrangement.
									(b)LimitationsThe
				Secretary shall not take any action under this section or under subchapter IV
				of chapter 81 of title 38, United States Code, which would impair—
									(1)the priority access of
				any Indian to health care services provided through the Service and the
				eligibility of any Indian to receive health services through the
				Service;
									(2)the quality of health
				care services provided to any Indian through the Service;
									(3)the priority access of
				any veteran to health care services provided by the Department of Veterans
				Affairs;
									(4)the quality of health
				care services provided by the Department of Veterans Affairs or the Department
				of Defense; or
									(5)the eligibility of any
				Indian who is a veteran to receive health services through the Department of
				Veterans Affairs.
									(c)ReimbursementThe
				Service, Indian Tribe, or Tribal Organization shall be reimbursed by the
				Department of Veterans Affairs or the Department of Defense (as the case may
				be) where services are provided through the Service, an Indian Tribe, or a
				Tribal Organization to beneficiaries eligible for services from either such
				Department, notwithstanding any other provision of law.
								(d)ConstructionNothing
				in this section may be construed as creating any right of a non-Indian veteran
				to obtain health services from the Service.
								407.Payor of last
				resortIndian Health Programs
				and health care programs operated by Urban Indian Organizations shall be the
				payor of last resort for services provided to persons eligible for services
				from Indian Health Programs and Urban Indian Organizations, notwithstanding any
				Federal, State, or local law to the contrary.
							408.Nondiscrimination
				under Federal health care programs in qualifications for reimbursement for
				services
								(a)Requirement To satisfy
				generally applicable participation requirements
									(1)In
				generalA Federal health care
				program must accept an entity that is operated by the Service, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization as a provider eligible to
				receive payment under the program for health care services furnished to an
				Indian on the same basis as any other provider qualified to participate as a
				provider of health care services under the program if the entity meets
				generally applicable State or other requirements for participation as a
				provider of health care services under the program.
									(2)Satisfaction of state
				or local licensure or recognition requirementsAny requirement for participation as a
				provider of health care services under a Federal health care program that an
				entity be licensed or recognized under the State or local law where the entity
				is located to furnish health care services shall be deemed to have been met in
				the case of an entity operated by the Service, an Indian Tribe, Tribal
				Organization, or Urban Indian Organization if the entity meets all the
				applicable standards for such licensure or recognition, regardless of whether
				the entity obtains a license or other documentation under such State or local
				law. In accordance with section 221, the absence of the licensure of a health
				care professional employed by such an entity under the State or local law where
				the entity is located shall not be taken into account for purposes of
				determining whether the entity meets such standards, if the professional is
				licensed in another State.
									(b)Application of
				exclusion from participation in Federal health care programs
									(1)Excluded
				entitiesNo entity operated
				by the Service, an Indian Tribe, Tribal Organization, or Urban Indian
				Organization that has been excluded from participation in any Federal health
				care program or for which a license is under suspension or has been revoked by
				the State where the entity is located shall be eligible to receive payment or
				reimbursement under any such program for health care services furnished to an
				Indian.
									(2)Excluded
				individualsNo individual who
				has been excluded from participation in any Federal health care program or
				whose State license is under suspension shall be eligible to receive payment or
				reimbursement under any such program for health care services furnished by that
				individual, directly or through an entity that is otherwise eligible to receive
				payment for health care services, to an Indian.
									(3)Federal health care
				program definedIn this subsection, the term, Federal
				health care program has the meaning given that term in section 1128B(f)
				of the Social Security Act (42 U.S.C. 1320a–7b(f)), except that, for purposes
				of this subsection, such term shall include the health insurance program under
				chapter 89 of title 5, United States Code.
									(c)Related
				provisionsFor provisions related to nondiscrimination against
				providers operated by the Service, an Indian Tribe, Tribal Organization, or
				Urban Indian Organization, see section 1139(c) of the Social Security Act (42
				U.S.C. 1320b–9(c)).
								409.ConsultationFor provisions related to consultation with
				representatives of Indian Health Programs and Urban Indian Organizations with
				respect to the health care programs established under titles XVIII, XIX, and
				XXI of the Social Security Act, see section 1139(d) of the Social Security Act
				(42 U.S.C. 1320b–9(d)).
							410.State Children's
				Health Insurance Program (SCHIP)For provisions relating to—
								(1)outreach to families of Indian children
				likely to be eligible for child health assistance under the State children's
				health insurance program established under title XXI of the Social Security
				Act, see sections 2105(c)(2)(C) and 1139(a) of such Act (42 U.S.C.
				1397ee(c)(2), 1320b–9); and
								(2)ensuring that child
				health assistance is provided under such program to targeted low-income
				children who are Indians and that payments are made under such program to
				Indian Health Programs and Urban Indian Organizations operating in the State
				that provide such assistance, see sections 2102(b)(3)(D) and 2105(c)(6)(B) of
				such Act (42 U.S.C. 1397bb(b)(3)(D), 1397ee(c)(6)(B)).
								411.Exclusion waiver
				authority for affected Indian Health Programs and safe harbor transactions
				under the Social Security ActFor provisions relating to—
								(1)exclusion waiver authority for affected Indian Health
				Programs under the Social Security Act, see section 1128(k) of the
				Social Security Act (42 U.S.C. 1320a–7(k)); and
								(2)certain transactions
				involving Indian Health Programs deemed to be in safe harbors under that Act,
				see section 1128B(b)(4) of the Social Security Act (42 U.S.C.
				1320a–7b(b)(4)).
								412.Premium and cost
				sharing protections and eligibility determinations under Medicaid and SCHIP and
				protection of certain Indian property from Medicaid estate
				recoveryFor provisions
				relating to—
								(1)premiums or cost sharing protections for
				Indians furnished items or services directly by Indian Health Programs or
				through referral under the contract health service under the Medicaid program
				established under title XIX of the Social Security Act, see sections 1916(j)
				and 1916A(a)(1) of the Social Security Act (42 U.S.C. 1396o(j),
				1396o–1(a)(1));
								(2)rules regarding the treatment of certain
				property for purposes of determining eligibility under such programs, see
				sections 1902(e)(13) and 2107(e)(1)(B) of such Act (42 U.S.C. 1396a(e)(13),
				1397gg(e)(1)(B)); and
								(3)the protection of certain property from
				estate recovery provisions under the Medicaid program, see section
				1917(b)(3)(B) of such Act (42 U.S.C. 1396p(b)(3)(B)).
								413.Treatment under
				Medicaid and SCHIP managed careFor provisions relating to the treatment of
				Indians enrolled in a managed care entity under the Medicaid program under
				title XIX of the Social Security Act and Indian Health Programs and Urban
				Indian Organizations that are providers of items or services to such Indian
				enrollees, see sections 1932(h) and 2107(e)(1)(H) of the Social Security Act
				(42 U.S.C. 1396u–2(h), 1397gg(e)(1)(H)).
							414.Navajo Nation Medicaid
				Agency feasibility study
								(a)StudyThe
				Secretary shall conduct a study to determine the feasibility of treating the
				Navajo Nation as a State for the purposes of title XIX of the
				Social Security Act, to provide
				services to Indians living within the boundaries of the Navajo Nation through
				an entity established having the same authority and performing the same
				functions as single-State medicaid agencies responsible for the administration
				of the State plan under title XIX of the Social
				Security Act.
								(b)ConsiderationsIn
				conducting the study, the Secretary shall consider the feasibility of—
									(1)assigning and paying all
				expenditures for the provision of services and related administration funds,
				under title XIX of the Social Security
				Act, to Indians living within the boundaries of the Navajo Nation
				that are currently paid to or would otherwise be paid to the State of Arizona,
				New Mexico, or Utah;
									(2)providing assistance to
				the Navajo Nation in the development and implementation of such entity for the
				administration, eligibility, payment, and delivery of medical assistance under
				title XIX of the Social Security
				Act;
									(3)providing an appropriate
				level of matching funds for Federal medical assistance with respect to amounts
				such entity expends for medical assistance for services and related
				administrative costs; and
									(4)authorizing the
				Secretary, at the option of the Navajo Nation, to treat the Navajo Nation as a
				State for the purposes of title XIX of the Social
				Security Act (relating to the State children’s health insurance
				program) under terms equivalent to those described in paragraphs (2) through
				(4).
									(c)ReportNot
				later then 3 years after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, the Secretary shall submit to the Committee on Indian
				Affairs and Committee on Finance of the Senate and the Committee on Natural
				Resources and Committee on Energy and Commerce of the House of Representatives
				a report that includes—
									(1)the results of the study
				under this section;
									(2)a summary of any
				consultation that occurred between the Secretary and the Navajo Nation, other
				Indian Tribes, the States of Arizona, New Mexico, and Utah, counties which
				include Navajo Lands, and other interested parties, in conducting this
				study;
									(3)projected costs or
				savings associated with establishment of such entity, and any estimated impact
				on services provided as described in this section in relation to probable costs
				or savings; and
									(4)legislative actions that
				would be required to authorize the establishment of such entity if such entity
				is determined by the Secretary to be feasible.
									415.General
				exceptionsThe requirements of
				this title shall not apply to any excepted benefits described in paragraph
				(1)(A) or (3) of section 2791(c) of the Public Health Service Act (42 U.S.C.
				300gg–91).
							416.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
							VHealth services for Urban
				Indians
							501.PurposeThe purpose of this title is to establish
				and maintain programs in Urban Centers to make health services more accessible
				and available to Urban Indians.
							502.Contracts with, and
				grants to, Urban Indian OrganizationsUnder authority of the Act of November 2,
				1921 (25 U.S.C. 13) (commonly known as the Snyder Act), the
				Secretary, acting through the Service, shall enter into contracts with, or make
				grants to, Urban Indian Organizations to assist such organizations in the
				establishment and administration, within Urban Centers, of programs which meet
				the requirements set forth in this title. Subject to section 506, the
				Secretary, acting through the Service, shall include such conditions as the
				Secretary considers necessary to effect the purpose of this title in any
				contract into which the Secretary enters with, or in any grant the Secretary
				makes to, any Urban Indian Organization pursuant to this title.
							503.Contracts and grants
				for the provision of health care and referral services
								(a)Requirements for grants
				and contractsUnder authority of the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary,
				acting through the Service, shall enter into contracts with, and make grants
				to, Urban Indian Organizations for the provision of health care and referral
				services for Urban Indians. Any such contract or grant shall include
				requirements that the Urban Indian Organization successfully undertake
				to—
									(1)estimate the population
				of Urban Indians residing in the Urban Center or centers that the organization
				proposes to serve who are or could be recipients of health care or referral
				services;
									(2)estimate the current
				health status of Urban Indians residing in such Urban Center or centers;
									(3)estimate the current
				health care needs of Urban Indians residing in such Urban Center or
				centers;
									(4)provide basic health
				education, including health promotion and disease prevention education, to
				Urban Indians;
									(5)make recommendations to
				the Secretary and Federal, State, local, and other resource agencies on methods
				of improving health service programs to meet the needs of Urban Indians;
				and
									(6)where necessary, provide,
				or enter into contracts for the provision of, health care services for Urban
				Indians.
									(b)CriteriaThe
				Secretary, acting through the Service, shall, by regulation, prescribe the
				criteria for selecting Urban Indian Organizations to enter into contracts or
				receive grants under this section. Such criteria shall, among other factors,
				include—
									(1)the extent of unmet
				health care needs of Urban Indians in the Urban Center or centers
				involved;
									(2)the size of the Urban
				Indian population in the Urban Center or centers involved;
									(3)the extent, if any, to
				which the activities set forth in subsection (a) would duplicate any project
				funded under this title, or under any current public health service project
				funded in a manner other than pursuant to this title;
									(4)the capability of an
				Urban Indian Organization to perform the activities set forth in subsection (a)
				and to enter into a contract with the Secretary or to meet the requirements for
				receiving a grant under this section;
									(5)the satisfactory
				performance and successful completion by an Urban Indian Organization of other
				contracts with the Secretary under this title;
									(6)the appropriateness and
				likely effectiveness of conducting the activities set forth in subsection (a)
				in an Urban Center or centers; and
									(7)the extent of existing or
				likely future participation in the activities set forth in subsection (a) by
				appropriate health and health-related Federal, State, local, and other
				agencies.
									(c)Access to health
				promotion and disease prevention programsThe Secretary, acting
				through the Service, shall facilitate access to or provide health promotion and
				disease prevention services for Urban Indians through grants made to Urban
				Indian Organizations administering contracts entered into or receiving grants
				under subsection (a).
								(d)Immunization
				services
									(1)Access or services
				providedThe Secretary, acting through the Service, shall
				facilitate access to, or provide, immunization services for Urban Indians
				through grants made to Urban Indian Organizations administering contracts
				entered into or receiving grants under this section.
									(2)DefinitionFor
				purposes of this subsection, the term immunization services means
				services to provide without charge immunizations against vaccine-preventable
				diseases.
									(e)Behavioral health
				services
									(1)Access or services
				providedThe Secretary, acting through the Service, shall
				facilitate access to, or provide, behavioral health services for Urban Indians
				through grants made to Urban Indian Organizations administering contracts
				entered into or receiving grants under subsection (a).
									(2)Assessment
				requiredExcept as provided by paragraph (3)(A), a grant may not
				be made under this subsection to an Urban Indian Organization until that
				organization has prepared, and the Service has approved, an assessment of the
				following:
										(A)The behavioral health
				needs of the Urban Indian population concerned.
										(B)The behavioral health
				services and other related resources available to that population.
										(C)The barriers to obtaining
				those services and resources.
										(D)The needs that are unmet
				by such services and resources.
										(3)Purposes of
				grantsGrants may be made under this subsection for the
				following:
										(A)To prepare assessments
				required under paragraph (2).
										(B)To provide outreach,
				educational, and referral services to Urban Indians regarding the availability
				of direct behavioral health services, to educate Urban Indians about behavioral
				health issues and services, and effect coordination with existing behavioral
				health providers in order to improve services to Urban Indians.
										(C)To provide outpatient
				behavioral health services to Urban Indians, including the identification and
				assessment of illness, therapeutic treatments, case management, support groups,
				family treatment, and other treatment.
										(D)To develop innovative
				behavioral health service delivery models which incorporate Indian cultural
				support systems and resources.
										(f)Prevention of child
				abuse
									(1)Access or services
				providedThe Secretary, acting through the Service, shall
				facilitate access to or provide services for Urban Indians through grants to
				Urban Indian Organizations administering contracts entered into or receiving
				grants under subsection (a) to prevent and treat child abuse (including sexual
				abuse) among Urban Indians.
									(2)Evaluation
				requiredExcept as provided by paragraph (3)(A), a grant may not
				be made under this subsection to an Urban Indian Organization until that
				organization has prepared, and the Service has approved, an assessment that
				documents the prevalence of child abuse in the Urban Indian population
				concerned and specifies the services and programs (which may not duplicate
				existing services and programs) for which the grant is requested.
									(3)Purposes of
				grantsGrants may be made under this subsection for the
				following:
										(A)To prepare assessments
				required under paragraph (2).
										(B)For the development of
				prevention, training, and education programs for Urban Indians, including child
				education, parent education, provider training on identification and
				intervention, education on reporting requirements, prevention campaigns, and
				establishing service networks of all those involved in Indian child
				protection.
										(C)To provide direct
				outpatient treatment services (including individual treatment, family
				treatment, group therapy, and support groups) to Urban Indians who are child
				victims of abuse (including sexual abuse) or adult survivors of child sexual
				abuse, to the families of such child victims, and to Urban Indian perpetrators
				of child abuse (including sexual abuse).
										(4)Considerations when
				making grantsIn making grants to carry out this subsection, the
				Secretary shall take into consideration—
										(A)the support for the Urban
				Indian Organization demonstrated by the child protection authorities in the
				area, including committees or other services funded under the Indian Child
				Welfare Act of 1978 (25 U.S.C. 1901 et seq.), if any;
										(B)the capability and
				expertise demonstrated by the Urban Indian Organization to address the complex
				problem of child sexual abuse in the community; and
										(C)the assessment required
				under paragraph (2).
										(g)Other
				grantsThe Secretary, acting through the Service, may enter into
				a contract with or make grants to an Urban Indian Organization that provides or
				arranges for the provision of health care services (through satellite
				facilities, provider networks, or otherwise) to Urban Indians in more than 1
				Urban Center.
								504.Contracts and grants
				for the determination of unmet health care needs
								(a)Grants and contracts
				authorizedUnder authority of the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary,
				acting through the Service, may enter into contracts with or make grants to
				Urban Indian Organizations situated in Urban Centers for which contracts have
				not been entered into or grants have not been made under section 503.
								(b)PurposeThe
				purpose of a contract or grant made under this section shall be the
				determination of the matters described in subsection (c)(1) in order to assist
				the Secretary in assessing the health status and health care needs of Urban
				Indians in the Urban Center involved and determining whether the Secretary
				should enter into a contract or make a grant under section 503 with respect to
				the Urban Indian Organization which the Secretary has entered into a contract
				with, or made a grant to, under this section.
								(c)Grant and contract
				requirementsAny contract entered into, or grant made, by the
				Secretary under this section shall include requirements that—
									(1)the Urban Indian
				Organization successfully undertakes to—
										(A)document the health care
				status and unmet health care needs of Urban Indians in the Urban Center
				involved; and
										(B)with respect to Urban
				Indians in the Urban Center involved, determine the matters described in
				paragraphs (2), (3), (4), and (7) of section 503(b); and
										(2)the Urban Indian
				Organization complete performance of the contract, or carry out the
				requirements of the grant, within 1 year after the date on which the Secretary
				and such organization enter into such contract, or within 1 year after such
				organization receives such grant, whichever is applicable.
									(d)No
				renewalsThe Secretary may not renew any contract entered into or
				grant made under this section.
								505.Evaluations;
				renewals
								(a)Procedures for
				evaluationsThe Secretary, acting through the Service, shall
				develop procedures to evaluate compliance with grant requirements and
				compliance with and performance of contracts entered into by Urban Indian
				Organizations under this title. Such procedures shall include provisions for
				carrying out the requirements of this section.
								(b)EvaluationsThe
				Secretary, acting through the Service, shall evaluate the compliance of each
				Urban Indian Organization which has entered into a contract or received a grant
				under section 503 with the terms of such contract or grant. For purposes of
				this evaluation, the Secretary shall—
									(1)acting through the
				Service, conduct an annual onsite evaluation of the organization; or
									(2)accept in lieu of such
				onsite evaluation evidence of the organization’s provisional or full
				accreditation by a private independent entity recognized by the Secretary for
				purposes of conducting quality reviews of providers participating in the
				Medicare program under title XVIII of the Social
				Security Act.
									(c)Noncompliance;
				unsatisfactory performanceIf, as a result of the evaluations
				conducted under this section, the Secretary determines that an Urban Indian
				Organization has not complied with the requirements of a grant or complied with
				or satisfactorily performed a contract under section 503, the Secretary shall,
				prior to renewing such contract or grant, attempt to resolve with the
				organization the areas of noncompliance or unsatisfactory performance and
				modify the contract or grant to prevent future occurrences of noncompliance or
				unsatisfactory performance. If the Secretary determines that the noncompliance
				or unsatisfactory performance cannot be resolved and prevented in the future,
				the Secretary shall not renew the contract or grant with the organization and
				is authorized to enter into a contract or make a grant under section 503 with
				another Urban Indian Organization which is situated in the same Urban Center as
				the Urban Indian Organization whose contract or grant is not renewed under this
				section.
								(d)Considerations for
				renewalsIn determining whether to renew a contract or grant with
				an Urban Indian Organization under section 503 which has completed performance
				of a contract or grant under section 504, the Secretary shall review the
				records of the Urban Indian Organization, the reports submitted under section
				507, and shall consider the results of the onsite evaluations or accreditations
				under subsection (b).
								506.Other contract and
				grant requirements
								(a)ProcurementContracts
				with Urban Indian Organizations entered into pursuant to this title shall be in
				accordance with all Federal contracting laws and regulations relating to
				procurement except that in the discretion of the Secretary, such contracts may
				be negotiated without advertising and need not conform to the provisions of
				sections 1304 and 3131 through 3133 of title 40, United States Code.
								(b)Payments under
				contracts or grants
									(1)In
				generalPayments under any contracts or grants pursuant to this
				title, notwithstanding any term or condition of such contract or grant—
										(A)may be made in a single
				advance payment by the Secretary to the Urban Indian Organization by no later
				than the end of the first 30 days of the funding period with respect to which
				the payments apply, unless the Secretary determines through an evaluation under
				section 505 that the organization is not capable of administering such a single
				advance payment; and
										(B)if any portion thereof is
				unexpended by the Urban Indian Organization during the funding period with
				respect to which the payments initially apply, shall be carried forward for
				expenditure with respect to allowable or reimbursable costs incurred by the
				organization during 1 or more subsequent funding periods without additional
				justification or documentation by the organization as a condition of carrying
				forward the availability for expenditure of such funds.
										(2)Semiannual and
				quarterly payments and reimbursementsIf the Secretary determines
				under paragraph (1)(A) that an Urban Indian Organization is not capable of
				administering an entire single advance payment, on request of the Urban Indian
				Organization, the payments may be made—
										(A)in semiannual or
				quarterly payments by not later than 30 days after the date on which the
				funding period with respect to which the payments apply begins; or
										(B)by way of
				reimbursement.
										(c)Revision or amendment
				of contractsNotwithstanding any provision of law to the
				contrary, the Secretary may, at the request and consent of an Urban Indian
				Organization, revise or amend any contract entered into by the Secretary with
				such organization under this title as necessary to carry out the purposes of
				this title.
								(d)Fair and uniform
				services and assistanceContracts with or grants to Urban Indian
				Organizations and regulations adopted pursuant to this title shall include
				provisions to assure the fair and uniform provision to Urban Indians of
				services and assistance under such contracts or grants by such
				organizations.
								507.Reports and
				records
								(a)Reports
									(1)In
				generalFor each fiscal year during which an Urban Indian
				Organization receives or expends funds pursuant to a contract entered into or a
				grant received pursuant to this title, such Urban Indian Organization shall
				submit to the Secretary not more frequently than every 6 months, a report that
				includes the following:
										(A)In the case of a contract
				or grant under section 503, recommendations pursuant to section
				503(a)(5).
										(B)Information on activities
				conducted by the organization pursuant to the contract or grant.
										(C)An accounting of the
				amounts and purpose for which Federal funds were expended.
										(D)A minimum set of data,
				using uniformly defined elements, as specified by the Secretary after
				consultation with Urban Indian Organizations.
										(2)Health status and
				services
										(A)In
				generalNot later than 18 months after the date of enactment of
				the Indian Health Care Improvement Act
				Amendments of 2007, the Secretary, acting through the Service,
				shall submit to Congress a report evaluating—
											(i)the health status of
				Urban Indians;
											(ii)the services provided to
				Indians pursuant to this title; and
											(iii)areas of unmet needs in
				the delivery of health services to Urban Indians.
											(B)Consultation and
				contractsIn preparing the report under paragraph (1), the
				Secretary—
											(i)shall consult with Urban
				Indian Organizations; and
											(ii)may enter into a
				contract with a national organization representing Urban Indian Organizations
				to conduct any aspect of the report.
											(b)AuditThe
				reports and records of the Urban Indian Organization with respect to a contract
				or grant under this title shall be subject to audit by the Secretary and the
				Comptroller General of the United States.
								(c)Costs of
				auditsThe Secretary shall allow as a cost of any contract or
				grant entered into or awarded under section 502 or 503 the cost of an annual
				independent financial audit conducted by—
									(1)a certified public
				accountant; or
									(2)a certified public
				accounting firm qualified to conduct Federal compliance audits.
									508.Limitation on contract
				authorityThe authority of the
				Secretary to enter into contracts or to award grants under this title shall be
				to the extent, and in an amount, provided for in appropriation Acts.
							509.Facilities
								(a)GrantsThe
				Secretary, acting through the Service, may make grants to contractors or grant
				recipients under this title for the lease, purchase, renovation, construction,
				or expansion of facilities, including leased facilities, in order to assist
				such contractors or grant recipients in complying with applicable licensure or
				certification requirements.
								(b)Loan fund
				studyThe Secretary, acting through the Service, may carry out a
				study to determine the feasibility of establishing a loan fund to provide to
				Urban Indian Organizations direct loans or guarantees for loans for the
				construction of health care facilities in a manner consistent with section 309,
				including by submitting a report in accordance with subsection (c) of that
				section.
								510.Division of Urban
				Indian HealthThere is
				established within the Service a Division of Urban Indian Health, which shall
				be responsible for—
								(1)carrying out the
				provisions of this title;
								(2)providing central
				oversight of the programs and services authorized under this title; and
								(3)providing technical
				assistance to Urban Indian Organizations.
								511.Grants for alcohol and
				substance abuse-related services
								(a)Grants
				authorizedThe Secretary, acting through the Service, may make
				grants for the provision of health-related services in prevention of, treatment
				of, rehabilitation of, or school- and community-based education regarding,
				alcohol and substance abuse in Urban Centers to those Urban Indian
				Organizations with which the Secretary has entered into a contract under this
				title or under section 201.
								(b)GoalsEach
				grant made pursuant to subsection (a) shall set forth the goals to be
				accomplished pursuant to the grant. The goals shall be specific to each grant
				as agreed to between the Secretary and the grantee.
								(c)CriteriaThe
				Secretary shall establish criteria for the grants made under subsection (a),
				including criteria relating to the following:
									(1)The size of the Urban
				Indian population.
									(2)Capability of the
				organization to adequately perform the activities required under the
				grant.
									(3)Satisfactory performance
				standards for the organization in meeting the goals set forth in such grant.
				The standards shall be negotiated and agreed to between the Secretary and the
				grantee on a grant-by-grant basis.
									(4)Identification of the
				need for services.
									(d)Allocation of
				grantsThe Secretary shall develop a methodology for allocating
				grants made pursuant to this section based on the criteria established pursuant
				to subsection (c).
								(e)Grants subject to
				criteriaAny grant received by an Urban Indian Organization under
				this Act for substance abuse prevention, treatment, and rehabilitation shall be
				subject to the criteria set forth in subsection (c).
								512.Treatment of certain
				demonstration projectsNotwithstanding any other provision of law,
				the Tulsa Clinic and Oklahoma City Clinic demonstration projects shall—
								(1)be permanent programs
				within the Service’s direct care program;
								(2)continue to be treated as
				Service Units and Operating Units in the allocation of resources and
				coordination of care; and
								(3)continue to meet the
				requirements and definitions of an Urban Indian Organization in this Act, and
				shall not be subject to the provisions of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450 et seq.).
								513.Urban NIAAA
				transferred programs
								(a)Grants and
				contractsThe Secretary, through the Division of Urban Indian
				Health, shall make grants or enter into contracts with Urban Indian
				Organizations, to take effect not later than September 30, 2010, for the
				administration of Urban Indian alcohol programs that were originally
				established under the National Institute on Alcoholism and Alcohol Abuse
				(hereafter in this section referred to as NIAAA) and transferred
				to the Service.
								(b)Use of
				fundsGrants provided or contracts entered into under this
				section shall be used to provide support for the continuation of alcohol
				prevention and treatment services for Urban Indian populations and such other
				objectives as are agreed upon between the Service and a recipient of a grant or
				contract under this section.
								(c)EligibilityUrban
				Indian Organizations that operate Indian alcohol programs originally funded
				under the NIAAA and subsequently transferred to the Service are eligible for
				grants or contracts under this section.
								(d)ReportThe
				Secretary shall evaluate and report to Congress on the activities of programs
				funded under this section not less than every 5 years.
								514.Consultation with
				Urban Indian Organizations
								(a)In
				generalThe Secretary shall ensure that the Service consults, to
				the greatest extent practicable, with Urban Indian Organizations.
								(b)Definition of
				consultationFor purposes of subsection (a), consultation is the
				open and free exchange of information and opinions which leads to mutual
				understanding and comprehension and which emphasizes trust, respect, and shared
				responsibility.
								515.Urban youth treatment
				center demonstration
								(a)Construction and
				operationThe Secretary, acting through the Service, through
				grant or contract, is authorized to fund the construction and operation of at
				least 2 residential treatment centers in each State described in subsection (b)
				to demonstrate the provision of alcohol and substance abuse treatment services
				to Urban Indian youth in a culturally competent residential setting.
								(b)Definition of
				StateA State described in this subsection is a State in
				which—
									(1)there resides Urban
				Indian youth with need for alcohol and substance abuse treatment services in a
				residential setting; and
									(2)there is a significant
				shortage of culturally competent residential treatment services for Urban
				Indian youth.
									516.Grants for diabetes
				prevention, treatment, and control
								(a)Grants
				authorizedThe Secretary may make grants to those Urban Indian
				Organizations that have entered into a contract or have received a grant under
				this title for the provision of services for the prevention and treatment of,
				and control of the complications resulting from, diabetes among Urban
				Indians.
								(b)GoalsEach
				grant made pursuant to subsection (a) shall set forth the goals to be
				accomplished under the grant. The goals shall be specific to each grant as
				agreed to between the Secretary and the grantee.
								(c)Establishment of
				criteriaThe Secretary shall establish criteria for the grants
				made under subsection (a) relating to—
									(1)the size and location of
				the Urban Indian population to be served;
									(2)the need for prevention
				of and treatment of, and control of the complications resulting from, diabetes
				among the Urban Indian population to be served;
									(3)performance standards for
				the organization in meeting the goals set forth in such grant that are
				negotiated and agreed to by the Secretary and the grantee;
									(4)the capability of the
				organization to adequately perform the activities required under the grant;
				and
									(5)the willingness of the
				organization to collaborate with the registry, if any, established by the
				Secretary under section 204(e) in the Area Office of the Service in which the
				organization is located.
									(d)Funds subject to
				criteriaAny funds received by an Urban Indian Organization under
				this Act for the prevention, treatment, and control of diabetes among Urban
				Indians shall be subject to the criteria developed by the Secretary under
				subsection (c).
								517.Community health
				representativesThe Secretary,
				acting through the Service, may enter into contracts with, and make grants to,
				Urban Indian Organizations for the employment of Indians trained as health
				service providers through the Community Health Representatives Program under
				section 109 in the provision of health care, health promotion, and disease
				prevention services to Urban Indians.
							518.Effective
				dateThe amendments made by
				the Indian Health Care Improvement Act
				Amendments of 2007 to this title shall take effect beginning on
				the date of enactment of that Act, regardless of whether the Secretary has
				promulgated regulations implementing such amendments.
							519.Eligibility for
				servicesUrban Indians shall
				be eligible for, and the ultimate beneficiaries of, health care or referral
				services provided pursuant to this title.
							520.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
							VIOrganizational
				improvements
							601.Establishment of the
				Indian Health Service as an agency of the Public Health Service
								(a)Establishment
									(1)In
				generalIn order to more effectively and efficiently carry out
				the responsibilities, authorities, and functions of the United States to
				provide health care services to Indians and Indian Tribes, as are or may be
				hereafter provided by Federal statute or treaties, there is established within
				the Public Health Service of the Department the Indian Health Service.
									(2)Assistant Secretary of
				Indian HealthThe Service shall be administered by an Assistant
				Secretary of Indian Health, who shall be appointed by the President, by and
				with the advice and consent of the Senate. The Assistant Secretary shall report
				to the Secretary. Effective with respect to an individual appointed by the
				President, by and with the advice and consent of the Senate, after January 1,
				2007, the term of service of the Assistant Secretary shall be 4 years. An
				Assistant Secretary may serve more than 1 term.
									(3)IncumbentThe
				individual serving in the position of Director of the Service on the day before
				the date of enactment of the Indian Health
				Care Improvement Act Amendments of 2007 shall serve as Assistant
				Secretary.
									(4)Advocacy and
				consultationThe position of Assistant Secretary is established
				to, in a manner consistent with the government-to-government relationship
				between the United States and Indian Tribes—
										(A)facilitate advocacy for
				the development of appropriate Indian health policy; and
										(B)promote consultation on
				matters relating to Indian health.
										(b)AgencyThe
				Service shall be an agency within the Public Health Service of the Department,
				and shall not be an office, component, or unit of any other agency of the
				Department.
								(c)DutiesThe
				Assistant Secretary shall—
									(1)perform all functions
				that were, on the day before the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, carried out by or under the direction of the individual
				serving as Director of the Service on that day;
									(2)perform all functions of
				the Secretary relating to the maintenance and operation of hospital and health
				facilities for Indians and the planning for, and provision and utilization of,
				health services for Indians;
									(3)administer all health
				programs under which health care is provided to Indians based upon their status
				as Indians which are administered by the Secretary, including programs
				under—
										(A)this Act;
										(B)the Act of November 2,
				1921 (25 U.S.C. 13);
										(C)the Act of August 5, 1954
				(42 U.S.C. 2001 et seq.);
										(D)the Act of August 16,
				1957 (42 U.S.C. 2005 et seq.); and
										(E)the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.);
										(4)administer all
				scholarship and loan functions carried out under title I;
									(5)report directly to the
				Secretary concerning all policy- and budget-related matters affecting Indian
				health;
									(6)collaborate with the
				Assistant Secretary for Health concerning appropriate matters of Indian health
				that affect the agencies of the Public Health Service;
									(7)advise each Assistant
				Secretary of the Department concerning matters of Indian health with respect to
				which that Assistant Secretary has authority and responsibility;
									(8)advise the heads of other
				agencies and programs of the Department concerning matters of Indian health
				with respect to which those heads have authority and responsibility;
									(9)coordinate the activities
				of the Department concerning matters of Indian health; and
									(10)perform such other
				functions as the Secretary may designate.
									(d)Authority
									(1)In
				generalThe Secretary, acting through the Assistant Secretary,
				shall have the authority—
										(A)except to the extent
				provided for in paragraph (2), to appoint and compensate employees for the
				Service in accordance with title 5, United States Code;
										(B)to enter into contracts
				for the procurement of goods and services to carry out the functions of the
				Service; and
										(C)to manage, expend, and
				obligate all funds appropriated for the Service.
										(2)Personnel
				actionsNotwithstanding any other provision of law, the
				provisions of section 12 of the Act of June 18, 1934 (48 Stat. 986; 25 U.S.C.
				472), shall apply to all personnel actions taken with respect to new positions
				created within the Service as a result of its establishment under subsection
				(a).
									(e)ReferencesAny
				reference to the Director of the Indian Health Service in any other Federal
				law, Executive order, rule, regulation, or delegation of authority, or in any
				document of or relating to the Director of the Indian Health Service, shall be
				deemed to refer to the Assistant Secretary.
								602.Automated management
				information system
								(a)Establishment
									(1)In
				generalThe Secretary shall establish an automated management
				information system for the Service.
									(2)Requirements of
				systemThe information system established under paragraph (1)
				shall include—
										(A)a financial management
				system;
										(B)a patient care
				information system for each area served by the Service;
										(C)a privacy component that
				protects the privacy of patient information held by, or on behalf of, the
				Service;
										(D)a services-based cost
				accounting component that provides estimates of the costs associated with the
				provision of specific medical treatments or services in each Area office of the
				Service;
										(E)an interface mechanism
				for patient billing and accounts receivable system; and
										(F)a training
				component.
										(b)Provision of systems to
				tribes and organizationsThe Secretary shall provide each Tribal
				Health Program automated management information systems which—
									(1)meet the management
				information needs of such Tribal Health Program with respect to the treatment
				by the Tribal Health Program of patients of the Service; and
									(2)meet the management
				information needs of the Service.
									(c)Access to
				recordsNotwithstanding any other provision of law, each patient
				shall have reasonable access to the medical or health records of such patient
				which are held by, or on behalf of, the Service.
								(d)Authority To enhance
				information technologyThe Secretary, acting through the
				Assistant Secretary, shall have the authority to enter into contracts,
				agreements, or joint ventures with other Federal agencies, States, private and
				nonprofit organizations, for the purpose of enhancing information technology in
				Indian Health Programs and facilities.
								603.Authorization of
				appropriationsThere is
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this title.
							VIIBehavioral health
				programs
							701.Behavioral health
				prevention and treatment services
								(a)PurposesThe
				purposes of this section are as follows:
									(1)To authorize and direct
				the Secretary, acting through the Service, Indian Tribes, Tribal Organizations,
				and Urban Indian Organizations, to develop a comprehensive behavioral health
				prevention and treatment program which emphasizes collaboration among alcohol
				and substance abuse, social services, and mental health programs.
									(2)To provide information,
				direction, and guidance relating to mental illness and dysfunction and
				self-destructive behavior, including child abuse and family violence, to those
				Federal, tribal, State, and local agencies responsible for programs in Indian
				communities in areas of health care, education, social services, child and
				family welfare, alcohol and substance abuse, law enforcement, and judicial
				services.
									(3)To assist Indian Tribes
				to identify services and resources available to address mental illness and
				dysfunctional and self-destructive behavior.
									(4)To provide authority and
				opportunities for Indian Tribes and Tribal Organizations to develop, implement,
				and coordinate with community-based programs which include identification,
				prevention, education, referral, and treatment services, including through
				multidisciplinary resource teams.
									(5)To ensure that Indians,
				as citizens of the United States and of the States in which they reside, have
				the same access to behavioral health services to which all citizens have
				access.
									(6)To modify or supplement
				existing programs and authorities in the areas identified in paragraph
				(2).
									(b)Plans
									(1)DevelopmentThe
				Secretary, acting through the Service, Indian Tribes, Tribal Organizations, and
				Urban Indian Organizations, shall encourage Indian Tribes and Tribal
				Organizations to develop tribal plans, and Urban Indian Organizations to
				develop local plans, and for all such groups to participate in developing
				areawide plans for Indian Behavioral Health Services. The plans shall include,
				to the extent feasible, the following components:
										(A)An assessment of the
				scope of alcohol or other substance abuse, mental illness, and dysfunctional
				and self-destructive behavior, including suicide, child abuse, and family
				violence, among Indians, including—
											(i)the number of Indians
				served who are directly or indirectly affected by such illness or behavior;
				or
											(ii)an estimate of the
				financial and human cost attributable to such illness or behavior.
											(B)An assessment of the
				existing and additional resources necessary for the prevention and treatment of
				such illness and behavior, including an assessment of the progress toward
				achieving the availability of the full continuum of care described in
				subsection (c).
										(C)An estimate of the
				additional funding needed by the Service, Indian Tribes, Tribal Organizations,
				and Urban Indian Organizations to meet their responsibilities under the
				plans.
										(2)National
				clearinghouseThe Secretary, acting through the Service, shall
				coordinate with existing national clearinghouses and information centers to
				include at the clearinghouses and centers plans and reports on the outcomes of
				such plans developed by Indian Tribes, Tribal Organizations, Urban Indian
				Organizations, and Service Areas relating to behavioral health. The Secretary
				shall ensure access to these plans and outcomes by any Indian Tribe, Tribal
				Organization, Urban Indian Organization, or the Service.
									(3)Technical
				assistanceThe Secretary shall provide technical assistance to
				Indian Tribes, Tribal Organizations, and Urban Indian Organizations in
				preparation of plans under this section and in developing standards of care
				that may be used and adopted locally.
									(c)ProgramsThe
				Secretary, acting through the Service, Indian Tribes, and Tribal Organizations,
				shall provide, to the extent feasible and if funding is available, programs
				including the following:
									(1)Comprehensive
				careA comprehensive continuum of behavioral health care which
				provides—
										(A)community-based
				prevention, intervention, outpatient, and behavioral health aftercare;
										(B)detoxification (social
				and medical);
										(C)acute
				hospitalization;
										(D)intensive outpatient/day
				treatment;
										(E)residential
				treatment;
										(F)transitional living for
				those needing a temporary, stable living environment that is supportive of
				treatment and recovery goals;
										(G)emergency shelter;
										(H)intensive case
				management; and
										(I)diagnostic
				services.
										(2)Child
				careBehavioral health services for Indians from birth through
				age 17, including—
										(A)preschool and school age
				fetal alcohol disorder services, including assessment and behavioral
				intervention;
										(B)mental health and
				substance abuse services (emotional, organic, alcohol, drug, inhalant, and
				tobacco);
										(C)identification and
				treatment of co-occurring disorders and comorbidity;
										(D)prevention of alcohol,
				drug, inhalant, and tobacco use;
										(E)early intervention,
				treatment, and aftercare;
										(F)promotion of healthy
				approaches to risk and safety issues; and
										(G)identification and
				treatment of neglect and physical, mental, and sexual abuse.
										(3)Adult
				careBehavioral health services for Indians from age 18 through
				55, including—
										(A)early intervention,
				treatment, and aftercare;
										(B)mental health and
				substance abuse services (emotional, alcohol, drug, inhalant, and tobacco),
				including sex specific services;
										(C)identification and
				treatment of co-occurring disorders (dual diagnosis) and comorbidity;
										(D)promotion of healthy
				approaches for risk-related behavior;
										(E)treatment services for
				women at risk of giving birth to a child with a fetal alcohol disorder;
				and
										(F)sex specific treatment
				for sexual assault and domestic violence.
										(4)Family
				careBehavioral health services for families, including—
										(A)early intervention,
				treatment, and aftercare for affected families;
										(B)treatment for sexual
				assault and domestic violence; and
										(C)promotion of healthy
				approaches relating to parenting, domestic violence, and other abuse
				issues.
										(5)Elder
				careBehavioral health services for Indians 56 years of age and
				older, including—
										(A)early intervention,
				treatment, and aftercare;
										(B)mental health and
				substance abuse services (emotional, alcohol, drug, inhalant, and tobacco),
				including sex specific services;
										(C)identification and
				treatment of co-occurring disorders (dual diagnosis) and comorbidity;
										(D)promotion of healthy
				approaches to managing conditions related to aging;
										(E)sex specific treatment
				for sexual assault, domestic violence, neglect, physical and mental abuse and
				exploitation; and
										(F)identification and
				treatment of dementias regardless of cause.
										(d)Community behavioral
				health plan
									(1)EstablishmentThe
				governing body of any Indian Tribe, Tribal Organization, or Urban Indian
				Organization may adopt a resolution for the establishment of a community
				behavioral health plan providing for the identification and coordination of
				available resources and programs to identify, prevent, or treat substance
				abuse, mental illness, or dysfunctional and self-destructive behavior,
				including child abuse and family violence, among its members or its service
				population. This plan should include behavioral health services, social
				services, intensive outpatient services, and continuing aftercare.
									(2)Technical
				assistanceAt the request of an Indian Tribe, Tribal
				Organization, or Urban Indian Organization, the Bureau of Indian Affairs and
				the Service shall cooperate with and provide technical assistance to the Indian
				Tribe, Tribal Organization, or Urban Indian Organization in the development and
				implementation of such plan.
									(3)FundingThe
				Secretary, acting through the Service, may make funding available to Indian
				Tribes and Tribal Organizations which adopt a resolution pursuant to paragraph
				(1) to obtain technical assistance for the development of a community
				behavioral health plan and to provide administrative support in the
				implementation of such plan.
									(e)Coordination for
				availability of servicesThe Secretary, acting through the
				Service, Indian Tribes, Tribal Organizations, and Urban Indian Organizations,
				shall coordinate behavioral health planning, to the extent feasible, with other
				Federal agencies and with State agencies, to encourage comprehensive behavioral
				health services for Indians regardless of their place of residence.
								(f)Mental health care need
				assessmentNot later than 1 year after the date of enactment of
				the Indian Health Care Improvement Act
				Amendments of 2007, the Secretary, acting through the Service,
				shall make an assessment of the need for inpatient mental health care among
				Indians and the availability and cost of inpatient mental health facilities
				which can meet such need. In making such assessment, the Secretary shall
				consider the possible conversion of existing, underused Service hospital beds
				into psychiatric units to meet such need.
								702.Memoranda of agreement
				with the Department of the Interior
								(a)ContentsNot
				later than 12 months after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, the Secretary, acting through the Service, and the
				Secretary of the Interior shall develop and enter into a memoranda of
				agreement, or review and update any existing memoranda of agreement, as
				required by section 4205 of the Indian Alcohol and Substance Abuse Prevention
				and Treatment Act of 1986 (25 U.S.C. 2411) under which the Secretaries address
				the following:
									(1)The scope and nature of
				mental illness and dysfunctional and self-destructive behavior, including child
				abuse and family violence, among Indians.
									(2)The existing Federal,
				tribal, State, local, and private services, resources, and programs available
				to provide behavioral health services for Indians.
									(3)The unmet need for
				additional services, resources, and programs necessary to meet the needs
				identified pursuant to paragraph (1).
									(4)(A)The right of Indians, as
				citizens of the United States and of the States in which they reside, to have
				access to behavioral health services to which all citizens have access.
										(B)The right of Indians to
				participate in, and receive the benefit of, such services.
										(C)The actions necessary to
				protect the exercise of such right.
										(5)The responsibilities of
				the Bureau of Indian Affairs and the Service, including mental illness
				identification, prevention, education, referral, and treatment services
				(including services through multidisciplinary resource teams), at the central,
				area, and agency and Service Unit, Service Area, and headquarters levels to
				address the problems identified in paragraph (1).
									(6)A strategy for the
				comprehensive coordination of the behavioral health services provided by the
				Bureau of Indian Affairs and the Service to meet the problems identified
				pursuant to paragraph (1), including—
										(A)the coordination of
				alcohol and substance abuse programs of the Service, the Bureau of Indian
				Affairs, and Indian Tribes and Tribal Organizations (developed under the Indian
				Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C.
				2401 et seq.)) with behavioral health initiatives pursuant to this Act,
				particularly with respect to the referral and treatment of dually diagnosed
				individuals requiring behavioral health and substance abuse treatment;
				and
										(B)ensuring that the Bureau
				of Indian Affairs and Service programs and services (including
				multidisciplinary resource teams) addressing child abuse and family violence
				are coordinated with such non-Federal programs and services.
										(7)Directing appropriate
				officials of the Bureau of Indian Affairs and the Service, particularly at the
				agency and Service Unit levels, to cooperate fully with tribal requests made
				pursuant to community behavioral health plans adopted under section 701(c) and
				section 4206 of the Indian Alcohol and Substance Abuse Prevention and Treatment
				Act of 1986 (25 U.S.C. 2412).
									(8)Providing for an annual
				review of such agreement by the Secretaries which shall be provided to Congress
				and Indian Tribes and Tribal Organizations.
									(b)Specific provisions
				requiredThe memoranda of agreement updated or entered into
				pursuant to subsection (a) shall include specific provisions pursuant to which
				the Service shall assume responsibility for—
									(1)the determination of the
				scope of the problem of alcohol and substance abuse among Indians, including
				the number of Indians within the jurisdiction of the Service who are directly
				or indirectly affected by alcohol and substance abuse and the financial and
				human cost;
									(2)an assessment of the
				existing and needed resources necessary for the prevention of alcohol and
				substance abuse and the treatment of Indians affected by alcohol and substance
				abuse; and
									(3)an estimate of the
				funding necessary to adequately support a program of prevention of alcohol and
				substance abuse and treatment of Indians affected by alcohol and substance
				abuse.
									(c)PublicationEach
				memorandum of agreement entered into or renewed (and amendments or
				modifications thereto) under subsection (a) shall be published in the Federal
				Register. At the same time as publication in the Federal Register, the
				Secretary shall provide a copy of such memoranda, amendment, or modification to
				each Indian Tribe, Tribal Organization, and Urban Indian Organization.
								703.Comprehensive
				behavioral health prevention and treatment program
								(a)Establishment
									(1)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, shall provide a program of comprehensive behavioral
				health, prevention, treatment, and aftercare, which shall include—
										(A)prevention, through
				educational intervention, in Indian communities;
										(B)acute detoxification,
				psychiatric hospitalization, residential, and intensive outpatient
				treatment;
										(C)community-based
				rehabilitation and aftercare;
										(D)community education and
				involvement, including extensive training of health care, educational, and
				community-based personnel;
										(E)specialized residential
				treatment programs for high-risk populations, including pregnant and postpartum
				women and their children; and
										(F)diagnostic
				services.
										(2)Target
				populationsThe target population of such programs shall be
				members of Indian Tribes. Efforts to train and educate key members of the
				Indian community shall also target employees of health, education, judicial,
				law enforcement, legal, and social service programs.
									(b)Contract health
				services
									(1)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, may enter into contracts with public or private
				providers of behavioral health treatment services for the purpose of carrying
				out the program required under subsection (a).
									(2)Provision of
				assistanceIn carrying out this subsection, the Secretary shall
				provide assistance to Indian Tribes and Tribal Organizations to develop
				criteria for the certification of behavioral health service providers and
				accreditation of service facilities which meet minimum standards for such
				services and facilities.
									704.Mental health
				technician program
								(a)In
				generalUnder the authority of the Act of November 2, 1921 (25
				U.S.C. 13) (commonly known as the Snyder Act), the Secretary
				shall establish and maintain a mental health technician program within the
				Service which—
									(1)provides for the training
				of Indians as mental health technicians; and
									(2)employs such technicians
				in the provision of community-based mental health care that includes
				identification, prevention, education, referral, and treatment services.
									(b)Paraprofessional
				trainingIn carrying out subsection (a), the Secretary, acting
				through the Service, Indian Tribes, and Tribal Organizations, shall provide
				high-standard paraprofessional training in mental health care necessary to
				provide quality care to the Indian communities to be served. Such training
				shall be based upon a curriculum developed or approved by the Secretary which
				combines education in the theory of mental health care with supervised
				practical experience in the provision of such care.
								(c)Supervision and
				evaluation of techniciansThe Secretary, acting through the
				Service, Indian Tribes, and Tribal Organizations, shall supervise and evaluate
				the mental health technicians in the training program.
								(d)Traditional health care
				practicesThe Secretary, acting through the Service, shall ensure
				that the program established pursuant to this subsection involves the use and
				promotion of the traditional health care practices of the Indian Tribes to be
				served.
								705.Licensing requirement
				for mental health care workers
								(a)In
				generalSubject to the provisions of section 221, and except as
				provided in subsection (b), any individual employed as a psychologist, social
				worker, or marriage and family therapist for the purpose of providing mental
				health care services to Indians in a clinical setting under this Act is
				required to be licensed as a psychologist, social worker, or marriage and
				family therapist, respectively.
								(b)TraineesAn
				individual may be employed as a trainee in psychology, social work, or marriage
				and family therapy to provide mental health care services described in
				subsection (a) if such individual—
									(1)works under the direct
				supervision of a licensed psychologist, social worker, or marriage and family
				therapist, respectively;
									(2)is enrolled in or has
				completed at least 2 years of course work at a post-secondary, accredited
				education program for psychology, social work, marriage and family therapy, or
				counseling; and
									(3)meets such other
				training, supervision, and quality review requirements as the Secretary may
				establish.
									706.Indian women treatment
				programs
								(a)GrantsThe
				Secretary, consistent with section 701, may make grants to Indian Tribes,
				Tribal Organizations, and Urban Indian Organizations to develop and implement a
				comprehensive behavioral health program of prevention, intervention, treatment,
				and relapse prevention services that specifically addresses the cultural,
				historical, social, and child care needs of Indian women, regardless of
				age.
								(b)Use of grant
				fundsA grant made pursuant to this section may be used
				to—
									(1)develop and provide
				community training, education, and prevention programs for Indian women
				relating to behavioral health issues, including fetal alcohol disorders;
									(2)identify and provide
				psychological services, counseling, advocacy, support, and relapse prevention
				to Indian women and their families; and
									(3)develop prevention and
				intervention models for Indian women which incorporate traditional health care
				practices, cultural values, and community and family involvement.
									(c)CriteriaThe
				Secretary, in consultation with Indian Tribes and Tribal Organizations, shall
				establish criteria for the review and approval of applications and proposals
				for funding under this section.
								(d)Earmark of certain
				fundsTwenty percent of the funds appropriated pursuant to this
				section shall be used to make grants to Urban Indian Organizations.
								707.Indian youth
				program
								(a)Detoxification and
				rehabilitationThe Secretary, acting through the Service,
				consistent with section 701, shall develop and implement a program for acute
				detoxification and treatment for Indian youths, including behavioral health
				services. The program shall include regional treatment centers designed to
				include detoxification and rehabilitation for both sexes on a referral basis
				and programs developed and implemented by Indian Tribes or Tribal Organizations
				at the local level under the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
				seq.). Regional centers shall be integrated with the intake and
				rehabilitation programs based in the referring Indian community.
								(b)Alcohol and substance
				abuse treatment centers or facilities
									(1)Establishment
										(A)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, shall construct, renovate, or, as necessary,
				purchase, and appropriately staff and operate, at least 1 youth regional
				treatment center or treatment network in each area under the jurisdiction of an
				Area Office.
										(B)Area office in
				CaliforniaFor the purposes of this subsection, the Area Office
				in California shall be considered to be 2 Area Offices, 1 office whose
				jurisdiction shall be considered to encompass the northern area of the State of
				California, and 1 office whose jurisdiction shall be considered to encompass
				the remainder of the State of California for the purpose of implementing
				California treatment networks.
										(2)FundingFor
				the purpose of staffing and operating such centers or facilities, funding shall
				be pursuant to the Act of November 2, 1921 (25 U.S.C. 13).
									(3)LocationA
				youth treatment center constructed or purchased under this subsection shall be
				constructed or purchased at a location within the area described in paragraph
				(1) agreed upon (by appropriate tribal resolution) by a majority of the Indian
				Tribes to be served by such center.
									(4)Specific provision of
				funds
										(A)In
				generalNotwithstanding any other provision of this title, the
				Secretary may, from amounts authorized to be appropriated for the purposes of
				carrying out this section, make funds available to—
											(i)the Tanana Chiefs
				Conference, Incorporated, for the purpose of leasing, constructing, renovating,
				operating, and maintaining a residential youth treatment facility in Fairbanks,
				Alaska; and
											(ii)the Southeast Alaska
				Regional Health Corporation to staff and operate a residential youth treatment
				facility without regard to the proviso set forth in section 4(l) of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b(l)).
											(B)Provision of services
				to eligible youthsUntil additional residential youth treatment
				facilities are established in Alaska pursuant to this section, the facilities
				specified in subparagraph (A) shall make every effort to provide services to
				all eligible Indian youths residing in Alaska.
										(c)Intermediate adolescent
				behavioral health services
									(1)In
				generalThe Secretary, acting through the Service, Indian Tribes,
				and Tribal Organizations, may provide intermediate behavioral health services
				to Indian children and adolescents, including—
										(A)pretreatment
				assistance;
										(B)inpatient, outpatient,
				and aftercare services;
										(C)emergency care;
										(D)suicide prevention and
				crisis intervention; and
										(E)prevention and treatment
				of mental illness and dysfunctional and self-destructive behavior, including
				child abuse and family violence.
										(2)Use of
				fundsFunds provided under this subsection may be used—
										(A)to construct or renovate
				an existing health facility to provide intermediate behavioral health
				services;
										(B)to hire behavioral health
				professionals;
										(C)to staff, operate, and
				maintain an intermediate mental health facility, group home, sober housing,
				transitional housing or similar facilities, or youth shelter where intermediate
				behavioral health services are being provided;
										(D)to make renovations and
				hire appropriate staff to convert existing hospital beds into adolescent
				psychiatric units; and
										(E)for intensive home- and
				community-based services.
										(3)CriteriaThe
				Secretary, acting through the Service, shall, in consultation with Indian
				Tribes and Tribal Organizations, establish criteria for the review and approval
				of applications or proposals for funding made available pursuant to this
				subsection.
									(d)Federally-owned
				structures
									(1)In
				generalThe Secretary, in consultation with Indian Tribes and
				Tribal Organizations, shall—
										(A)identify and use, where
				appropriate, federally-owned structures suitable for local residential or
				regional behavioral health treatment for Indian youths; and
										(B)establish guidelines for
				determining the suitability of any such federally-owned structure to be used
				for local residential or regional behavioral health treatment for Indian
				youths.
										(2)Terms and conditions
				for use of structureAny structure described in paragraph (1) may
				be used under such terms and conditions as may be agreed upon by the Secretary
				and the agency having responsibility for the structure and any Indian Tribe or
				Tribal Organization operating the program.
									(e)Rehabilitation and
				aftercare services
									(1)In
				generalThe Secretary, Indian Tribes, or Tribal Organizations, in
				cooperation with the Secretary of the Interior, shall develop and implement
				within each Service Unit, community-based rehabilitation and follow-up services
				for Indian youths who are having significant behavioral health problems, and
				require long-term treatment, community reintegration, and monitoring to support
				the Indian youths after their return to their home community.
									(2)AdministrationServices
				under paragraph (1) shall be provided by trained staff within the community who
				can assist the Indian youths in their continuing development of self-image,
				positive problem-solving skills, and nonalcohol or substance abusing behaviors.
				Such staff may include alcohol and substance abuse counselors, mental health
				professionals, and other health professionals and paraprofessionals, including
				community health representatives.
									(f)Inclusion of family in
				youth treatment programIn providing the treatment and other
				services to Indian youths authorized by this section, the Secretary, acting
				through the Service, Indian Tribes, and Tribal Organizations, shall provide for
				the inclusion of family members of such youths in the treatment programs or
				other services as may be appropriate. Not less than 10 percent of the funds
				appropriated for the purposes of carrying out subsection (e) shall be used for
				outpatient care of adult family members related to the treatment of an Indian
				youth under that subsection.
								(g)Multidrug abuse
				programThe Secretary, acting through the Service, Indian Tribes,
				Tribal Organizations, and Urban Indian Organizations, shall provide, consistent
				with section 701, programs and services to prevent and treat the abuse of
				multiple forms of substances, including alcohol, drugs, inhalants, and tobacco,
				among Indian youths residing in Indian communities, on or near reservations,
				and in urban areas and provide appropriate mental health services to address
				the incidence of mental illness among such youths.
								(h)Indian youth mental
				healthThe Secretary, acting through the Service, shall collect
				data for the report under section 801 with respect to—
									(1)the number of Indian
				youth who are being provided mental health services through the Service and
				Tribal Health Programs;
									(2)a description of, and
				costs associated with, the mental health services provided for Indian youth
				through the Service and Tribal Health Programs;
									(3)the number of youth
				referred to the Service or Tribal Health Programs for mental health
				services;
									(4)the number of Indian
				youth provided residential treatment for mental health and behavioral problems
				through the Service and Tribal Health Programs, reported separately for on- and
				off-reservation facilities; and
									(5)the costs of the services
				described in paragraph (4).
									708.Indian youth
				telemental health demonstration project
								(a)PurposeThe
				purpose of this section is to authorize the Secretary to carry out a
				demonstration project to test the use of telemental health services in suicide
				prevention, intervention and treatment of Indian youth, including
				through—
									(1)the use of psychotherapy,
				psychiatric assessments, diagnostic interviews, therapies for mental health
				conditions predisposing to suicide, and alcohol and substance abuse
				treatment;
									(2)the provision of clinical
				expertise to, consultation services with, and medical advice and training for
				frontline health care providers working with Indian youth;
									(3)training and related
				support for community leaders, family members and health and education workers
				who work with Indian youth;
									(4)the development of
				culturally-relevant educational materials on suicide; and
									(5)data collection and
				reporting.
									(b)DefinitionsFor
				the purpose of this section, the following definitions shall apply:
									(1)Demonstration
				projectThe term demonstration project means the
				Indian youth telemental health demonstration project authorized under
				subsection (c).
									(2)Telemental
				healthThe term telemental health means the use of
				electronic information and telecommunications technologies to support long
				distance mental health care, patient and professional-related education, public
				health, and health administration.
									(c)Authorization
									(1)In
				generalThe Secretary is authorized to award grants under the
				demonstration project for the provision of telemental health services to Indian
				youth who—
										(A)have expressed suicidal
				ideas;
										(B)have attempted suicide;
				or
										(C)have mental health
				conditions that increase or could increase the risk of suicide.
										(2)Eligibility for
				grantsSuch grants shall be awarded to Indian Tribes and Tribal
				Organizations that operate 1 or more facilities—
										(A)located in Alaska and
				part of the Alaska Federal Health Care Access Network;
										(B)reporting active clinical
				telehealth capabilities; or
										(C)offering school-based
				telemental health services relating to psychiatry to Indian youth.
										(3)Grant
				periodThe Secretary shall award grants under this section for a
				period of up to 4 years.
									(4)Awarding of
				grantsNot more than 5 grants shall be provided under paragraph
				(1), with priority consideration given to Indian Tribes and Tribal
				Organizations that—
										(A)serve a particular
				community or geographic area where there is a demonstrated need to address
				Indian youth suicide;
										(B)enter in to collaborative
				partnerships with Indian Health Service or Tribal Health Programs or facilities
				to provide services under this demonstration project;
										(C)serve an isolated
				community or geographic area which has limited or no access to behavioral
				health services; or
										(D)operate a detention
				facility at which Indian youth are detained.
										(d)Use of funds
									(1)In
				generalAn Indian Tribe or Tribal Organization shall use a grant
				received under subsection (c) for the following purposes:
										(A)To provide telemental
				health services to Indian youth, including the provision of—
											(i)psychotherapy;
											(ii)psychiatric assessments
				and diagnostic interviews, therapies for mental health conditions predisposing
				to suicide, and treatment; and
											(iii)alcohol and substance
				abuse treatment.
											(B)To provide
				clinician-interactive medical advice, guidance and training, assistance in
				diagnosis and interpretation, crisis counseling and intervention, and related
				assistance to Service, tribal, or urban clinicians and health services
				providers working with youth being served under this demonstration
				project.
										(C)To assist, educate and
				train community leaders, health education professionals and paraprofessionals,
				tribal outreach workers, and family members who work with the youth receiving
				telemental health services under this demonstration project, including with
				identification of suicidal tendencies, crisis intervention and suicide
				prevention, emergency skill development, and building and expanding networks
				among these individuals and with State and local health services
				providers.
										(D)To develop and distribute
				culturally appropriate community educational materials on—
											(i)suicide
				prevention;
											(ii)suicide
				education;
											(iii)suicide
				screening;
											(iv)suicide intervention;
				and
											(v)ways to mobilize
				communities with respect to the identification of risk factors for
				suicide.
											(E)For data collection and
				reporting related to Indian youth suicide prevention efforts.
										(2)Traditional health care
				practicesIn carrying out the purposes described in paragraph
				(1), an Indian Tribe or Tribal Organization may use and promote the traditional
				health care practices of the Indian Tribes of the youth to be served.
									(e)ApplicationsTo
				be eligible to receive a grant under subsection (c), an Indian Tribe or Tribal
				Organization shall prepare and submit to the Secretary an application, at such
				time, in such manner, and containing such information as the Secretary may
				require, including—
									(1)a description of the
				project that the Indian Tribe or Tribal Organization will carry out using the
				funds provided under the grant;
									(2)a description of the
				manner in which the project funded under the grant would—
										(A)meet the telemental
				health care needs of the Indian youth population to be served by the project;
				or
										(B)improve the access of the
				Indian youth population to be served to suicide prevention and treatment
				services;
										(3)evidence of support for
				the project from the local community to be served by the project;
									(4)a description of how the
				families and leadership of the communities or populations to be served by the
				project would be involved in the development and ongoing operations of the
				project;
									(5)a plan to involve the
				tribal community of the youth who are provided services by the project in
				planning and evaluating the mental health care and suicide prevention efforts
				provided, in order to ensure the integration of community, clinical,
				environmental, and cultural components of the treatment; and
									(6)a plan for sustaining the
				project after Federal assistance for the demonstration project has
				terminated.
									(f)Collaboration;
				reporting to national clearinghouse
									(1)CollaborationThe
				Secretary, acting through the Service, shall encourage Indian Tribes and Tribal
				Organizations receiving grants under this section to collaborate to enable
				comparisons about best practices across projects.
									(2)Reporting to national
				clearinghouseThe Secretary, acting through the Service, shall
				also encourage Indian Tribes and Tribal Organizations receiving grants under
				this section to submit relevant, declassified project information to the
				national clearinghouse authorized under section 701(b)(2) in order to better
				facilitate program performance and improve suicide prevention, intervention,
				and treatment services.
									(g)Annual
				reportEach grant recipient shall submit to the Secretary an
				annual report that—
									(1)describes the number of
				telemental health services provided; and
									(2)includes any other
				information that the Secretary may require.
									(h)Report to
				CongressNot later than 270
				days after the termination of the demonstration project, the Secretary shall
				submit to the Committee on Indian Affairs of the Senate and the Committee on
				Natural Resources and Committee on Energy and Commerce of the House of
				Representatives a final report, based on the annual reports provided by grant
				recipients under subsection (h), that—
									(1)describes the results of
				the projects funded by grants awarded under this section, including any data
				available which indicates the number of attempted suicides;
									(2)evaluates the impact of
				the telemental health services funded by the grants in reducing the number of
				completed suicides among Indian youth;
									(3)evaluates whether the
				demonstration project should be—
										(A)expanded to provide more
				than 5 grants; and
										(B)designated a permanent
				program; and
										(4)evaluates the benefits of
				expanding the demonstration project to include Urban Indian
				Organizations.
									(i)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,500,000 for each of fiscal years 2008 through 2011.
								709.Inpatient and
				community-based mental health facilities design, construction, and
				staffingNot later than 1 year
				after the date of enactment of the Indian
				Health Care Improvement Act Amendments of 2007, the Secretary,
				acting through the Service, Indian Tribes, and Tribal Organizations, may
				provide, in each area of the Service, not less than 1 inpatient mental health
				care facility, or the equivalent, for Indians with behavioral health problems.
				For the purposes of this subsection, California shall be considered to be 2
				Area Offices, 1 office whose location shall be considered to encompass the
				northern area of the State of California and 1 office whose jurisdiction shall
				be considered to encompass the remainder of the State of California. The
				Secretary shall consider the possible conversion of existing, underused Service
				hospital beds into psychiatric units to meet such need.
							710.Training and community
				education
								(a)ProgramThe
				Secretary, in cooperation with the Secretary of the Interior, shall develop and
				implement or assist Indian Tribes and Tribal Organizations to develop and
				implement, within each Service Unit or tribal program, a program of community
				education and involvement which shall be designed to provide concise and timely
				information to the community leadership of each tribal community. Such program
				shall include education about behavioral health issues to political leaders,
				Tribal judges, law enforcement personnel, members of tribal health and
				education boards, health care providers including traditional practitioners,
				and other critical members of each tribal community. Such program may also
				include community-based training to develop local capacity and tribal community
				provider training for prevention, intervention, treatment, and
				aftercare.
								(b)InstructionThe
				Secretary, acting through the Service, shall, either directly or through Indian
				Tribes and Tribal Organizations, provide instruction in the area of behavioral
				health issues, including instruction in crisis intervention and family
				relations in the context of alcohol and substance abuse, child sexual abuse,
				youth alcohol and substance abuse, and the causes and effects of fetal alcohol
				disorders to appropriate employees of the Bureau of Indian Affairs and the
				Service, and to personnel in schools or programs operated under any contract
				with the Bureau of Indian Affairs or the Service, including supervisors of
				emergency shelters and halfway houses described in section 4213 of the Indian
				Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C.
				2433).
								(c)Training
				modelsIn carrying out the education and training programs
				required by this section, the Secretary, in consultation with Indian Tribes,
				Tribal Organizations, Indian behavioral health experts, and Indian alcohol and
				substance abuse prevention experts, shall develop and provide community-based
				training models. Such models shall address—
									(1)the elevated risk of
				alcohol and behavioral health problems faced by children of alcoholics;
									(2)the cultural, spiritual,
				and mul­ti­gen­er­a­tional aspects of behavioral health problem prevention and
				recovery; and
									(3)community-based and
				multidisciplinary strategies for preventing and treating behavioral health
				problems.
									711.Behavioral health
				program
								(a)Innovative
				programsThe Secretary, acting through the Service, Indian
				Tribes, and Tribal Organizations, consistent with section 701, may plan,
				develop, implement, and carry out programs to deliver innovative
				community-based behavioral health services to Indians.
								(b)Awards;
				criteriaThe Secretary may award a grant for a project under
				subsection (a) to an Indian Tribe or Tribal Organization and may consider the
				following criteria:
									(1)The project will address
				significant unmet behavioral health needs among Indians.
									(2)The project will serve a
				significant number of Indians.
									(3)The project has the
				potential to deliver services in an efficient and effective manner.
									(4)The Indian Tribe or
				Tribal Organization has the administrative and financial capability to
				administer the project.
									(5)The project may deliver
				services in a manner consistent with traditional health care practices.
									(6)The project is
				coordinated with, and avoids duplication of, existing services.
									(c)Equitable
				treatmentFor purposes of this subsection, the Secretary shall,
				in evaluating project applications or proposals, use the same criteria that the
				Secretary uses in evaluating any other application or proposal for such
				funding.
								712.Fetal alcohol disorder
				programs
								(a)Programs
									(1)EstablishmentThe
				Secretary, consistent with section 701, acting through the Service, Indian
				Tribes, and Tribal Organizations, is authorized to establish and operate fetal
				alcohol disorder programs as provided in this section for the purposes of
				meeting the health status objectives specified in section 3.
									(2)Use of funds
										(A)In
				generalFunding provided pursuant to this section shall be used
				for the following:
											(i)To develop and provide
				for Indians community and in-school training, education, and prevention
				programs relating to fetal alcohol disorders.
											(ii)To identify and provide
				behavioral health treatment to high-risk Indian women and high-risk women
				pregnant with an Indian’s child.
											(iii)To identify and provide
				appropriate psychological services, educational and vocational support,
				counseling, advocacy, and information to fetal alcohol disorder affected
				Indians and their families or caretakers.
											(iv)To develop and implement
				counseling and support programs in schools for fetal alcohol disorder affected
				Indian children.
											(v)To develop prevention and
				intervention models which incorporate practitioners of traditional health care
				practices, cultural values, and community involvement.
											(vi)To develop, print, and
				disseminate education and prevention materials on fetal alcohol
				disorder.
											(vii)To develop and
				implement, in consultation with Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations, culturally sensitive assessment and diagnostic tools
				including dysmorphology clinics and multidisciplinary fetal alcohol disorder
				clinics for use in Indian communities and Urban Centers.
											(B)Additional
				usesIn addition to any purpose under subparagraph (A), funding
				provided pursuant to this section may be used for 1 or more of the
				following:
											(i)Early childhood
				intervention projects from birth on to mitigate the effects of fetal alcohol
				disorder among Indians.
											(ii)Community-based support
				services for Indians and women pregnant with Indian children.
											(iii)Community-based housing
				for adult Indians with fetal alcohol disorder.
											(3)Criteria for
				applicationsThe Secretary shall establish criteria for the
				review and approval of applications for funding under this section.
									(b)ServicesThe
				Secretary, acting through the Service and Indian Tribes, Tribal Organizations,
				and Urban Indian Organizations, shall—
									(1)develop and provide
				services for the prevention, intervention, treatment, and aftercare for those
				affected by fetal alcohol disorder in Indian communities; and
									(2)provide supportive
				services, including services to meet the special educational, vocational,
				school-to-work transition, and independent living needs of adolescent and adult
				Indians with fetal alcohol disorder.
									(c)Task
				forceThe Secretary shall establish a task force to be known as
				the Fetal Alcohol Disorder Task Force to advise the Secretary in carrying out
				subsection (b). Such task force shall be composed of representatives from the
				following:
									(1)The National Institute on
				Drug Abuse.
									(2)The National Institute on
				Alcohol and Alcoholism.
									(3)The Office of Substance
				Abuse Prevention.
									(4)The National Institute of
				Mental Health.
									(5)The Service.
									(6)The Office of Minority
				Health of the Department of Health and Human Services.
									(7)The Administration for
				Native Americans.
									(8)The National Institute of
				Child Health and Human Development (NICHD).
									(9)The Centers for Disease
				Control and Prevention.
									(10)The Bureau of Indian
				Affairs.
									(11)Indian Tribes.
									(12)Tribal
				Organizations.
									(13)Urban Indian
				Organizations.
									(14)Indian fetal alcohol
				disorder experts.
									(d)Applied research
				projectsThe Secretary, acting through the Substance Abuse and
				Mental Health Services Administration, shall make grants to Indian Tribes,
				Tribal Organizations, and Urban Indian Organizations for applied research
				projects which propose to elevate the understanding of methods to prevent,
				intervene, treat, or provide rehabilitation and behavioral health aftercare for
				Indians and Urban Indians affected by fetal alcohol disorder.
								(e)Funding for Urban
				Indian OrganizationsTen percent of the funds appropriated
				pursuant to this section shall be used to make grants to Urban Indian
				Organizations funded under title V.
								713.Child sexual abuse and
				prevention treatment programs
								(a)EstablishmentThe
				Secretary, acting through the Service, and the Secretary of the Interior,
				Indian Tribes, and Tribal Organizations, shall establish, consistent with
				section 701, in every Service Area, programs involving treatment for—
									(1)victims of sexual abuse
				who are Indian children or children in an Indian household; and
									(2)perpetrators of child
				sexual abuse who are Indian or members of an Indian household.
									(b)Use of
				fundsFunding provided pursuant to this section shall be used for
				the following:
									(1)To develop and provide
				community education and prevention programs related to sexual abuse of Indian
				children or children in an Indian household.
									(2)To identify and provide
				behavioral health treatment to victims of sexual abuse who are Indian children
				or children in an Indian household, and to their family members who are
				affected by sexual abuse.
									(3)To develop prevention and
				intervention models which incorporate traditional health care practices,
				cultural values, and community involvement.
									(4)To develop and implement
				culturally sensitive assessment and diagnostic tools for use in Indian
				communities and Urban Centers.
									(5)To identify and provide
				behavioral health treatment to Indian perpetrators and perpetrators who are
				members of an Indian household—
										(A)making efforts to begin
				offender and behavioral health treatment while the perpetrator is incarcerated
				or at the earliest possible date if the perpetrator is not incarcerated;
				and
										(B)providing treatment after
				the perpetrator is released, until it is determined that the perpetrator is not
				a threat to children.
										(c)CoordinationThe
				programs established under subsection (a) shall be carried out in coordination
				with programs and services authorized under the Indian Child Protection and
				Family Violence Prevention Act (25 U.S.C. 3201 et seq.).
								714.Behavioral health
				researchThe Secretary, in
				consultation with appropriate Federal agencies, shall make grants to, or enter
				into contracts with, Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations or enter into contracts with, or make grants to appropriate
				institutions for, the conduct of research on the incidence and prevalence of
				behavioral health problems among Indians served by the Service, Indian Tribes,
				or Tribal Organizations and among Indians in urban areas. Research priorities
				under this section shall include—
								(1)the multifactorial causes
				of Indian youth suicide, including—
									(A)protective and risk
				factors and scientific data that identifies those factors; and
									(B)the effects of loss of cultural identity
				and the development of scientific data on those effects;
									(2)the interrelationship and
				interdependence of behavioral health problems with alcoholism and other
				substance abuse, suicide, homicides, other injuries, and the incidence of
				family violence; and
								(3)the development of models
				of prevention techniques.
								The
				effect of the interrelationships and interdependencies referred to in paragraph
				(2) on children, and the development of prevention techniques under paragraph
				(3) applicable to children, shall be emphasized.715.DefinitionsFor the purpose of this title, the following
				definitions shall apply:
								(1)AssessmentThe
				term assessment means the systematic collection, analysis, and
				dissemination of information on health status, health needs, and health
				problems.
								(2)Alcohol-related
				neurodevelopmental disorders or ARNDThe term
				alcohol-related neurodevelopmental disorders or ARND
				means, with a history of maternal alcohol consumption during pregnancy, central
				nervous system involvement such as developmental delay, intellectual deficit,
				or neurologic abnormalities. Behaviorally, there can be problems with
				irritability, and failure to thrive as infants. As children become older there
				will likely be hyperactivity, attention deficit, language dysfunction, and
				perceptual and judgment problems.
								(3)Behavioral health
				aftercareThe term behavioral health aftercare
				includes those activities and resources used to support recovery following
				inpatient, residential, intensive substance abuse, or mental health outpatient
				or outpatient treatment. The purpose is to help prevent or deal with relapse by
				ensuring that by the time a client or patient is discharged from a level of
				care, such as outpatient treatment, an aftercare plan has been developed with
				the client. An aftercare plan may use such resources as a community-based
				therapeutic group, transitional living facilities, a 12-step sponsor, a local
				12-step or other related support group, and other community-based
				providers.
								(4)Dual
				diagnosisThe term dual diagnosis means coexisting
				substance abuse and mental illness conditions or diagnosis. Such clients are
				sometimes referred to as mentally ill chemical abusers (MICAs).
								(5)Fetal alcohol
				disordersThe term fetal alcohol disorders means
				fetal alcohol syndrome, partial fetal alcohol syndrome and alcohol related
				neurodevelopmental disorder (ARND).
								(6)Fetal alcohol syndrome
				or FASThe term fetal alcohol syndrome or
				FAS means a syndrome in which, with a history of maternal alcohol
				consumption during pregnancy, the following criteria are met:
									(A)Central nervous system
				involvement such as developmental delay, intellectual deficit, microencephaly,
				or neurologic abnormalities.
									(B)Craniofacial
				abnormalities with at least 2 of the following: microophthalmia, short
				palpebral fissures, poorly developed philtrum, thin upper lip, flat nasal
				bridge, and short upturned nose.
									(C)Prenatal or postnatal
				growth delay.
									(7)Partial
				FASThe term partial FAS means, with a history of
				maternal alcohol consumption during pregnancy, having most of the criteria of
				FAS, though not meeting a minimum of at least 2 of the following:
				microophthalmia, short palpebral fissures, poorly developed philtrum, thin
				upper lip, flat nasal bridge, and short upturned nose.
								(8)RehabilitationThe
				term rehabilitation means to restore the ability or capacity to
				engage in usual and customary life activities through education and
				therapy.
								(9)Substance
				abuseThe term substance abuse includes inhalant
				abuse.
								716.Authorization of
				appropriationsThere is
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out the provisions of this title.
							VIIIMiscellaneous
							801.ReportsFor each fiscal year following the date of
				enactment of the Indian Health Care
				Improvement Act Amendments of 2007, the Secretary shall transmit
				to Congress a report containing the following:
								(1)A report on the progress
				made in meeting the objectives of this Act, including a review of programs
				established or assisted pursuant to this Act and assessments and
				recommendations of additional programs or additional assistance necessary to,
				at a minimum, provide health services to Indians and ensure a health status for
				Indians, which are at a parity with the health services available to and the
				health status of the general population.
								(2)A report on whether, and
				to what extent, new national health care programs, benefits, initiatives, or
				financing systems have had an impact on the purposes of this Act and any steps
				that the Secretary may have taken to consult with Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations to address such impact, including
				a report on proposed changes in allocation of funding pursuant to section
				808.
								(3)A report on the use of
				health services by Indians—
									(A)on a national and area or
				other relevant geographical basis;
									(B)by gender and age;
									(C)by source of payment and
				type of service;
									(D)comparing such rates of
				use with rates of use among comparable non-Indian populations; and
									(E)provided under
				contracts.
									(4)A report of contractors
				to the Secretary on Health Care Educational Loan Repayments every 6 months
				required by section 110.
								(5)A general audit report of
				the Secretary on the Health Care Educational Loan Repayment Program as required
				by section 110(n).
								(6)A report of the findings
				and conclusions of demonstration programs on development of educational
				curricula for substance abuse counseling as required in section 125(f).
								(7)A separate statement
				which specifies the amount of funds requested to carry out the provisions of
				section 201.
								(8)A report of the
				evaluations of health promotion and disease prevention as required in section
				203(c).
								(9)A biennial report to
				Congress on infectious diseases as required by section 212.
								(10)A report on
				environmental and nuclear health hazards as required by section 215.
								(11)An annual report on the
				status of all health care facilities needs as required by section 301(c)(2)(B)
				and 301(d).
								(12)Reports on safe water
				and sanitary waste disposal facilities as required by section 302(h).
								(13)An annual report on the
				expenditure of non-Service funds for renovation as required by sections
				304(b)(2).
								(14)A report identifying the
				backlog of maintenance and repair required at Service and tribal facilities
				required by section 313(a).
								(15)A report providing an
				accounting of reimbursement funds made available to the Secretary under titles
				XVIII, XIX, and XXI of the Social Security
				Act.
								(16)A report on any
				arrangements for the sharing of medical facilities or services, as authorized
				by section 406.
								(17)A report on evaluation
				and renewal of Urban Indian programs under section 505.
								(18)A report on the
				evaluation of programs as required by section 513(d).
								(19)A report on alcohol and
				substance abuse as required by section 701(f).
								(20)A report on Indian youth
				mental health services as required by section 707(h).
								(21)A report on the
				reallocation of base resources if required by section 808.
								(22)Report regarding
				patient movementA report on the movement of patients between
				Service Units, including—
									(A)a list of those Service
				Units that have a net increase and those that have a net decrease of patients
				due to patients assigned to one Service Unit voluntarily choosing to receive
				service at another Service Unit;
									(B)an analysis of the effect
				of patient movement on the quality of services for those Service Units
				experiencing an increase in the number of patients served; and
									(C)what funding changes are
				necessary to maintain a consistent quality of service at Service Units that
				have an increase in the number of patients served.
									802.Regulations
								(a)Deadlines
									(1)ProceduresNot
				later than 90 days after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, the Secretary shall initiate procedures under subchapter
				III of chapter 5 of title 5, United States Code, to negotiate and promulgate
				such regulations or amendments thereto that are necessary to carry out titles
				II (except section 202) and VII, the sections of title III for which negotiated
				rulemaking is specifically required, and section 807. Unless otherwise
				required, the Secretary may promulgate regulations to carry out titles I, III,
				IV, and V, and section 202, using the procedures required by chapter V of title
				5, United States Code (commonly known as the Administrative Procedure
				Act).
									(2)Proposed
				regulationsProposed regulations to implement this Act shall be
				published in the Federal Register by the Secretary no later than 2 years after
				the date of enactment of the Indian Health
				Care Improvement Act Amendments of 2007 and shall have no less
				than a 120-day comment period.
									(3)Final
				regulationsThe Secretary shall publish in the Federal Register
				final regulations to implement this Act by not later than 3 years after the
				date of enactment of the Indian Health Care
				Improvement Act Amendments of 2007.
									(b)CommitteeA
				negotiated rulemaking committee established pursuant to section 565 of title 5,
				United States Code, to carry out this section shall have as its members only
				representatives of the Federal Government and representatives of Indian Tribes,
				and Tribal Organizations, a majority of whom shall be nominated by and be
				representatives of Indian Tribes and Tribal Organizations from each Service
				Area.
								(c)Adaptation of
				proceduresThe Secretary shall adapt the negotiated rulemaking
				procedures to the unique context of self-governance and the
				government-to-government relationship between the United States and Indian
				Tribes.
								(d)Lack of
				regulationsThe lack of promulgated regulations shall not limit
				the effect of this Act.
								(e)Inconsistent
				regulationsThe provisions of this Act shall supersede any
				conflicting provisions of law in effect on the day before the date of enactment
				of the Indian Health Care Improvement Act
				Amendments of 2007, and the Secretary is authorized to repeal any
				regulation inconsistent with the provisions of this Act.
								803.Plan of
				implementationNot later than
				9 months after the date of enactment of the Indian Health Care Improvement Act Amendments of
				2007, the Secretary, in consultation with Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations, shall submit to Congress a plan
				explaining the manner and schedule, by title and section, by which the
				Secretary will implement the provisions of this Act. This consultation may be
				conducted jointly with the annual budget consultation pursuant to the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq).
							804.Availability of
				fundsThe funds appropriated
				pursuant to this Act shall remain available until expended.
							805.Limitation on use of
				funds appropriated to Indian Health ServiceAny limitation on the use of funds contained
				in an Act providing appropriations for the Department for a period with respect
				to the performance of abortions shall apply for that period with respect to the
				performance of abortions using funds contained in an Act providing
				appropriations for the Service.
							806.Eligibility of
				California Indians
								(a)In
				generalThe following California Indians shall be eligible for
				health services provided by the Service:
									(1)Any member of a federally
				recognized Indian Tribe.
									(2)Any descendant of an
				Indian who was residing in California on June 1, 1852, if such
				descendant—
										(A)is a member of the Indian
				community served by a local program of the Service; and
										(B)is regarded as an Indian
				by the community in which such descendant lives.
										(3)Any Indian who holds
				trust interests in public domain, national forest, or reservation allotments in
				California.
									(4)Any Indian in California
				who is listed on the plans for distribution of the assets of rancherias and
				reservations located within the State of California under the Act of August 18,
				1958 (72 Stat. 619), and any descendant of such an Indian.
									(b)ClarificationNothing
				in this section may be construed as expanding the eligibility of California
				Indians for health services provided by the Service beyond the scope of
				eligibility for such health services that applied on May 1, 1986.
								807.Health services for
				ineligible persons
								(a)ChildrenAny
				individual who—
									(1)has not attained 19 years
				of age;
									(2)is the natural or adopted
				child, stepchild, foster child, legal ward, or orphan of an eligible Indian;
				and
									(3)is not otherwise eligible
				for health services provided by the Service,
									shall be eligible for all health services
				provided by the Service on the same basis and subject to the same rules that
				apply to eligible Indians until such individual attains 19 years of age. The
				existing and potential health needs of all such individuals shall be taken into
				consideration by the Service in determining the need for, or the allocation of,
				the health resources of the Service. If such an individual has been determined
				to be legally incompetent prior to attaining 19 years of age, such individual
				shall remain eligible for such services until 1 year after the date of a
				determination of competency.(b)SpousesAny
				spouse of an eligible Indian who is not an Indian, or who is of Indian descent
				but is not otherwise eligible for the health services provided by the Service,
				shall be eligible for such health services if all such spouses or spouses who
				are married to members of each Indian Tribe being served are made eligible, as
				a class, by an appropriate resolution of the governing body of the Indian Tribe
				or Tribal Organization providing such services. The health needs of persons
				made eligible under this paragraph shall not be taken into consideration by the
				Service in determining the need for, or allocation of, its health
				resources.
								(c)Provision of services
				to other individuals
									(1)In
				generalThe Secretary is authorized to provide health services
				under this subsection through health programs operated directly by the Service
				to individuals who reside within the Service Unit and who are not otherwise
				eligible for such health services if—
										(A)the Indian Tribes served
				by such Service Unit request such provision of health services to such
				individuals; and
										(B)the Secretary and the
				served Indian Tribes have jointly determined that—
											(i)the provision of such
				health services will not result in a denial or diminution of health services to
				eligible Indians; and
											(ii)there is no reasonable
				alternative health facilities or services, within or without the Service Unit,
				available to meet the health needs of such individuals.
											(2)ISDEAA
				programsIn the case of health programs and facilities operated
				under a contract or compact entered into under the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.), the governing body of the
				Indian Tribe or Tribal Organization providing health services under such
				contract or compact is authorized to determine whether health services should
				be provided under such contract to individuals who are not eligible for such
				health services under any other subsection of this section or under any other
				provision of law. In making such determinations, the governing body of the
				Indian Tribe or Tribal Organization shall take into account the considerations
				described in paragraph (1)(B).
									(3)Payment for
				services
										(A)In
				generalPersons receiving health services provided by the Service
				under this subsection shall be liable for payment of such health services under
				a schedule of charges prescribed by the Secretary which, in the judgment of the
				Secretary, results in reimbursement in an amount not less than the actual cost
				of providing the health services. Notwithstanding section 404 of this Act or
				any other provision of law, amounts collected under this subsection, including
				Medicare, Medicaid, or SCHIP reimbursements under titles XVIII, XIX, and XXI of
				the Social Security Act, shall be
				credited to the account of the program providing the service and shall be used
				for the purposes listed in section 401(d)(2) and amounts collected under this
				subsection shall be available for expenditure within such program.
										(B)Indigent
				peopleHealth services may be provided by the Secretary through
				the Service under this subsection to an indigent individual who would not be
				otherwise eligible for such health services but for the provisions of paragraph
				(1) only if an agreement has been entered into with a State or local government
				under which the State or local government agrees to reimburse the Service for
				the expenses incurred by the Service in providing such health services to such
				indigent individual.
										(4)Revocation of consent
				for services
										(A)Single tribe service
				areaIn the case of a Service Area which serves only 1 Indian
				Tribe, the authority of the Secretary to provide health services under
				paragraph (1) shall terminate at the end of the fiscal year succeeding the
				fiscal year in which the governing body of the Indian Tribe revokes its
				concurrence to the provision of such health services.
										(B)Multitribal service
				areaIn the case of a multitribal Service Area, the authority of
				the Secretary to provide health services under paragraph (1) shall terminate at
				the end of the fiscal year succeeding the fiscal year in which at least 51
				percent of the number of Indian Tribes in the Service Area revoke their
				concurrence to the provisions of such health services.
										(d)Other
				servicesThe Service may provide health services under this
				subsection to individuals who are not eligible for health services provided by
				the Service under any other provision of law in order to—
									(1)achieve stability in a
				medical emergency;
									(2)prevent the spread of a
				communicable disease or otherwise deal with a public health hazard;
									(3)provide care to
				non-Indian women pregnant with an eligible Indian’s child for the duration of
				the pregnancy through postpartum; or
									(4)provide care to immediate
				family members of an eligible individual if such care is directly related to
				the treatment of the eligible individual.
									(e)Hospital privileges for
				practitionersHospital privileges in health facilities operated
				and maintained by the Service or operated under a contract or compact pursuant
				to the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450 et seq.) may be extended to
				non-Service health care practitioners who provide services to individuals
				described in subsection (a), (b), (c), or (d). Such non-Service health care
				practitioners may, as part of the privileging process, be designated as
				employees of the Federal Government for purposes of section 1346(b) and chapter
				171 of title 28, United States Code (relating to Federal tort claims) only with
				respect to acts or omissions which occur in the course of providing services to
				eligible individuals as a part of the conditions under which such hospital
				privileges are extended.
								(f)Eligible
				IndianFor purposes of this section, the term eligible
				Indian means any Indian who is eligible for health services provided by
				the Service without regard to the provisions of this section.
								808.Reallocation of base
				resources
								(a)Report
				requiredNotwithstanding any other provision of law, any
				allocation of Service funds for a fiscal year that reduces by 5 percent or more
				from the previous fiscal year the funding for any recurring program, project,
				or activity of a Service Unit may be implemented only after the Secretary has
				submitted to Congress, under section 801, a report on the proposed change in
				allocation of funding, including the reasons for the change and its likely
				effects.
								(b)ExceptionSubsection
				(a) shall not apply if the total amount appropriated to the Service for a
				fiscal year is at least 5 percent less than the amount appropriated to the
				Service for the previous fiscal year.
								809.Results of
				demonstration projectsThe
				Secretary shall provide for the dissemination to Indian Tribes, Tribal
				Organizations, and Urban Indian Organizations of the findings and results of
				demonstration projects conducted under this Act.
							810.Provision of services
				in Montana
								(a)Consistent with court
				decisionThe Secretary, acting through the Service, shall provide
				services and benefits for Indians in Montana in a manner consistent with the
				decision of the United States Court of Appeals for the Ninth Circuit in McNabb
				for McNabb v. Bowen, 829 F.2d 787 (9th Cir. 1987).
								(b)ClarificationThe
				provisions of subsection (a) shall not be construed to be an expression of the
				sense of Congress on the application of the decision described in subsection
				(a) with respect to the provision of services or benefits for Indians living in
				any State other than Montana.
								811.MoratoriumDuring the period of the moratorium imposed
				on implementation of the final rule published in the Federal Register on
				September 16, 1987, by the Department of Health and Human Services, relating to
				eligibility for the health care services of the Indian Health Service, the
				Indian Health Service shall provide services pursuant to the criteria for
				eligibility for such services that were in effect on September 15, 1987,
				subject to the provisions of sections 806 and 807, until the Service has
				submitted to the Committees on Appropriations of the Senate and the House of
				Representatives a budget request reflecting the increased costs associated with
				the proposed final rule, and the request has been included in an appropriations
				Act and enacted into law.
							812.Severability
				provisionsIf any provision of
				this Act, any amendment made by the Act, or the application of such provision
				or amendment to any person or circumstances is held to be invalid, the
				remainder of this Act, the remaining amendments made by this Act, and the
				application of such provisions to persons or circumstances other than those to
				which it is held invalid, shall not be affected thereby.
							813.Establishment of
				National Bipartisan Commission on Indian Health Care
								(a)EstablishmentThere
				is established the National Bipartisan Indian Health Care Commission (the
				Commission).
								(b)Duties of
				CommissionThe duties of the Commission are the following:
									(1)To establish a study
				committee composed of those members of the Commission appointed by the Director
				of the Service and at least 4 members of Congress from among the members of the
				Commission, the duties of which shall be the following:
										(A)To the extent necessary
				to carry out its duties, collect and compile data necessary to understand the
				extent of Indian needs with regard to the provision of health services,
				regardless of the location of Indians, including holding hearings and
				soliciting the views of Indians, Indian Tribes, Tribal Organizations, and Urban
				Indian Organizations, which may include authorizing and making funds available
				for feasibility studies of various models for providing and funding health
				services for all Indian beneficiaries, including those who live outside of a
				reservation, temporarily or permanently.
										(B)To make legislative
				recommendations to the Commission regarding the delivery of Federal health care
				services to Indians. Such recommendations shall include those related to issues
				of eligibility, benefits, the range of service providers, the cost of such
				services, financing such services, and the optimal manner in which to provide
				such services.
										(C)To determine the effect
				of the enactment of such recommendations on (i) the existing system of delivery
				of health services for Indians, and (ii) the sovereign status of Indian
				Tribes.
										(D)Not later than 12 months
				after the appointment of all members of the Commission, to submit a written
				report of its findings and recommendations to the full Commission. The report
				shall include a statement of the minority and majority position of the
				Committee and shall be disseminated, at a minimum, to every Indian Tribe,
				Tribal Organization, and Urban Indian Organization for comment to the
				Commission.
										(E)To report regularly to
				the full Commission regarding the findings and recommendations developed by the
				study committee in the course of carrying out its duties under this
				section.
										(2)To review and analyze the
				recommendations of the report of the study committee.
									(3)To make legislative
				recommendations to Congress regarding the delivery of Federal health care
				services to Indians. Such recommendations shall include those related to issues
				of eligibility, benefits, the range of service providers, the cost of such
				services, financing such services, and the optimal manner in which to provide
				such services.
									(4)Not later than 18 months
				following the date of appointment of all members of the Commission, submit a
				written report to Congress regarding the delivery of Federal health care
				services to Indians. Such recommendations shall include those related to issues
				of eligibility, benefits, the range of service providers, the cost of such
				services, financing such services, and the optimal manner in which to provide
				such services.
									(c)Members
									(1)AppointmentThe
				Commission shall be composed of 25 members, appointed as follows:
										(A)Ten members of Congress,
				including 3 from the House of Representatives and 2 from the Senate, appointed
				by their respective majority leaders, and 3 from the House of Representatives
				and 2 from the Senate, appointed by their respective minority leaders, and who
				shall be members of the standing committees of Congress that consider
				legislation affecting health care to Indians.
										(B)Twelve persons chosen by
				the congressional members of the Commission, 1 from each Service Area as
				currently designated by the Director of the Service to be chosen from among 3
				nominees from each Service Area put forward by the Indian Tribes within the
				area, with due regard being given to the experience and expertise of the
				nominees in the provision of health care to Indians and to a reasonable
				representation on the commission of members who are familiar with various
				health care delivery modes and who represent Indian Tribes of various size
				populations.
										(C)Three persons appointed
				by the Director who are knowledgeable about the provision of health care to
				Indians, at least 1 of whom shall be appointed from among 3 nominees put
				forward by those programs whose funds are provided in whole or in part by the
				Service primarily or exclusively for the benefit of Urban Indians.
										(D)All those persons chosen
				by the congressional members of the Commission and by the Director shall be
				members of federally recognized Indian Tribes.
										(2)Chair; vice
				chairThe Chair and Vice Chair of the Commission shall be
				selected by the congressional members of the Commission.
									(3)TermsThe
				terms of members of the Commission shall be for the life of the
				Commission.
									(4)Deadline for
				appointmentsCongressional members of the Commission shall be
				appointed not later than 180 days after the date of enactment of the
				Indian Health Care Improvement Act Amendments
				of 2007, and the remaining members of the Commission shall be
				appointed not later than 60 days following the appointment of the congressional
				members.
									(5)VacancyA
				vacancy in the Commission shall be filled in the manner in which the original
				appointment was made.
									(d)Compensation
									(1)Congressional
				membersEach congressional member of the Commission shall receive
				no additional pay, allowances, or benefits by reason of their service on the
				Commission and shall receive travel expenses and per diem in lieu of
				subsistence in accordance with sections 5702 and 5703 of title 5, United States
				Code.
									(2)Other
				membersRemaining members of the Commission, while serving on the
				business of the Commission (including travel time), shall be entitled to
				receive compensation at the per diem equivalent of the rate provided for level
				IV of the Executive Schedule under section 5315 of title 5, United States Code,
				and while so serving away from home and the member’s regular place of business,
				a member may be allowed travel expenses, as authorized by the Chairman of the
				Commission. For purpose of pay (other than pay of members of the Commission)
				and employment benefits, rights, and privileges, all personnel of the
				Commission shall be treated as if they were employees of the United States
				Senate.
									(e)MeetingsThe
				Commission shall meet at the call of the Chair.
								(f)QuorumA
				quorum of the Commission shall consist of not less than 15 members, provided
				that no less than 6 of the members of Congress who are Commission members are
				present and no less than 9 of the members who are Indians are present.
								(g)Executive Director;
				staff; facilities
									(1)Appointment;
				payThe Commission shall appoint an executive director of the
				Commission. The executive director shall be paid the rate of basic pay for
				level V of the Executive Schedule.
									(2)Staff
				appointmentWith the approval of the Commission, the executive
				director may appoint such personnel as the executive director deems
				appropriate.
									(3)Staff
				payThe staff of the Commission shall be appointed without regard
				to the provisions of title 5, United States Code, governing appointments in the
				competitive service, and shall be paid without regard to the provisions of
				chapter 51 and subchapter III of chapter 53 of such title (relating to
				classification and General Schedule pay rates).
									(4)Temporary
				servicesWith the approval of the Commission, the executive
				director may procure temporary and intermittent services under section 3109(b)
				of title 5, United States Code.
									(5)FacilitiesThe
				Administrator of General Services shall locate suitable office space for the
				operation of the Commission. The facilities shall serve as the headquarters of
				the Commission and shall include all necessary equipment and incidentals
				required for the proper functioning of the Commission.
									(h)Hearings(1)For the purpose of
				carrying out its duties, the Commission may hold such hearings and undertake
				such other activities as the Commission determines to be necessary to carry out
				its duties, provided that at least 6 regional hearings are held in different
				areas of the United States in which large numbers of Indians are present. Such
				hearings are to be held to solicit the views of Indians regarding the delivery
				of health care services to them. To constitute a hearing under this subsection,
				at least 5 members of the Commission, including at least 1 member of Congress,
				must be present. Hearings held by the study committee established in this
				section may count toward the number of regional hearings required by this
				subsection.
									(2)Upon request of the
				Commission, the Comptroller General shall conduct such studies or
				investigations as the Commission determines to be necessary to carry out its
				duties.
									(3)(A)The Director of the
				Congressional Budget Office or the Chief Actuary of the Centers for Medicare
				& Medicaid Services, or both, shall provide to the Commission, upon the
				request of the Commission, such cost estimates as the Commission determines to
				be necessary to carry out its duties.
										(B)The Commission shall
				reimburse the Director of the Congressional Budget Office for expenses relating
				to the employment in the office of that Director of such additional staff as
				may be necessary for the Director to comply with requests by the Commission
				under subparagraph (A).
										(4)Upon the request of the
				Commission, the head of any Federal agency is authorized to detail, without
				reimbursement, any of the personnel of such agency to the Commission to assist
				the Commission in carrying out its duties. Any such detail shall not interrupt
				or otherwise affect the civil service status or privileges of the Federal
				employee.
									(5)Upon the request of the
				Commission, the head of a Federal agency shall provide such technical
				assistance to the Commission as the Commission determines to be necessary to
				carry out its duties.
									(6)The Commission may use
				the United States mails in the same manner and under the same conditions as
				Federal agencies and shall, for purposes of the frank, be considered a
				commission of Congress as described in section 3215 of title 39, United States
				Code.
									(7)The Commission may secure
				directly from any Federal agency information necessary to enable it to carry
				out its duties, if the information may be disclosed under section 552 of title
				4, United States Code. Upon request of the Chairman of the Commission, the head
				of such agency shall furnish such information to the Commission.
									(8)Upon the request of the
				Commission, the Administrator of General Services shall provide to the
				Commission on a reimbursable basis such administrative support services as the
				Commission may request.
									(9)For purposes of costs
				relating to printing and binding, including the cost of personnel detailed from
				the Government Printing Office, the Commission shall be deemed to be a
				committee of Congress.
									(i)Authorization of
				appropriationsThere is authorized to be appropriated $4,000,000
				to carry out the provisions of this section, which sum shall not be deducted
				from or affect any other appropriation for health care for Indian
				persons.
								(j)Nonapplicability of
				FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall not apply to the
				Commission.
								814.Confidentiality of
				medical quality assurance records; qualified immunity for participants
								(a)Confidentiality of
				recordsMedical quality assurance records created by or for any
				Indian Health Program or a health program of an Urban Indian Organization as
				part of a medical quality assurance program are confidential and privileged.
				Such records may not be disclosed to any person or entity, except as provided
				in subsection (c).
								(b)Prohibition on
				disclosure and testimony
									(1)In
				generalNo part of any medical quality assurance record described
				in subsection (a) may be subject to discovery or admitted into evidence in any
				judicial or administrative proceeding, except as provided in subsection
				(c).
									(2)TestimonyA
				person who reviews or creates medical quality assurance records for any Indian
				Health Program or Urban Indian Organization who participates in any proceeding
				that reviews or creates such records may not be permitted or required to
				testify in any judicial or administrative proceeding with respect to such
				records or with respect to any finding, recommendation, evaluation, opinion, or
				action taken by such person or body in connection with such records except as
				provided in this section.
									(c)Authorized disclosure
				and testimony
									(1)In
				generalSubject to paragraph (2), a medical quality assurance
				record described in subsection (a) may be disclosed, and a person referred to
				in subsection (b) may give testimony in connection with such a record, only as
				follows:
										(A)To a Federal executive
				agency or private organization, if such medical quality assurance record or
				testimony is needed by such agency or organization to perform licensing or
				accreditation functions related to any Indian Health Program or to a health
				program of an Urban Indian Organization to perform monitoring, required by law,
				of such program or organization.
										(B)To an administrative or
				judicial proceeding commenced by a present or former Indian Health Program or
				Urban Indian Organization provider concerning the termination, suspension, or
				limitation of clinical privileges of such health care provider.
										(C)To a governmental board
				or agency or to a professional health care society or organization, if such
				medical quality assurance record or testimony is needed by such board, agency,
				society, or organization to perform licensing, credentialing, or the monitoring
				of professional standards with respect to any health care provider who is or
				was an employee of any Indian Health Program or Urban Indian
				Organization.
										(D)To a hospital, medical
				center, or other institution that provides health care services, if such
				medical quality assurance record or testimony is needed by such institution to
				assess the professional qualifications of any health care provider who is or
				was an employee of any Indian Health Program or Urban Indian Organization and
				who has applied for or been granted authority or employment to provide health
				care services in or on behalf of such program or organization.
										(E)To an officer, employee,
				or contractor of the Indian Health Program or Urban Indian Organization that
				created the records or for which the records were created. If that officer,
				employee, or contractor has a need for such record or testimony to perform
				official duties.
										(F)To a criminal or civil
				law enforcement agency or instrumentality charged under applicable law with the
				protection of the public health or safety, if a qualified representative of
				such agency or instrumentality makes a written request that such record or
				testimony be provided for a purpose authorized by law.
										(G)In an administrative or
				judicial proceeding commenced by a criminal or civil law enforcement agency or
				instrumentality referred to in subparagraph (F), but only with respect to the
				subject of such proceeding.
										(2)Identity of
				participantsWith the exception of the subject of a quality
				assurance action, the identity of any person receiving health care services
				from any Indian Health Program or Urban Indian Organization or the identity of
				any other person associated with such program or organization for purposes of a
				medical quality assurance program that is disclosed in a medical quality
				assurance record described in subsection (a) shall be deleted from that record
				or document before any disclosure of such record is made outside such program
				or organization. Such requirement does not apply to the release of information
				pursuant to section 552a of title 5.
									(d)Disclosure for certain
				purposes
									(1)In
				generalNothing in this section shall be construed as authorizing
				or requiring the withholding from any person or entity aggregate statistical
				information regarding the results of any Indian Health Program or Urban Indian
				Organizations’s medical quality assurance programs.
									(2)Withholding from
				CongressNothing in this section shall be construed as authority
				to withhold any medical quality assurance record from a committee of either
				House of Congress, any joint committee of Congress, or the Government
				Accountability Office if such record pertains to any matter within their
				respective jurisdictions.
									(e)Prohibition on
				disclosure of record or testimonyA person or entity having
				possession of or access to a record or testimony described by this section may
				not disclose the contents of such record or testimony in any manner or for any
				purpose except as provided in this section.
								(f)Exemption from Freedom
				of Information ActMedical quality assurance records described in
				subsection (a) may not be made available to any person under section 552 of
				title 5.
								(g)Limitation on civil
				liabilityA person who participates in or provides information to
				a person or body that reviews or creates medical quality assurance records
				described in subsection (a) shall not be civilly liable for such participation
				or for providing such information if the participation or provision of
				information was in good faith based on prevailing professional standards at the
				time the medical quality assurance program activity took place.
								(h)Application to
				information in certain other recordsNothing in this section
				shall be construed as limiting access to the information in a record created
				and maintained outside a medical quality assurance program, including a
				patient’s medical records, on the grounds that the information was presented
				during meetings of a review body that are part of a medical quality assurance
				program.
								(i)RegulationsThe
				Secretary, acting through the Service, shall promulgate regulations pursuant to
				section 802.
								(j)DefinitionsIn
				this section:
									(1)The term health
				care provider means any health care professional, including community
				health aides and practitioners certified under section 121, who are granted
				clinical practice privileges or employed to provide health care services in an
				Indian Health Program or health program of an Urban Indian Organization, who is
				licensed or certified to perform health care services by a governmental board
				or agency or professional health care society or organization.
									(2)The term medical
				quality assurance program means any activity carried out before, on, or
				after the date of enactment of this Act by or for any Indian Health Program or
				Urban Indian Organization to assess the quality of medical care, including
				activities conducted by or on behalf of individuals, Indian Health Program or
				Urban Indian Organization medical or dental treatment review committees, or
				other review bodies responsible for quality assurance, credentials, infection
				control, patient safety, patient care assessment (including treatment
				procedures, blood, drugs, and therapeutics), medical records, health resources
				management review and identification and prevention of medical or dental
				incidents and risks.
									(3)The term medical
				quality assurance record means the proceedings, records, minutes, and
				reports that emanate from quality assurance program activities described in
				paragraph (2) and are produced or compiled by or for an Indian Health Program
				or Urban Indian Organization as part of a medical quality assurance
				program.
									815.Appropriations;
				availabilityAny new spending
				authority (described in subparagraph (A) or (B) of section 401(c)(2) of the
				Congressional Budget Act of 1974 (Public Law 93–344; 88 Stat. 317)) which is
				provided under this Act shall be effective for any fiscal year only to such
				extent or in such amounts as are provided in appropriation Acts.
							816.Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year through fiscal year 2017 to carry out this
				title.
							.
				(b)Rate of pay
					(1)Positions at level
			 IVSection 5315 of title 5, United States Code, is amended by
			 striking Assistant Secretaries of Health and Human Services (6)
			 and inserting Assistant Secretaries of Health and Human Services
			 (7).
					(2)Positions at level
			 VSection 5316 of title 5, United States Code, is amended by
			 striking Director, Indian Health Service, Department of Health and Human
			 Services.
					(c)Amendments to other
			 provisions of law
					(1)Section 3307(b)(1)(C) of
			 the Children’s Health Act of 2000 (25 U.S.C. 1671 note; Public Law 106–310) is
			 amended by striking Director of the Indian Health Service and
			 inserting Assistant Secretary for Indian Health.
					(2)The Indian Lands Open
			 Dump Cleanup Act of 1994 is amended—
						(A)in section 3 (25 U.S.C.
			 3902)—
							(i)by striking paragraph
			 (2);
							(ii)by redesignating
			 paragraphs (1), (3), (4), (5), and (6) as paragraphs (4), (5), (2), (6), and
			 (1), respectively, and moving those paragraphs so as to appear in numerical
			 order; and
							(iii)by inserting before
			 paragraph (4) (as redesignated by clause (ii)) the following:
								
									(3)Assistant
				SecretaryThe term Assistant Secretary means the
				Assistant Secretary for Indian
				Health.
									;
							(B)in section 5 (25 U.S.C.
			 3904), by striking the section designation and heading and inserting the
			 following:
							
								5.Authority of Assistant
				Secretary for Indian
				Health
								;
						(C)in section 6(a) (25
			 U.S.C. 3905(a)), in the subsection heading, by striking Director and inserting
			 Assistant
			 Secretary;
						(D)in section 9(a) (25
			 U.S.C. 3908(a)), in the subsection heading, by striking Director and inserting
			 Assistant
			 Secretary; and
						(E)by striking
			 Director each place it appears and inserting Assistant
			 Secretary.
						(3)Section 5504(d)(2) of the
			 Augustus F. Hawkins-Robert T. Stafford Elementary and Secondary School
			 Improvement Amendments of 1988 (25 U.S.C. 2001 note; Public Law 100–297) is
			 amended by striking Director of the Indian Health Service and
			 inserting Assistant Secretary for Indian Health.
					(4)Section 203(a)(1) of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 763(a)(1)) is amended by striking Director of the Indian Health
			 Service and inserting Assistant Secretary for Indian
			 Health.
					(5)Subsections (b) and (e)
			 of section 518 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1377) are amended by striking Director
			 of the Indian Health Service each place it appears and inserting
			 Assistant Secretary for Indian Health.
					(6)Section 317M(b) of the
			 Public Health Service Act (42 U.S.C.
			 247b–14(b)) is amended—
						(A)by striking
			 Director of the Indian Health Service each place it appears and
			 inserting Assistant Secretary for Indian Health; and
						(B)in paragraph (2)(A), by
			 striking the Directors referred to in such paragraph and
			 inserting the Director of the Centers for Disease Control and Prevention
			 and the Assistant Secretary for Indian Health.
						(7)Section 417C(b) of the
			 Public Health Service Act (42 U.S.C.
			 285–9(b)) is amended by striking Director of the Indian Health
			 Service and inserting Assistant Secretary for Indian
			 Health.
					(8)Section 1452(i) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–12(i)) is amended by striking
			 Director of the Indian Health Service each place it appears and
			 inserting Assistant Secretary for Indian Health.
					(9)Section 803B(d)(1) of the
			 Native American Programs Act of 1974 (42 U.S.C. 2991b–2(d)(1)) is amended in
			 the last sentence by striking Director of the Indian Health
			 Service and inserting Assistant Secretary for Indian
			 Health.
					(10)Section 203(b) of the
			 Michigan Indian Land Claims Settlement Act (Public Law 105–143; 111 Stat. 2666)
			 is amended by striking Director of the Indian Health Service and
			 inserting Assistant Secretary for Indian Health.
					102.Soboba sanitation
			 facilitiesThe Act of December
			 17, 1970 (84 Stat. 1465), is amended by adding at the end the following:
				
					9.Nothing in this Act shall preclude the
				Soboba Band of Mission Indians and the Soboba Indian Reservation from being
				provided with sanitation facilities and services under the authority of section
				7 of the Act of August 5, 1954 (68 Stat. 674), as amended by the Act of July
				31, 1959 (73 Stat.
				267).
					.
			103.Native American Health
			 and Wellness Foundation
				(a)In
			 generalThe Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) is amended by adding at the end the following:
					
						VIIINative American Health
				and Wellness Foundation
							801.DefinitionsIn this title:
								(1)BoardThe
				term Board means the Board of Directors of the Foundation.
								(2)CommitteeThe
				term Committee means the Committee for the Establishment of Native
				American Health and Wellness Foundation established under section
				802(f).
								(3)FoundationThe
				term Foundation means the Native American Health and Wellness
				Foundation established under section 802.
								(4)SecretaryThe
				term Secretary means the Secretary of Health and Human
				Services.
								(5)ServiceThe
				term Service means the Indian Health Service of the Department of
				Health and Human Services.
								802.Native American Health
				and Wellness Foundation
								(a)Establishment
									(1)In
				generalAs soon as practicable after the date of enactment of
				this title, the Secretary shall establish, under the laws of the District of
				Columbia and in accordance with this title, the Native American Health and
				Wellness Foundation.
									(2)Funding
				determinationsNo funds, gift, property, or other item of value
				(including any interest accrued on such an item) acquired by the Foundation
				shall—
										(A)be taken into
				consideration for purposes of determining Federal appropriations relating to
				the provision of health care and services to Indians; or
										(B)otherwise limit,
				diminish, or affect the Federal responsibility for the provision of health care
				and services to Indians.
										(b)Perpetual
				existenceThe Foundation shall have perpetual existence.
								(c)Nature of
				corporationThe Foundation—
									(1)shall be a charitable and
				nonprofit federally chartered corporation; and
									(2)shall not be an agency or
				instrumentality of the United States.
									(d)Place of incorporation
				and domicileThe Foundation shall be incorporated and domiciled
				in the District of Columbia.
								(e)DutiesThe
				Foundation shall—
									(1)encourage, accept, and
				administer private gifts of real and personal property, and any income from or
				interest in such gifts, for the benefit of, or in support of, the mission of
				the Service;
									(2)undertake and conduct
				such other activities as will further the health and wellness activities and
				opportunities of Native Americans; and
									(3)participate with and
				assist Federal, State, and tribal governments, agencies, entities, and
				individuals in undertaking and conducting activities that will further the
				health and wellness activities and opportunities of Native Americans.
									(f)Committee for the
				Establishment of Native American Health and Wellness Foundation
									(1)In
				generalThe Secretary shall establish the Committee for the
				Establishment of Native American Health and Wellness Foundation to assist the
				Secretary in establishing the Foundation.
									(2)DutiesNot
				later than 180 days after the date of enactment of this section, the Committee
				shall—
										(A)carry out such activities
				as are necessary to incorporate the Foundation under the laws of the District
				of Columbia, including acting as incorporators of the Foundation;
										(B)ensure that the
				Foundation qualifies for and maintains the status required to carry out this
				section, until the Board is established;
										(C)establish the
				constitution and initial bylaws of the Foundation;
										(D)provide for the initial
				operation of the Foundation, including providing for temporary or interim
				quarters, equipment, and staff; and
										(E)appoint the initial
				members of the Board in accordance with the constitution and initial bylaws of
				the Foundation.
										(g)Board of
				Directors
									(1)In
				generalThe Board of Directors shall be the governing body of the
				Foundation.
									(2)PowersThe
				Board may exercise, or provide for the exercise of, the powers of the
				Foundation.
									(3)Selection
										(A)In
				generalSubject to subparagraph (B), the number of members of the
				Board, the manner of selection of the members (including the filling of
				vacancies), and the terms of office of the members shall be as provided in the
				constitution and bylaws of the Foundation.
										(B)Requirements
											(i)Number of
				membersThe Board shall have at least 11 members, who shall have
				staggered terms.
											(ii)Initial voting
				membersThe initial voting members of the Board—
												(I)shall be appointed by the
				Committee not later than 180 days after the date on which the Foundation is
				established; and
												(II)shall have staggered
				terms.
												(iii)QualificationThe
				members of the Board shall be United States citizens who are knowledgeable or
				experienced in Native American health care and related matters.
											(C)CompensationA
				member of the Board shall not receive compensation for service as a member, but
				shall be reimbursed for actual and necessary travel and subsistence expenses
				incurred in the performance of the duties of the Foundation.
										(h)Officers
									(1)In
				generalThe officers of the Foundation shall be—
										(A)a secretary, elected from
				among the members of the Board; and
										(B)any other officers
				provided for in the constitution and bylaws of the Foundation.
										(2)Chief Operating
				OfficerThe secretary of the Foundation may serve, at the
				direction of the Board, as the chief operating officer of the Foundation, or
				the Board may appoint a chief operating officer, who shall serve at the
				direction of the Board.
									(3)ElectionThe
				manner of election, term of office, and duties of the officers of the
				Foundation shall be as provided in the constitution and bylaws of the
				Foundation.
									(i)PowersThe
				Foundation—
									(1)shall adopt a
				constitution and bylaws for the management of the property of the Foundation
				and the regulation of the affairs of the Foundation;
									(2)may adopt and alter a
				corporate seal;
									(3)may enter into
				contracts;
									(4)may acquire (through a
				gift or otherwise), own, lease, encumber, and transfer real or personal
				property as necessary or convenient to carry out the purposes of the
				Foundation;
									(5)may sue and be sued;
				and
									(6)may perform any other act
				necessary and proper to carry out the purposes of the Foundation.
									(j)Principal
				office
									(1)In
				generalThe principal office of the Foundation shall be in the
				District of Columbia.
									(2)Activities;
				officesThe activities of the Foundation may be conducted, and
				offices may be maintained, throughout the United States in accordance with the
				constitution and bylaws of the Foundation.
									(k)Service of
				processThe Foundation shall comply with the law on service of
				process of each State in which the Foundation is incorporated and of each State
				in which the Foundation carries on activities.
								(l)Liability of officers,
				employees, and agents
									(1)In
				generalThe Foundation shall be liable for the acts of the
				officers, employees, and agents of the Foundation acting within the scope of
				their authority.
									(2)Personal
				liabilityA member of the Board shall be personally liable only
				for gross negligence in the performance of the duties of the member.
									(m)Restrictions
									(1)Limitation on
				spendingBeginning with the fiscal year following the first full
				fiscal year during which the Foundation is in operation, the administrative
				costs of the Foundation shall not exceed the percentage described in paragraph
				(2) of the sum of—
										(A)the amounts transferred
				to the Foundation under subsection (o) during the preceding fiscal year;
				and
										(B)donations received from
				private sources during the preceding fiscal year.
										(2)PercentagesThe
				percentages referred to in paragraph (1) are—
										(A)for the first fiscal year
				described in that paragraph, 20 percent;
										(B)for the following fiscal
				year, 15 percent; and
										(C)for each fiscal year
				thereafter, 10 percent.
										(3)Appointment and
				hiringThe appointment of officers and employees of the
				Foundation shall be subject to the availability of funds.
									(4)StatusA
				member of the Board or officer, employee, or agent of the Foundation shall not
				by reason of association with the Foundation be considered to be an officer,
				employee, or agent of the United States.
									(n)AuditsThe
				Foundation shall comply with section 10101 of title 36, United States Code, as
				if the Foundation were a corporation under part B of subtitle II of that
				title.
								(o)Funding
									(1)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out subsection (e)(1) $500,000 for each fiscal year, as adjusted to reflect
				changes in the Consumer Price Index for all-urban consumers published by the
				Department of Labor.
									(2)Transfer of donated
				fundsThe Secretary shall transfer to the Foundation funds held
				by the Department of Health and Human Services under the Act of August 5, 1954
				(42 U.S.C. 2001 et seq.), if the transfer or use of the funds is not prohibited
				by any term under which the funds were donated.
									803.Administrative
				services and support
								(a)Provision of support by
				SecretarySubject to subsection (b), during the 5-year period
				beginning on the date on which the Foundation is established, the
				Secretary—
									(1)may provide personnel,
				facilities, and other administrative support services to the Foundation;
									(2)may provide funds for
				initial operating costs and to reimburse the travel expenses of the members of
				the Board; and
									(3)shall require and accept
				reimbursements from the Foundation for—
										(A)services provided under
				paragraph (1); and
										(B)funds provided under
				paragraph (2).
										(b)ReimbursementReimbursements
				accepted under subsection (a)(3)—
									(1)shall be deposited in the
				Treasury of the United States to the credit of the applicable appropriations
				account; and
									(2)shall be chargeable for
				the cost of providing services described in subsection (a)(1) and travel
				expenses described in subsection (a)(2).
									(c)Continuation of certain
				servicesThe Secretary may continue to provide facilities and
				necessary support services to the Foundation after the termination of the
				5-year period specified in subsection (a) if the facilities and
				services—
									(1)are available; and
									(2)are provided on
				reimbursable cost
				basis.
									.
				(b)Technical
			 amendmentsThe Indian
			 Self-Determination and Education Assistance Act is amended—
					(1)by redesignating the
			 second title V (25 U.S.C. 458bbb et seq.) as title VII;
					(2)by redesignating sections
			 501, 502, and 503 (25 U.S.C. 458bbb, 458bbb–1, 458bbb–2) as sections 701, 702,
			 and 703, respectively; and
					(3)in subsection (a)(2) of
			 section 702 and paragraph (2) of section 703 (as redesignated by paragraph
			 (2)), by striking section 501 and inserting section
			 701.
					IIImprovement of Indian
			 health care provided under the Social Security Act 
			201.Expansion of payments
			 under Medicare, Medicaid, and SCHIP for all covered services furnished by
			 Indian Health Programs
				(a)Medicaid
					(1)Expansion to all
			 covered servicesSection 1911
			 of the Social Security Act (42 U.S.C. 1396j) is amended—
						(A)by amending the section
			 designation and heading to read as follows:
							
								1911.Indian Health
				Programs
								;
							and(B)by amending subsection
			 (a) to read as follows:
							
								(a)Eligibility for payment
				for medical assistanceThe
				Indian Health Service and an Indian Tribe, Tribal Organization, or an Urban
				Indian Organization shall be eligible for payment for medical assistance
				provided under a State plan or under waiver authority with respect to items and
				services furnished by the Indian Health Service, Indian Tribe, Tribal
				Organization, or Urban Indian Organization if the furnishing of such services
				meets all the conditions and requirements which are applicable generally to the
				furnishing of items and services under this title and under such plan or waiver
				authority.
								.
						(2)Compliance with
			 conditions and requirementsSubsection (b) of such section is
			 amended to read as follows:
						
							(b)Compliance with
				conditions and requirementsA facility of the Indian Health
				Service or an Indian Tribe, Tribal Organization, or an Urban Indian
				Organization which is eligible for payment under subsection (a) with respect to
				the furnishing of items and services, but which does not meet all of the
				conditions and requirements of this title and under a State plan or waiver
				authority which are applicable generally to such facility, shall make such
				improvements as are necessary to achieve or maintain compliance with such
				conditions and requirements in accordance with a plan submitted to and accepted
				by the Secretary for achieving or maintaining compliance with such conditions
				and requirements, and shall be deemed to meet such conditions and requirements
				(and to be eligible for payment under this title), without regard to the extent
				of its actual compliance with such conditions and requirements, during the
				first 12 months after the month in which such plan is
				submitted.
							.
					(3)Revision of authority
			 to enter into agreementsSubsection (c) of such section is
			 amended to read as follows:
						
							(c)Authority To enter into
				agreementsThe Secretary may enter into an agreement with a State
				for the purpose of reimbursing the State for medical assistance provided by the
				Indian Health Service, an Indian Tribe, Tribal Organization, or an Urban Indian
				Organization (as so defined), directly, through referral, or under contracts or
				other arrangements between the Indian Health Service, an Indian Tribe, Tribal
				Organization, or an Urban Indian Organization and another health care provider
				to Indians who are eligible for medical assistance under the State plan or
				under waiver
				authority.
							.
					(4)Cross-references to
			 special fund for improvement of IHS facilities; direct billing option;
			 definitionsSuch section is further amended by striking
			 subsection (d) and adding at the end the following new subsections:
						
							(d)Special fund for
				improvement of IHS facilitiesFor provisions relating to the
				authority of the Secretary to place payments to which a facility of the Indian
				Health Service is eligible for payment under this title into a special fund
				established under section 401(c)(1) of the Indian Health Care Improvement Act,
				and the requirement to use amounts paid from such fund for making improvements
				in accordance with subsection (b), see subparagraphs (A) and (B) of section
				401(c)(1) of such Act.
							(e)Direct
				billingFor provisions relating to the authority of a Tribal
				Health Program or an Urban Indian Organization to elect to directly bill for,
				and receive payment for, health care items and services provided by such
				Program or Organization for which payment is made under this title, see section
				401(d) of the Indian Health Care Improvement Act.
							(f)DefinitionsIn this section, the terms Indian
				Health Program, Indian Tribe, Tribal Health
				Program, Tribal Organization, and Urban Indian
				Organization have the meanings given those terms in section 4 of the
				Indian Health Care Improvement
				Act.
							.
					(b)Medicare
					(1)Expansion to all
			 covered servicesSection 1880 of such Act (42 U.S.C. 1395qq) is
			 amended—
						(A)by amending the section
			 designation and heading to read as follows:
							
								1880.Indian Health
				Programs
								;
				
							and(B)by amending subsection
			 (a) to read as follows:
							
								(a)Eligibility for
				paymentsSubject to
				subsection (e), the Indian Health Service and an Indian Tribe, Tribal
				Organization, or an Urban Indian Organization shall be eligible for payments
				under this title with respect to items and services furnished by the Indian
				Health Service, Indian Tribe, Tribal Organization, or Urban Indian Organization
				if the furnishing of such services meets all the conditions and requirements
				which are applicable generally to the furnishing of items and services under
				this
				title.
								.
						(2)Compliance with
			 conditions and requirementsSubsection (b) of such section is
			 amended to read as follows:
						
							(b)Compliance with
				conditions and requirementsSubject to subsection (e), a facility
				of the Indian Health Service or an Indian Tribe, Tribal Organization, or an
				Urban Indian Organization which is eligible for payment under subsection (a)
				with respect to the furnishing of items and services, but which does not meet
				all of the conditions and requirements of this title which are applicable
				generally to such facility, shall make such improvements as are necessary to
				achieve or maintain compliance with such conditions and requirements in
				accordance with a plan submitted to and accepted by the Secretary for achieving
				or maintaining compliance with such conditions and requirements, and shall be
				deemed to meet such conditions and requirements (and to be eligible for payment
				under this title), without regard to the extent of its actual compliance with
				such conditions and requirements, during the first 12 months after the month in
				which such plan is
				submitted.
							.
					(3)Cross-references to
			 special fund for improvement of IHS facilities; direct billing option;
			 definitions
						(A)In
			 generalSuch section is further amended by striking subsections
			 (c) and (d) and inserting the following new subsections:
							
								(c)Special fund for
				improvement of IHS facilitiesFor provisions relating to the
				authority of the Secretary to place payments to which a facility of the Indian
				Health Service is eligible for payment under this title into a special fund
				established under section 401(c)(1) of the Indian Health Care Improvement Act,
				and the requirement to use amounts paid from such fund for making improvements
				in accordance with subsection (b), see subparagraphs (A) and (B) of section
				401(c)(1) of such Act.
								(d)Direct
				billingFor provisions relating to the authority of a Tribal
				Health Program or an Urban Indian Organization to elect to directly bill for,
				and receive payment for, health care items and services provided by such
				Program or Organization for which payment is made under this title, see section
				401(d) of the Indian Health Care Improvement
				Act.
								.
						(B)Conforming
			 amendmentParagraph (3) of section 1880(e) of such Act (42 U.S.C.
			 1395qq(e)) is amended by inserting and section 401(c)(1) of the Indian
			 Health Care Improvement Act after Subsection (c).
						(4)DefinitionsSuch
			 section is further amended by amending subsection (f) to read as
			 follows:
						
							(f)DefinitionsIn this section, the terms Indian
				Health Program, Indian Tribe, Service Unit,
				Tribal Health Program, Tribal Organization, and
				Urban Indian Organization have the meanings given those terms in
				section 4 of the Indian Health Care Improvement
				Act.
							.
					(c)Application to
			 SCHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C.
			 1397gg(e)(1)) is amended—
					(1)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(2)by inserting after
			 subparagraph (C), the following new subparagraph:
						
							(D)Section 1911 (relating to
				Indian Health Programs, other than subsection (d) of such
				section).
							.
					202. Increased outreach to
			 Indians under Medicaid and SCHIP and improved cooperation in the provision of
			 items and services to Indians under Social Security Act health benefit
			 programsSection 1139 of the
			 Social Security Act (42 U.S.C. 1320b–9) is amended to read as follows:
				
					1139.Improved access to,
				and delivery of, health care for Indians under titles XVIII, XIX, and
				XXI
						(a)Agreements with States
				for Medicaid and SCHIP outreach on or near reservations To increase the
				enrollment of Indians in those programs
							(1)In
				generalIn order to improve the access of Indians residing on or
				near a reservation to obtain benefits under the Medicaid and State children's
				health insurance programs established under titles XIX and XXI, the Secretary
				shall encourage the State to take steps to provide for enrollment on or near
				the reservation. Such steps may include outreach efforts such as the
				outstationing of eligibility workers, entering into agreements with the Indian
				Health Service, Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations to provide outreach, education regarding eligibility and
				benefits, enrollment, and translation services when such services are
				appropriate.
							(2)ConstructionNothing
				in subparagraph (A) shall be construed as affecting arrangements entered into
				between States and the Indian Health Service, Indian Tribes, Tribal
				Organizations, or Urban Indian Organizations for such Service, Tribes, or
				Organizations to conduct administrative activities under such titles.
							(b)Requirement To
				facilitate cooperationThe Secretary, acting through the Centers
				for Medicare & Medicaid Services, shall take such steps as are necessary to
				facilitate cooperation with, and agreements between, States and the Indian
				Health Service, Indian Tribes, Tribal Organizations, or Urban Indian
				Organizations with respect to the provision of health care items and services
				to Indians under the programs established under title XVIII, XIX, or
				XXI.
						(c)Definition of Indian;
				Indian Tribe; Indian Health Program; Tribal Organization; Urban Indian
				OrganizationIn this section, the terms Indian,
				Indian Tribe, Indian Health Program, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
						.
			203.Additional provisions
			 to increase outreach to, and enrollment of, Indians in SCHIP and
			 Medicaid
				(a)Nonapplication of 10
			 percent limit on outreach and certain other expendituresSection
			 2105(c)(2) of the Social Security Act (42 U.S.C. 1397ee(c)(2)) is amended by
			 adding at the end the following new subparagraph:
					
						(C)Nonapplication to
				expenditures for outreach to increase the enrollment of Indian children under
				this title and title XIXThe limitation under subparagraph (A) on
				expenditures for items described in subsection (a)(1)(D) shall not apply in the
				case of expenditures for outreach activities to families of Indian children
				likely to be eligible for child health assistance under the plan or medical
				assistance under the State plan under title XIX (or under a waiver of such
				plan), to inform such families of the availability of, and to assist them in
				enrolling their children in, such plans, including such activities conducted
				under grants, contracts, or agreements entered into under section
				1139(a).
						.
				(b)Assurance of payments
			 to Indian health care providers for child health
			 assistanceSection 2102(b)(3)(D) of such Act (42 U.S.C.
			 1397bb(b)(3)(D)) is amended by striking (as defined in section 4(c) of
			 the Indian Health Care Improvement Act, 25 U.S.C. 1603(c)) and
			 inserting , including how the State will ensure that payments are made
			 to Indian Health Programs and Urban Indian Organizations operating in the State
			 for the provision of such assistance.
				(c)Inclusion of other
			 Indian financed health care programs in exemption from prohibition on certain
			 paymentsSection 2105(c)(6)(B) of such Act (42 U.S.C.
			 1397ee(c)(6)(B)) is amended by striking insurance program, other than an
			 insurance program operated or financed by the Indian Health Service and
			 inserting program, other than a health care program operated or financed
			 by the Indian Health Service or by an Indian Tribe, Tribal Organization, or
			 Urban Indian Organization.
				(d)Satisfaction of
			 Medicaid documentation requirements
					(1)In
			 generalSection 1903(x)(3)(B) of the Social Security Act (42
			 U.S.C. 1396b(x)(3)(B)) is amended—
						(A)by redesignating clause
			 (v) as clause (vi); and
						(B)by inserting after clause
			 (iv), the following new clause:
							
								(v)(I)Except as provided in
				subclause (II), a document issued by a federally-recognized Indian tribe
				evidencing membership or enrollment in, or affiliation with, such tribe.
									(II)With
				respect to those federally-recognized Indian tribes located within States
				having an international border whose membership includes individuals who are
				not citizens of the United States, the Secretary shall, after consulting with
				such tribes, issue regulations authorizing the presentation of such other forms
				of documentation (including tribal documentation, if appropriate) that the
				Secretary determines to be satisfactory documentary evidence of citizenship or
				nationality for purposes of satisfying the requirement of this
				subsection.
									.
						(2)Transition
			 ruleDuring the period that begins on July 1, 2006, and ends on
			 the effective date of final regulations issued under subclause (II) of section
			 1903(x)(3)(B)(v) of the Social Security Act (42 U.S.C. 1396b(x)(3)(B)(v)) (as
			 added by paragraph (1)), an individual who is a member of a
			 federally-recognized Indian tribe described in subclause (II) of that section
			 who presents a document described in subclause (I) of such section that is
			 issued by such Indian tribe, shall be deemed to have presented satisfactory
			 evidence of citizenship or nationality for purposes of satisfying the
			 requirement of subsection (x) of section 1903 of such Act.
					(e)DefinitionsSection
			 2110(c) of such Act (42 U.S.C. 1397jj(c)) is amended by adding at the end the
			 following new paragraph:
					
						(9)Indian; Indian Health
				Program; Indian Tribe; etcThe terms Indian, Indian
				Health Program, Indian Tribe, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
						.
				204.Premiums and cost
			 sharing protections under Medicaid, eligibility determinations under Medicaid
			 and SCHIP, and protection of certain Indian property from Medicaid estate
			 recovery
				(a)Premiums and cost
			 sharing protection under Medicaid
					(1)In
			 generalSection 1916 of the Social Security Act (42 U.S.C. 1396o)
			 is amended—
						(A)in subsection (a), in the
			 matter preceding paragraph (1), by striking and (i) and
			 inserting , (i), and (j); and
						(B)by adding at the end the
			 following new subsection:
							
								(j)No premiums or cost
				sharing for Indians furnished items or services directly by Indian Health
				Programs or through referral under the contract health service
									(1)No cost sharing for
				items or services furnished to Indians through Indian Health Programs
										(A)In
				generalNo enrollment fee, premium, or similar charge, and no
				deduction, copayment, cost sharing, or similar charge shall be imposed against
				an Indian who is furnished an item or service directly by the Indian Health
				Service, an Indian Tribe, Tribal Organization, or Urban Indian Organization or
				through referral under the contract health service for which payment may be
				made under this title.
										(B)No reduction in amount
				of payment to Indian health providersPayment due under this
				title to the Indian Health Service, an Indian Tribe, Tribal Organization, or
				Urban Indian Organization, or a health care provider through referral under the
				contract health service for the furnishing of an item or service to an Indian
				who is eligible for assistance under such title, may not be reduced by the
				amount of any enrollment fee, premium, or similar charge, or any deduction,
				copayment, cost sharing, or similar charge that would be due from the Indian
				but for the operation of subparagraph (A).
										(2)Rule of
				constructionNothing in this subsection shall be construed as
				restricting the application of any other limitations on the imposition of
				premiums or cost sharing that may apply to an individual receiving medical
				assistance under this title who is an Indian.
									(3)DefinitionsIn
				this subsection, the terms contract health service,
				Indian, Indian Tribe, Tribal
				Organization, and Urban Indian Organization have the
				meanings given those terms in section 4 of the Indian Health Care Improvement
				Act.
									.
						(2)Conforming
			 amendmentSection 1916A (a)(1) of such Act (42 U.S.C.
			 1396o–1(a)(1)) is amended by striking section 1916(g) and
			 inserting subsections (g), (i), or (j) of section 1916.
					(b)Treatment of certain
			 property for Medicaid and SCHIP eligibility
					(1)MedicaidSection
			 1902(e) of the Social Security Act (42 U.S.C. 1396a) is amended by adding at
			 the end the following new paragraph:
						
							(13)Notwithstanding any
				other requirement of this title or any other provision of Federal or State law,
				a State shall disregard the following property for purposes of determining the
				eligibility of an individual who is an Indian (as defined in section 4 of the
				Indian Health Care Improvement Act) for medical assistance under this
				title:
								(A)Property, including real
				property and improvements, that is held in trust, subject to Federal
				restrictions, or otherwise under the supervision of the Secretary of the
				Interior, located on a reservation, including any federally recognized Indian
				Tribe’s reservation, pueblo, or colony, including former reservations in
				Oklahoma, Alaska Native regions established by the Alaska Native Claims
				Settlement Act, and Indian allotments on or near a reservation as designated
				and approved by the Bureau of Indian Affairs of the Department of the
				Interior.
								(B)For any federally
				recognized Tribe not described in subparagraph (A), property located within the
				most recent boundaries of a prior Federal reservation.
								(C)Ownership interests in
				rents, leases, royalties, or usage rights related to natural resources
				(including extraction of natural resources or harvesting of timber, other
				plants and plant products, animals, fish, and shellfish) resulting from the
				exercise of federally protected rights.
								(D)Ownership interests in or
				usage rights to items not covered by subparagraphs (A) through (C) that have
				unique religious, spiritual, traditional, or cultural significance or rights
				that support subsistence or a traditional lifestyle according to applicable
				tribal law or
				custom.
								.
					(2)Application to
			 SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)), as
			 amended by section 201(c), is amended—
						(A)by redesignating
			 subparagraphs (B) through (E), as subparagraphs (C) through (F), respectively;
			 and
						(B)by inserting after
			 subparagraph (A), the following new subparagraph:
							
								(B)Section 1902(e)(13)
				(relating to disregard of certain property for purposes of making eligibility
				determinations).
								.
						(c)Continuation of current
			 law protections of certain Indian property from Medicaid estate
			 recoverySection 1917(b)(3) of the Social Security Act (42 U.S.C.
			 1396p(b)(3)) is amended—
					(1)by inserting
			 (A) after (3); and
					(2)by adding at the end the
			 following new subparagraph:
						
							(B)The standards specified
				by the Secretary under subparagraph (A) shall require that the procedures
				established by the State agency under subparagraph (A) exempt income,
				resources, and property that are exempt from the application of this subsection
				as of April 1, 2003, under manual instructions issued to carry out this
				subsection (as in effect on such date) because of the Federal responsibility
				for Indian Tribes and Alaska Native Villages. Nothing in this subparagraph
				shall be construed as preventing the Secretary from providing additional estate
				recovery exemptions under this title for
				Indians.
							.
					205.Nondiscrimination in
			 qualifications for payment for services under Federal health care
			 programsSection 1139 of the
			 Social Security Act (42 U.S.C. 1320b–9), as amended by section 202, is amended
			 by redesignating subsection (c) as subsection (d), and inserting after
			 subsection (b) the following new subsection:
				
					(c)Nondiscrimination in
				qualifications for payment for services under Federal health care
				programs
						(1)Requirement to satisfy
				generally applicable participation requirements
							(A)In
				generalA Federal health care
				program must accept an entity that is operated by the Indian Health Service, an
				Indian Tribe, Tribal Organization, or Urban Indian Organization as a provider
				eligible to receive payment under the program for health care services
				furnished to an Indian on the same basis as any other provider qualified to
				participate as a provider of health care services under the program if the
				entity meets generally applicable State or other requirements for participation
				as a provider of health care services under the program.
							(B)Satisfaction of State
				or local licensure or recognition requirementsAny requirement for participation as a
				provider of health care services under a Federal health care program that an
				entity be licensed or recognized under the State or local law where the entity
				is located to furnish health care services shall be deemed to have been met in
				the case of an entity operated by the Indian Health Service, an Indian Tribe,
				Tribal Organization, or Urban Indian Organization if the entity meets all the
				applicable standards for such licensure or recognition, regardless of whether
				the entity obtains a license or other documentation under such State or local
				law. In accordance with section 221 of the Indian Health Care Improvement Act,
				the absence of the licensure of a health care professional employed by such an
				entity under the State or local law where the entity is located shall not be
				taken into account for purposes of determining whether the entity meets such
				standards, if the professional is licensed in another State.
							(2)Prohibition on Federal
				payments to entities or individuals excluded from participation in Federal
				health care programs or whose State licenses are under suspension or have been
				revoked
							(A)Excluded
				entitiesNo entity operated
				by the Indian Health Service, an Indian Tribe, Tribal Organization, or Urban
				Indian Organization that has been excluded from participation in any Federal
				health care program or for which a license is under suspension or has been
				revoked by the State where the entity is located shall be eligible to receive
				payment under any such program for health care services furnished to an
				Indian.
							(B)Excluded
				individualsNo individual who
				has been excluded from participation in any Federal health care program or
				whose State license is under suspension or has been revoked shall be eligible
				to receive payment under any such program for health care services furnished by
				that individual, directly or through an entity that is otherwise eligible to
				receive payment for health care services, to an Indian.
							(C)Federal health care
				program definedIn this subsection, the term, Federal
				health care program has the meaning given that term in section 1128B(f),
				except that, for purposes of this subsection, such term shall include the
				health insurance program under chapter 89 of title 5, United States
				Code.
							.
			206.Consultation on
			 Medicaid, SCHIP, and other health care programs funded under the Social
			 Security Act involving Indian Health Programs and Urban Indian
			 Organizations
				(a)In
			 generalSection 1139 of the
			 Social Security Act (42 U.S.C. 1320b–9), as amended by sections 202 and 205, is
			 amended by redesignating subsection (d) as subsection (e), and inserting after
			 subsection (c) the following new subsection:
					
						(d)Consultation with
				Tribal Technical Advisory Group (TTAG)The Secretary shall
				maintain within the Centers for Medicaid & Medicare Services (CMS) a Tribal
				Technical Advisory Group, established in accordance with requirements of the
				charter dated September 30, 2003, and in such group shall include a
				representative of the Urban Indian Organizations and the Service. The
				representative of the Urban Indian Organization shall be deemed to be an
				elected officer of a tribal government for purposes of applying section 204(b)
				of the Unfunded Mandates Reform Act of 1995 (2 U.S.C.
				1534(b)).
						.
				(b)Solicitation of Advice
			 Under Medicaid and SCHIP
					(1)Medicaid State plan
			 amendmentSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)) is amended—
						(A)in paragraph (69), by
			 striking and at the end;
						(B)in paragraph (70)(B)(iv),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by inserting after
			 paragraph (70)(B)(iv), the following new paragraph:
							
								(71)in the case of any State
				in which the Indian Health Service operates or funds health care programs, or
				in which 1 or more Indian Health Programs or Urban Indian Organizations (as
				such terms are defined in section 4 of the Indian Health Care Improvement Act)
				provide health care in the State for which medical assistance is available
				under such title, provide for a process under which the State seeks advice on a
				regular, ongoing basis from designees of such Indian Health Programs and Urban
				Indian Organizations on matters relating to the application of this title that
				are likely to have a direct effect on such Indian Health Programs and Urban
				Indian Organizations and that—
									(A)shall include
				solicitation of advice prior to submission of any plan amendments, waiver
				requests, and proposals for demonstration projects likely to have a direct
				effect on Indians, Indian Health Programs, or Urban Indian Organizations;
				and
									(B)may include appointment
				of an advisory committee and of a designee of such Indian Health Programs and
				Urban Indian Organizations to the medical care advisory committee advising the
				State on its State plan under this
				title.
									.
						(2)Application to
			 SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)), as
			 amended by section 204(b)(2), is amended—
						(A)by redesignating
			 subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively;
			 and
						(B)by inserting after
			 subparagraph (A), the following new subparagraph:
							
								(B)Section 1902(a)(71)
				(relating to the option of certain States to seek advice from designees of
				Indian Health Programs and Urban Indian
				Organizations).
								.
						(c)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed as superseding existing advisory committees, working groups,
			 guidance, or other advisory procedures established by the Secretary of Health
			 and Human Services or by any State with respect to the provision of health care
			 to Indians.
				207.Exclusion waiver
			 authority for affected Indian Health Programs and safe harbor transactions
			 under the Social Security Act
				(a)Exclusion waiver
			 authoritySection 1128 of the
			 Social Security Act (42 U.S.C. 1320a–7) is amended by adding at the end the
			 following new subsection:
					
						(k)Additional exclusion
				waiver authority for affected Indian Health
				ProgramsIn addition to the authority granted the
				Secretary under subsections (c)(3)(B) and (d)(3)(B) to waive an exclusion under
				subsection (a)(1), (a)(3), (a)(4), or (b), the Secretary may, in the case of an
				Indian Health Program, waive such an exclusion upon the request of the
				administrator of an affected Indian Health Program (as defined in section 4 of
				the Indian Health Care Improvement Act) who determines that the exclusion would
				impose a hardship on individuals entitled to benefits under or enrolled in a
				Federal health care
				program.
						.
				(b)Certain transactions
			 involving Indian health care programs deemed To be in safe
			 harborsSection 1128B(b) of the Social Security Act (42 U.S.C.
			 1320a–7b(b)) is amended by adding at the end the following new
			 paragraph:
					
						(4)Subject to such
				conditions as the Secretary may promulgate from time to time as necessary to
				prevent fraud and abuse, for purposes of paragraphs (1) and (2) and section
				1128A(a), the following transfers shall not be treated as remuneration:
							(A)Transfers between
				Indian Health Programs, Indian Tribes, Tribal Organizations, and Urban Indian
				OrganizationsTransfers of anything of value between or among an
				Indian Health Program, Indian Tribe, Tribal Organization, or Urban Indian
				Organization, that are made for the purpose of providing necessary health care
				items and services to any patient served by such Program, Tribe, or
				Organization and that consist of—
								(i)services in connection
				with the collection, transport, analysis, or interpretation of diagnostic
				specimens or test data;
								(ii)inventory or
				supplies;
								(iii)staff; or
								(iv)a waiver of all or part
				of premiums or cost sharing.
								(B)Transfers between
				Indian Health Programs, Indian Tribes, Tribal Organizations, or Urban Indian
				Organizations and patientsTransfers of anything of value between
				an Indian Health Program, Indian Tribe, Tribal Organization, or Urban Indian
				Organization and any patient served or eligible for service from an Indian
				Health Program, Indian Tribe, Tribal Organization, or Urban Indian
				Organization, including any patient served or eligible for service pursuant to
				section 807 of the Indian Health Care Improvement Act, but only if such
				transfers—
								(i)consist of expenditures
				related to providing transportation for the patient for the provision of
				necessary health care items or services, provided that the provision of such
				transportation is not advertised, nor an incentive of which the value is
				disproportionately large in relationship to the value of the health care item
				or service (with respect to the value of the item or service itself or, for
				preventative items or services, the future health care costs reasonably
				expected to be avoided);
								(ii)consist of expenditures
				related to providing housing to the patient (including a pregnant patient) and
				immediate family members or an escort necessary to assuring the timely
				provision of health care items and services to the patient, provided that the
				provision of such housing is not advertised nor an incentive of which the value
				is disproportionately large in relationship to the value of the health care
				item or service (with respect to the value of the item or service itself or,
				for preventative items or services, the future health care costs reasonably
				expected to be avoided); or
								(iii)are for the purpose of
				paying premiums or cost sharing on behalf of such a patient, provided that the
				making of such payment is not subject to conditions other than conditions
				agreed to under a contract for the delivery of contract health services.
								(C)Contract health
				servicesA transfer of anything of value negotiated as part of a
				contract entered into between an Indian Health Program, Indian Tribe, Tribal
				Organization, Urban Indian Organization, or the Indian Health Service and a
				contract care provider for the delivery of contract health services authorized
				by the Indian Health Service, provided that—
								(i)such a transfer is not
				tied to volume or value of referrals or other business generated by the
				parties; and
								(ii)any such transfer is
				limited to the fair market value of the health care items or services provided
				or, in the case of a transfer of items or services related to preventative
				care, the value of the future health care costs reasonably expected to be
				avoided.
								(D)Other
				transfersAny other transfer of anything of value involving an
				Indian Health Program, Indian Tribe, Tribal Organization, or Urban Indian
				Organization, or a patient served or eligible for service from an Indian Health
				Program, Indian Tribe, Tribal Organization, or Urban Indian Organization, that
				the Secretary, in consultation with the Attorney General, determines is
				appropriate, taking into account the special circumstances of such Indian
				Health Programs, Indian Tribes, Tribal Organizations, and Urban Indian
				Organizations, and of patients served by such Programs, Tribes, and
				Organizations.
							.
				208.Rules applicable under
			 Medicaid and SCHIP to managed care entities with respect to Indian enrollees
			 and Indian health care providers and Indian managed care entities
				(a)In
			 generalSection 1932 of the Social Security Act (42 U.S.C.
			 1396u–2) is amended by adding at the end the following new subsection:
					
						(h)Special rules with
				respect to Indian enrollees, Indian health care providers, and Indian managed
				care entities
							(1)Enrollee option to
				select an Indian health care provider as primary care providerIn
				the case of a non-Indian Medicaid managed care entity that—
								(A)has an Indian enrolled
				with the entity; and
								(B)has an Indian health care
				provider that is participating as a primary care provider within the network of
				the entity,
								insofar as the Indian is otherwise
				eligible to receive services from such Indian health care provider and the
				Indian health care provider has the capacity to provide primary care services
				to such Indian, the contract with the entity under section 1903(m) or under
				section 1905(t)(3) shall require, as a condition of receiving payment under
				such contract, that the Indian shall be allowed to choose such Indian health
				care provider as the Indian’s primary care provider under the entity.(2)Assurance of payment to
				Indian health care providers for provision of covered
				servicesEach contract with a managed care entity under section
				1903(m) or under section 1905(t)(3) shall require any such entity that has a
				significant percentage of Indian enrollees (as determined by the Secretary), as
				a condition of receiving payment under such contract to satisfy the following
				requirements:
								(A)Demonstration of
				participating indian health care providers or application of alternative
				payment arrangementsSubject to subparagraph (E), to—
									(i)demonstrate that the
				number of Indian health care providers that are participating providers with
				respect to such entity are sufficient to ensure timely access to covered
				Medicaid managed care services for those enrollees who are eligible to receive
				services from such providers; or
									(ii)agree to pay Indian
				health care providers who are not participating providers with the entity for
				covered Medicaid managed care services provided to those enrollees who are
				eligible to receive services from such providers at a rate equal to the rate
				negotiated between such entity and the provider involved or, if such a rate has
				not been negotiated, at a rate that is not less than the level and amount of
				payment which the entity would make for the services if the services were
				furnished by a participating provider which is not an Indian health care
				provider.
									(B)Prompt
				paymentTo agree to make prompt payment (in accordance with rules
				applicable to managed care entities) to Indian health care providers that are
				participating providers with respect to such entity or, in the case of an
				entity to which subparagraph (A)(ii) or (E) applies, that the entity is
				required to pay in accordance with that subparagraph.
								(C)Satisfaction of claim
				requirementTo deem any requirement for the submission of a claim
				or other documentation for services covered under subparagraph (A) by the
				enrollee to be satisfied through the submission of a claim or other
				documentation by an Indian health care provider that is consistent with section
				403(h) of the Indian Health Care Improvement Act.
								(D)Compliance with
				generally applicable requirements
									(i)In
				generalSubject to clause (ii), as a condition of payment under
				subparagraph (A), an Indian health care provider shall comply with the
				generally applicable requirements of this title, the State plan, and such
				entity with respect to covered Medicaid managed care services provided by the
				Indian health care provider to the same extent that non-Indian providers
				participating with the entity must comply with such requirements.
									(ii)Limitations on
				compliance with managed care entity generally applicable
				requirementsAn Indian health care provider—
										(I)shall not be required to
				comply with a generally applicable requirement of a managed care entity
				described in clause (i) as a condition of payment under subparagraph (A) if
				such compliance would conflict with any other statutory or regulatory
				requirements applicable to the Indian health care provider; and
										(II)shall only need to
				comply with those generally applicable requirements of a managed care entity
				described in clause (i) as a condition of payment under subparagraph (A) that
				are necessary for the entity's compliance with the State plan, such as those
				related to care management, quality assurance, and utilization
				management.
										(E)Application of special
				payment requirements for Federally-qualified health centers and encounter rate
				for services provided by certain Indian health care providers
									(i)Federally-qualified
				health centers
										(I)Managed care entity
				payment requirementTo agree to pay any Indian health care
				provider that is a federally-qualified health center but not a participating
				provider with respect to the entity, for the provision of covered Medicaid
				managed care services by such provider to an Indian enrollee of the entity at a
				rate equal to the amount of payment that the entity would pay a
				federally-qualified health center that is a participating provider with respect
				to the entity but is not an Indian health care provider for such
				services.
										(II)Continued application
				of State requirement to make supplemental paymentNothing in
				subclause (I) or subparagraph (A) or (B) shall be construed as waiving the
				application of section 1902(bb)(5) regarding the State plan requirement to make
				any supplemental payment due under such section to a federally-qualified health
				center for services furnished by such center to an enrollee of a managed care
				entity (regardless of whether the federally-qualified health center is or is
				not a participating provider with the entity).
										(ii)Continued application
				of encounter rate for services provided by certain Indian health care
				providersIf the amount paid by a managed care entity to an
				Indian health care provider that is not a federally-qualified health center and
				that has elected to receive payment under this title as an Indian Health
				Service provider under the July 11, 1996, Memorandum of Agreement between the
				Health Care Financing Administration (now the Centers for Medicare &
				Medicaid Services) and the Indian Health Service for services provided by such
				provider to an Indian enrollee with the managed care entity is less than the
				encounter rate that applies to the provision of such services under such
				memorandum, the State plan shall provide for payment to the Indian health care
				provider of the difference between the applicable encounter rate under such
				memorandum and the amount paid by the managed care entity to the provider for
				such services.
									(F)ConstructionNothing
				in this paragraph shall be construed as waiving the application of section
				1902(a)(30)(A) (relating to application of standards to assure that payments
				are consistent with efficiency, economy, and quality of care).
								(3)Offering of managed
				care through Indian Medicaid managed care entitiesIf—
								(A)a State elects to provide
				services through Medicaid managed care entities under its Medicaid managed care
				program; and
								(B)an Indian health care
				provider that is funded in whole or in part by the Indian Health Service, or a
				consortium composed of 1 or more Tribes, Tribal Organizations, or Urban Indian
				Organizations, and which also may include the Indian Health Service, has
				established an Indian Medicaid managed care entity in the State that meets
				generally applicable standards required of such an entity under such Medicaid
				managed care program,
								the
				State shall offer to enter into an agreement with the entity to serve as a
				Medicaid managed care entity with respect to eligible Indians served by such
				entity under such program.(4)Special rules for
				Indian managed care entitiesThe following are special rules
				regarding the application of a Medicaid managed care program to Indian Medicaid
				managed care entities:
								(A)Enrollment
									(i)Limitation to
				IndiansAn Indian Medicaid managed care entity may restrict
				enrollment under such program to Indians and to members of specific Tribes in
				the same manner as Indian Health Programs may restrict the delivery of services
				to such Indians and tribal members.
									(ii)No less choice of
				plansUnder such program the State may not limit the choice of an
				Indian among Medicaid managed care entities only to Indian Medicaid managed
				care entities or to be more restrictive than the choice of managed care
				entities offered to individuals who are not Indians.
									(iii)Default
				enrollment
										(I)In
				generalIf such program of a State requires the enrollment of
				Indians in a Medicaid managed care entity in order to receive benefits, the
				State, taking into consideration the criteria specified in subsection
				(a)(4)(D)(ii)(I), shall provide for the enrollment of Indians described in
				subclause (II) who are not otherwise enrolled with such an entity in an Indian
				Medicaid managed care entity described in such clause.
										(II)Indian
				describedAn Indian described in this subclause, with respect to
				an Indian Medicaid managed care entity, is an Indian who, based upon the
				service area and capacity of the entity, is eligible to be enrolled with the
				entity consistent with subparagraph (A).
										(iv)Exception to State
				lock-inA request by an Indian who is enrolled under such program
				with a non-Indian Medicaid managed care entity to change enrollment with that
				entity to enrollment with an Indian Medicaid managed care entity shall be
				considered cause for granting such request under procedures specified by the
				Secretary.
									(B)Flexibility in
				application of solvencyIn applying section 1903(m)(1) to an
				Indian Medicaid managed care entity—
									(i)any reference to a
				State in subparagraph (A)(ii) of that section shall be deemed to
				be a reference to the Secretary; and
									(ii)the entity shall be
				deemed to be a public entity described in subparagraph (C)(ii) of that
				section.
									(C)Exceptions to advance
				directivesThe Secretary may modify or waive the requirements of
				section 1902(w) (relating to provision of written materials on advance
				directives) insofar as the Secretary finds that the requirements otherwise
				imposed are not an appropriate or effective way of communicating the
				information to Indians.
								(D)Flexibility in
				information and marketing
									(i)MaterialsThe
				Secretary may modify requirements under subsection (a)(5) to ensure that
				information described in that subsection is provided to enrollees and potential
				enrollees of Indian Medicaid managed care entities in a culturally appropriate
				and understandable manner that clearly communicates to such enrollees and
				potential enrollees their rights, protections, and benefits.
									(ii)Distribution of
				marketing materialsThe provisions of subsection (d)(2)(B)
				requiring the distribution of marketing materials to an entire service area
				shall be deemed satisfied in the case of an Indian Medicaid managed care entity
				that distributes appropriate materials only to those Indians who are
				potentially eligible to enroll with the entity in the service area.
									(5)Malpractice
				insuranceInsofar as, under a Medicaid managed care program, a
				health care provider is required to have medical malpractice insurance coverage
				as a condition of contracting as a provider with a Medicaid managed care
				entity, an Indian health care provider that is—
								(A)a federally-qualified
				health center that is covered under the Federal Tort Claims Act (28 U.S.C.
				1346(b), 2671 et seq.);
								(B)providing health care
				services pursuant to a contract or compact under the Indian Self-Determination
				and Education Assistance Act (25 U.S.C. 450 et seq.) that are covered under the
				Federal Tort Claims Act (28 U.S.C. 1346(b), 2671 et seq.); or
								(C)the Indian Health Service
				providing health care services that are covered under the Federal Tort Claims
				Act (28 U.S.C. 1346(b), 2671 et seq.);
								are
				deemed to satisfy such requirement.(6)DefinitionsFor
				purposes of this subsection:
								(A)Indian health care
				providerThe term Indian health care provider means
				an Indian Health Program or an Urban Indian Organization.
								(B)Indian; Indian Health
				Program; Service; Tribe; Tribal Organization; Urban Indian
				OrganizationThe terms Indian, Indian Health
				Program, Service, Tribe, tribal
				organization, Urban Indian Organization have the meanings
				given such terms in section 4 of the Indian Health Care Improvement Act.
								(C)Indian Medicaid managed
				care entityThe term Indian Medicaid managed care
				entity means a managed care entity that is controlled (within the
				meaning of the last sentence of section 1903(m)(1)(C)) by the Indian Health
				Service, a Tribe, Tribal Organization, or Urban Indian Organization, or a
				consortium, which may be composed of 1 or more Tribes, Tribal Organizations, or
				Urban Indian Organizations, and which also may include the Service.
								(D)Non-Indian Medicaid
				managed care entityThe term non-Indian Medicaid managed
				care entity means a managed care entity that is not an Indian Medicaid
				managed care entity.
								(E)Covered Medicaid
				managed care servicesThe term covered Medicaid managed
				care services means, with respect to an individual enrolled with a
				managed care entity, items and services that are within the scope of items and
				services for which benefits are available with respect to the individual under
				the contract between the entity and the State involved.
								(F)Medicaid managed care
				programThe term Medicaid managed care program means
				a program under sections 1903(m) and 1932 and includes a managed care program
				operating under a waiver under section 1915(b) or 1115 or
				otherwise.
								.
				(b)Application to
			 SCHIPSection 2107(e)(1) of such Act (42 U.S.C. 1397gg(1)), as
			 amended by section 206(b)(2), is amended by adding at the end the following new
			 subparagraph:
					
						(H)Subsections (a)(2)(C) and
				(h) of section
				1932.
						.
				209.Annual report on
			 Indians served by Social Security Act health benefit programsSection 1139 of the Social Security Act (42
			 U.S.C. 1320b–9), as amended by the sections 202, 205, and 206, is amended by
			 redesignating subsection (e) as subsection (f), and inserting after subsection
			 (d) the following new subsection:
				
					(e)Annual report on
				Indians served by health benefit programs funded under this ActBeginning January 1, 2007, and annually
				thereafter, the Secretary, acting through the Administrator of the Centers for
				Medicare & Medicaid Services and the Director of the Indian Health Service,
				shall submit a report to Congress regarding the enrollment and health status of
				Indians receiving items or services under health benefit programs funded under
				this Act during the preceding year. Each such report shall include the
				following:
						(1)The total number of
				Indians enrolled in, or receiving items or services under, such programs,
				disaggregated with respect to each such program.
						(2)The number of Indians
				described in paragraph (1) that also received health benefits under programs
				funded by the Indian Health Service.
						(3)General information
				regarding the health status of the Indians described in paragraph (1),
				disaggregated with respect to specific diseases or conditions and presented in
				a manner that is consistent with protections for privacy of individually
				identifiable health information under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996.
						(4)A detailed statement of
				the status of facilities of the Indian Health Service or an Indian Tribe,
				Tribal Organization, or an Urban Indian Organization with respect to such
				facilities' compliance with the applicable conditions and requirements of
				titles XVIII, XIX, and XXI, and, in the case of title XIX or XXI, under a State
				plan under such title or under waiver authority, and of the progress being made
				by such facilities (under plans submitted under section 1880(b), 1911(b) or
				otherwise) toward the achievement and maintenance of such compliance.
						(5)Such other information as
				the Secretary determines is
				appropriate.
						.
			
	
		June 6, 2008
		 Committees on Energy
		  and Commerce and Ways and
		  Means discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
